


EXHIBIT 10.25.1.1
Ashford


(Pool 1)
ASHFORD EDISON LP,
as Borrower
to
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND FIXTURE FILING
Dated: April 11, 2007
PREPARED BY AND UPON RECORDATION RETURN TO:
Proskauer Rose llp


1585 Broadway


New York, New York 10036
Attention: David J. Weinberger, Esq.
THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE FILING (the
“Security Instrument”) is made as of the 11th day of April, 2007, by the party
set forth as Borrower on the signature page hereof, having their chief executive
office at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254-4308
(hereinafter referred to as “Borrower”), to WACHOVIA BANK, NATIONAL ASSOCIATION,
having an address at Wachovia Bank, National Association, Commercial Real Estate
Services, 8739 Research Drive URP 4, NC 1075, Charlotte, North Carolina 28262
(hereinafter referred to as “Lender”).
W I T N E S S E T H:
WHEREAS, Lender has authorized a loan (hereinafter referred to as the “Loan”) to
the Cross-collateralized Borrowers in the maximum principal sum of ONE HUNDRED
THREE MILLION NINE HUNDRED SIX THOUSAND and NO/100 DOLLARS ($103,906,000.00)
(hereinafter referred to as the “Loan Amount”), which Loan is evidenced by that
certain promissory note, dated the date hereof (together with any supplements,
amendments, modifications or extensions thereof, hereinafter referred to as the
“Note”) given by the Cross-collateralized Borrowers, as maker, to Lender, as
payee;
WHEREAS, in consideration of the Loan, the Cross-collateralized Borrowers have
agreed to make payments in amounts sufficient to pay and redeem, and provide for
the payment and redemption of the principal of, premium, if any, and interest on
the Note when due;
WHEREAS, Borrower desires by this Security Instrument to provide for, among
other things, the issuance of the Note and for the deposit, deed and pledge by
Borrower with, and the creation of a security interest in favor of, Lender, as
security for the Cross-collateralized Borrowers’ obligations to Lender from time
to time pursuant to the Note and the other Loan Documents;
WHEREAS, Borrower and Lender intend these recitals to be a material part of this
Security Instrument; and
WHEREAS, all things necessary to make this Security Instrument the valid and
legally binding obligation of Borrower in accordance with its terms, for the
uses and purposes herein set forth, have been done and performed.
NOW THEREFORE, to secure the payment of the principal of, prepayment premium (if
any) and interest on the Note and all other obligations, liabilities or sums due
or to become due under this Security Instrument, the Note or any other Loan
Documents, including, without limitation, interest on said obligations,
liabilities or sums (said principal, premium, interest and other sums being
hereinafter referred to as the “Debt”), and the performance of all other
covenants, obligations and liabilities of the Cross-collateralized Borrowers
pursuant to the Loan Documents, Borrower has executed and delivered this
Security Instrument; and Borrower has irrevocably granted, and by these presents
and by the execution and delivery hereof does hereby




--------------------------------------------------------------------------------




irrevocably grant, bargain, sell, alien, demise, release, convey, assign,
transfer, deed, hypothecate, pledge, set over, warrant, mortgage and confirm to
Lender, forever with power of sale, all right, title and interest of Borrower in
and to all of the following property, rights, interests and estates:
(a) the plot(s), piece(s) or parcel(s) of real property described in Exhibit A
attached hereto and made a part hereof (individually and collectively,
hereinafter referred to as the “Premises”);
(b) (i) all buildings, foundations, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or nature now or hereafter located on the Premises (hereinafter
collectively referred to as the “Improvements”); and (ii) to the extent
permitted by law and the Management Agreement, the Franchise Agreement, the name
or names, if any, as may now or hereafter be used for any of the Improvements,
and the goodwill associated therewith;
(c) all easements, servitudes, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, ditches, ditch rights, reservoirs and reservoir rights, air rights and
development rights, lateral support, drainage, gas, oil and mineral rights,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
belonging, relating or pertaining to the Premises or the Improvements and the
reversion and reversions, remainder and remainders, whether existing or
hereafter acquired,
and all land lying in the bed of any street, road or avenue, opened or proposed,
in front of or adjoining the Premises to the center line thereof and any and all
sidewalks, drives, curbs, passageways, streets, spaces and alleys adjacent to or
used in connection with the Premises and/or Improvements and all the estates,
rights, titles, interests, property, possession, claim and demand whatsoever,
both in law and in equity, of Borrower of, in and to the Premises and
Improvements and every part and parcel thereof, with the appurtenances thereto;
(d) all machinery, equipment, systems, fittings, apparatus, appliances,
furniture, furnishings, tools, fixtures, Inventory (as hereinafter defined) and
articles of personal property and accessions thereof and renewals, replacements
thereof and substitutions therefor (including, but not limited to, all plumbing,
lighting and elevator fixtures, office furniture, beds, bureaus, chiffonniers,
chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs, carpeting,
drapes, draperies, curtains, shades, venetian blinds, wall coverings, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, flatware, linens, pillows, blankets, glassware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, telephone systems, computerized accounting
systems, engineering equipment, vehicles, medical equipment, potted plants,
heating, lighting and plumbing fixtures, fire prevention and extinguishing
apparatus, theft prevention equipment, cooling and air-conditioning systems,
elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, call systems, brackets,
signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers, shelving,
spotlighting equipment, dishwashers, garbage disposals, washers and dryers),
other customary hotel equipment, inventory and other property of every kind and
nature whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon, or in, or used in connection with the
Premises or the Improvements, or appurtenant thereto, and all building
equipment, materials and supplies of any nature whatsoever owned by Borrower, or
in which Borrower has or shall have an interest, now or hereafter located upon,
or in, or used in connection with the Premises or the Improvements or
appurtenant thereto, (hereinafter, all of the foregoing items described in this
paragraph (d) are collectively called the “Equipment”), all of which, and any
replacements, modifications, alterations and additions thereto, to the extent
permitted by applicable law, shall be deemed to constitute fixtures (the
“Fixtures”), and are part of the real estate and security for the payment of the
Debt and the performance of Borrower’s obligations. To the extent any portion of
the Equipment is not real property or fixtures under applicable law, it shall be
deemed to be personal property, and this Security Instrument shall constitute a
security agreement creating a security interest therein in favor of Lender under
the UCC;
(e) all awards or payments, including interest thereon, which may hereafter be
made with respect to the Premises, the Improvements, the Fixtures, or the
Equipment, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of said right), or for a change of grade, or for any other injury to or
decrease in the value of the Premises, the Improvements or the Equipment or
refunds with respect to the payment of property taxes and assessments, and all
other proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;
(f) all leases, tenancies, franchises (to the extent not prohibited in the
Franchise Agreement), licenses and permits, Property Agreements and other
agreements affecting the use, enjoyment or occupancy of the Premises, the
Improvements, the Fixtures, or the Equipment or any portion thereof now or
hereafter entered into, whether before or after the filing by or against
Borrower of any petition for relief under the Bankruptcy Code and all reciprocal
easement agreements, license agreements and other agreements, including, without
limitation the existing Operating Lease (hereinafter collectively referred to as
the “Leases”),




--------------------------------------------------------------------------------




together with all receivables, revenues, rentals, credit card receipts, receipts
and all payments received which relate to the rental, lease, franchise and use
of space at the Premises and rental and use of guest rooms or meeting rooms or
banquet rooms or recreational facilities or bars, beverage or food sales,
vending machines, mini-bars, room service, telephone, video and television
systems, electronic mail, internet connections, guest laundry, bars, the
provision or sale of other goods and services, and all other payments received
from guests or visitors of the Premises, and other items of revenue, receipts or
income as identified in the Uniform System of Accounts (as hereinafter defined),
all cash or security deposits, lease termination payments, advance rentals and
payments of similar nature and guarantees or other security held by, or issued
in favor of, Borrower in connection therewith to the extent of Borrower’s right
or interest therein and all
remainders, reversions and other rights and estates appurtenant thereto, and all
base, fixed, percentage or additional rents, and other rents, oil and gas or
other mineral royalties, and bonuses, issues, profits and rebates and refunds or
other payments made by any Governmental Authority from or relating to the
Premises, the Improvements, the Fixtures or the Equipment plus all rents, common
area charges and other payments now existing or hereafter arising, whether paid
or accruing before or after the filing by or against Borrower of any petition
for relief under the Bankruptcy Code (the “Rents”) and all proceeds from the
sale or other disposition of the Leases and the right to receive and apply the
Rents to the payment of the Debt;
(g) all proceeds of and any unearned premiums on any insurance policies covering
the Premises, the Improvements, the Fixtures, the Rents or the Equipment,
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, the Improvements, the Fixtures or the Equipment and all refunds or
rebates of Impositions, and interest paid or payable with respect thereto;
(h) all deposit accounts, securities accounts, funds or other accounts
maintained or deposited with Lender, or its assigns, in connection herewith,
including, without limitation, the Escrow Accounts, the Central Account, the
Collection Account, and the Sub-Accounts and all monies and investments
deposited or to be deposited in such accounts;
(i) all accounts receivable, contract rights, franchises (to the extent not
prohibited in the Franchise Agreement), interests, estate or other claims, both
at law and in equity, now existing or hereafter arising, and relating to the
Premises, the Improvements, the Fixtures or the Equipment, not included in
Rents;
(j) all now existing or hereafter arising claims against any Person with respect
to any damage to the Premises, the Improvements, the Fixtures or the Equipment,
including, without limitation, damage arising from any defect in or with respect
to the design or construction of the Improvements, the Fixtures or the Equipment
and any damage resulting therefrom;
(k) all deposits or other security or advance payments, including rental
payments now or hereafter made by or on behalf of Borrower to others, with
respect to (i) insurance policies, (ii) utility services, (iii) cleaning,
maintenance, repair or similar services, (iv) refuse removal or sewer service,
(v) parking or similar services or rights and (vi) rental of Equipment, if any,
relating to or otherwise used in the operation of the Premises, the
Improvements, the Fixtures or the Equipment;
(l) all intangible property (to the extent assignable) now or hereafter relating
to the Premises, the Improvements, the Fixtures or the Equipment or its
operation, including, without limitation, software, letter of credit rights,
trade names, trademarks (including, without limitation, any licenses of or
agreements to license trade names or trademarks now or hereafter entered into by
Borrower), logos, building names and goodwill;
(m) all now existing or hereafter arising advertising material, guaranties,
warranties, building permits, other permits, licenses, plans and specifications,
shop and working drawings, soil tests, appraisals and other documents, materials
and/or personal property of any kind now or hereafter existing in or relating to
the Premises, the Improvements, the Fixtures, and the Equipment;
(n) all now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Property, as amended
from time to time;
(o) the right, in the name of and on behalf of Borrower, to appear in and defend
any now existing or hereafter arising action or proceeding brought with respect
to the Premises, the Improvements, the Fixtures or the Equipment and to commence
any action or proceeding to protect the interest of Lender in the Premises, the
Improvements, the Fixtures or the Equipment;
(p) in the event Borrower is a tenancy-in-common, all rights of TICs under the
TIC Agreement including, without limitation, any rights of first refusal,
options to purchase and similar rights and any rights of first refusal arising
under Section 363(i) of the Bankruptcy Code; and
(q) all proceeds, products, substitutions and accessions (including claims and
demands therefor) of each of the foregoing.
All of the foregoing items (a) through (q), together with all of the right,
title and interest of Borrower therein, are collectively referred to as the
“Property”.




--------------------------------------------------------------------------------




TO HAVE AND TO HOLD the above granted and described Property unto Lender, and
the successors and assigns of Lender in fee simple, forever.
PROVIDED, ALWAYS, and these presents are upon this express condition, if
Borrower shall well and truly pay and discharge the Debt and perform and observe
the terms, covenants and conditions set forth in the Loan Documents, then these
presents and the estate hereby granted shall cease and be void.
AND Borrower covenants with and warrants to Lender that:
ARTICLE I: DEFINITIONS
Section 1.01. Certain Definitions.
For all purposes of this Security Instrument, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:
(i) the capitalized terms defined in this Section have the meanings assigned to
them in this Section, and include the plural as well as the singular;
(ii) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP; and
(iii) the words “herein”, “hereof”, and “hereunder” and other words of similar
import refer to this Security Instrument as a whole and not to any particular
Section or other subdivision.
“Adjusted Net Cash Flow” shall mean Net Operating Income for the twelve
(12)-month period prior to the date of calculation less, without duplication,
(a) the Recurring Replacement Reserve Monthly Installment (assuming for purposes
of this definition that the definition of Recurring Replacement Reserve Monthly
Installment only includes the first sentence thereof) multiplied by twelve
(12) and (b) extraordinary capital improvements projected by Lender, in its
reasonable discretion, for the subsequent twelve (12) month period for which
sums were not deposited into the Recurring Replacement Reserve Escrow Account.
The Adjusted Net Cash Flow shall be calculated by Borrower and shall be subject
to the reasonable review and approval of Lender.
“Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
“Aggregate Debt Service Coverage” shall mean the quotient obtained by dividing
the aggregate Adjusted Net Cash Flow for all of the Cross-collateralized
Properties for a specified period by the sum of the (a) aggregate payments of
interest, principal and all other sums due under the Note for such specified
period (determined as of the date the calculation of Aggregate Debt Service
Coverage is required or requested hereunder and assuming during any period of
time during which the Loan Amount is not amortizing pursuant to the terms of the
Note, a thirty year amortization schedule of level payments utilizing an
interest rate equal to the Interest Rate and a 360 day year consisting of twelve
(12) thirty day months) and (b) aggregate payments of interest, principal and
all other sums due for such specified period pursuant to the terms of
subordinate or mezzanine financing, if any, then affecting or
related to the Cross-collateralized Properties or, if Aggregate Debt Service
Coverage is being calculated in connection with a request for consent to any
subordinate financing, then proposed.
“Allocated Loan Amount” shall mean the Initial Allocated Loan Amount of each
Cross-collateralized Property as such amount may be adjusted from time to time
as hereinafter set forth. Upon each adjustment of the Principal Amount (each a
“Total Adjustment”), whether as a result of amortization, defeasance or
prepayment or as otherwise expressly provided herein or in any other Loan
Document, each Allocated Loan Amount shall be increased or decreased, as the
case may be, by an amount equal to the product of (a) the Total Adjustment, and
(b) a fraction, the numerator of which is the applicable Allocated Loan Amount
(prior to the adjustment in question) and the denominator of which is the
Principal Amount prior to the adjustment to the Principal Amount which results
in the recalculation of the Allocated Loan Amount. However, when the Principal
Amount is reduced as a result of Lender’s receipt of (a) a Release Price or, in
connection with a Release, funds sufficient to prepay a portion of the Principal
Amount in the amount of the Release Price, the Allocated Loan Amount for the
Cross-collateralized Property being released and discharged from the encumbrance
of the applicable Cross-collateralized Mortgage and related Loan Documents shall
be reduced to zero (the amount by which such Allocated Loan Amount is reduced
being referred to as the “Released Allocated Amount”), and each other Allocated
Loan Amount shall be decreased by an amount equal to the product of (i) the
excess of (A) the Release Price over (B) the Released Allocated Amount and
(ii) a fraction, the numerator of which is the applicable Allocated Loan Amount
(prior to the adjustment in question) and the denominator of which is the
aggregate of all of the Allocated Loan Amounts other than the Allocated Loan
Amount applicable to the Cross-collateralized Property for which the Release
Price was paid, or (b) Net Proceeds, the Allocated Loan Amount for




--------------------------------------------------------------------------------




the Cross-collateralized Property with respect to which the Net Proceeds were
received shall be reduced to zero (the amount by which such Allocated Loan
Amount is reduced being referred to as the “Foreclosed Allocated Amount”) and
each other Allocated Loan Amount shall (A) if the Net Proceeds exceed the
Foreclosed Allocated Amount (such excess being referred to as the “Surplus Net
Proceeds”), be decreased by an amount equal to the product of (i) the Surplus
Net Proceeds and (ii) a fraction, the numerator of which is the applicable
Allocated Loan Amount (prior to the adjustment in question) and the denominator
of which is the aggregate of all of the Allocated Loan Amounts (prior to the
adjustment in question) other than the Allocated Loan Amount applicable to the
Cross-collateralized Property with respect to which the Net Proceeds were
received (such fraction being referred to as the “Net Proceeds Adjustment
Fraction”), (B) if the Foreclosed Allocated Amount exceeds the Net Proceeds
(such excess being referred to as the “Net Proceeds Deficiency”), be increased
by an amount equal to the product of (i) the Net Proceeds Deficiency and
(ii) the Net Proceeds Adjustment Fraction, or (C) if the Net Proceeds equal the
Foreclosed Allocated Amount, remain unadjusted, or (c) Loss Proceeds or partial
prepayments or defeasances, as applicable, made in accordance with Section 15.01
hereof, the Allocated Loan Amount for the Cross-collateralized Property with
respect to which the Loss Proceeds or partial prepayments or defeasances, as
applicable, were received shall be decreased by an amount equal to the sum of
(i) with respect to Loss Proceeds, Loss Proceeds which are applied towards the
reduction of the Principal Amount as set forth in Article III hereof, if any,
and (ii) with respect to partial prepayments or defeasances, as applicable, the
amount of any such partial prepayment which is applied towards the reduction of
the Principal Amount in accordance with the provisions of the Note, if any, but
in no event shall the Allocated Loan Amount for the Cross-collateralized
Property with respect to which the Loss Proceeds or partial prepayments were
received be reduced to an amount less than zero (the amount by which such
Allocated Loan Amount is reduced being referred to as the “Loss Proceeds or
Prepayment Allocated Amount”) and each other Allocated Loan Amount shall be
decreased by an amount equal to the product of (i) the excess of (A) the Loss
Proceeds or such partial prepayments or defeasances, as applicable, over (B) the
Loss Proceeds or Prepayment Allocated Amount, and (ii) a fraction, the numerator
of which is the applicable Allocated Loan Amount (prior to the adjustment in
question) and the denominator of which is the aggregate of all of the Allocated
Loan Amounts (prior to the adjustment in question) other than the Allocated Loan
Amount applicable to the Cross-collateralized Property to which such Loss
Proceeds or partial prepayments or defeasances, as applicable, were applied.
“Annual Budget” shall mean an annual budget submitted by Borrower to Lender in
accordance with the terms of Section 2.09 hereof.
“Appraisal” shall mean the appraisal of the Property and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan.
“Appraiser” shall mean the Person who prepared the Appraisal.
“Approved Annual Budget” shall mean each Annual Budget approved by Lender in
accordance with the terms hereof.
“Approved Franchisor” shall mean the Franchisors listed on Exhibit F attached
hereto and made a part hereof and any flag operated thereby.
“Approved Letter of Credit” shall mean an irrevocable, unconditional,
transferable, clean sight draft letter of credit in favor of Lender and its
successors and/or assigns, the obligation to reimburse draws made in connection
with which are those of a Person other than Borrower, with a term of not less
than one (1) year and which is drawable in whole or in part by sight draft in
New York City, issued by a bank having a long-term unsecured debt rating of not
less than “AA” (or its equivalent) and a short-term unsecured debt rating of not
less than “A-1” (or its equivalent) by each Rating Agency and otherwise
reasonably acceptable to Lender.
“Approved Manager” shall mean (a) the Manager as of the Closing Date or (b) the
property managers listed on Exhibit F attached hereto and made a part hereof (or
an Affiliate 51% or more of the legal and beneficial interest of which is owned
by the managers listed on Exhibit F attached hereto), provided that each such
property manager continues to be Controlled by substantially the same persons
Controlling such property manager as of the Closing Date (or if such manager is
a publicly traded company, such manager continues to be traded on a national
stock exchange or quoted on the NASDAQ Stock Market) and such additional
management companies as are reasonably approved by Lender, which approval may,
subsequent to a Securitization, be conditioned upon, among other things,
confirmation from each Rating Agency that any rating issued by the Rating Agency
in connection with a Securitization will not, as a result of the proposed change
of Manager, be downgraded from the current ratings thereof, qualified or
withdrawn.
“Approved Manager Standard” shall mean the standard of business operations,
practices and procedures customarily employed by entities having a senior
executive with at least seven (7) years’ experience in the management of hotels
of the same class and quality (as of the Closing Date) as the Improvements which
manage not less than five (5) such hotel properties having an aggregate number
of hotel rooms of not less than five thousand (5,000) hotel rooms.
“Architect” shall have the meaning set forth in Section 3.04(b)(i) hereof.




--------------------------------------------------------------------------------




“Assignment” shall mean the Assignment of Leases and Rents and Security Deposits
of even date herewith relating to the Property given by Borrower to Lender, as
the same may be modified, amended or supplemented from time to time.
“Bank” shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its sole and absolute discretion, in which
the Central Account shall be located.
“Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time to
time.
“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property: (a) Real Estate Taxes and (b) insurance premiums.
“Basic Carrying Costs Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.06 hereof.
“Basic Carrying Costs Monthly Installment” shall mean Lender’s estimate of
one-twelfth (1/12th) of the annual amount for Basic Carrying Costs. “Basic
Carrying Costs Monthly Installment” shall also include, if required by Lender, a
sum of money which, together with such monthly installments, will be sufficient
to make the payment of each such Basic Carrying Cost at least thirty (30) days
prior to the date initially due. Should such Basic Carrying Costs not be
ascertainable at the time any monthly deposit is required to be made, the Basic
Carrying Costs Monthly Installment shall be determined by Lender in its
reasonable discretion on the basis of the aggregate Basic Carrying
Costs for the prior Fiscal Year or month or the prior payment period for such
cost. As soon as the Basic Carrying Costs are fixed for the then current Fiscal
Year, month or period, the next ensuing Basic Carrying Costs Monthly Installment
shall be adjusted to reflect any deficiency or surplus in prior monthly
payments. If at any time during the term of the Loan Lender determines that
there will be insufficient funds in the Basic Carrying Costs Escrow Account to
make payments when they become due and payable, Lender shall have the right to
adjust the Basic Carrying Costs Monthly Installment such that there will be
sufficient funds to make such payments. Notwithstanding the foregoing, provided
that no Event of Default exists, if Borrower is depositing a sum with Manager on
a monthly basis pursuant to the Management Agreement to be used for the payment
of Basic Carrying Costs, such sums are controlled by Manager, and Borrower shall
have delivered, or caused to be delivered to Lender proof that the Basic
Carrying Costs with respect to which Manager is receiving deposits are paid not
less than five (5) Business Days prior to the date upon which any fine, penalty,
interest or cost for nonpayment is imposed, the Basic Carrying Costs Monthly
Installment shall be reduced by the amount of Basic Carrying Costs which are
deposited with Manager.
“Basic Carrying Costs Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 into which the Basic Carrying Costs
Monthly Installments shall be deposited.
“Borrower” shall mean Borrower named herein and any successor to the obligations
of Borrower.
“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
or the State of North Carolina are authorized or obligated by law or executive
order to be closed, or at any time during which the Loan is an asset of a
Securitization, the cities, states and/or commonwealths used in the comparable
definition of “Business Day” in the Securitization documents.
“Capital Expenditures” shall mean for any period, the amount expended for items
capitalized under GAAP including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements.
“Cash Expenses” shall mean for any period, the operating expenses (excluding
Capital Expenditures) for the Property as set forth in an Approved Annual Budget
to the extent that such expenses are actually incurred by Borrower minus
payments into the Basic Carrying Costs Sub-Account, the Debt Service Payment
Sub-Account and the Recurring Replacement Reserve Sub-Account (to the extent
such sums are for the payment of sums set forth as operating expenses in the
Approved Annual Budget).
“Central Account” shall mean an Eligible Account, maintained at the Bank, in the
name of Lender or its successors or assigns (as secured party) as may be
designated by Lender.
“Closing Date” shall mean the date of the Note.
“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.
“Collection Account” shall mean one or more Eligible Accounts maintained in a
bank acceptable to Lender in the joint names of Borrower and Lender or such
other name as Lender may designate in writing.
“Condemnation Proceeds” shall mean all of the proceeds in respect of any Taking
or purchase in lieu thereof.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.




--------------------------------------------------------------------------------




“Control” means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership
of voting securities, beneficial interests, by contract or otherwise. The
definition is to be construed to apply equally to variations of the word
“Control” including “Controlled,” “Controlling” or “Controlled by.”
“CPI” shall mean “The Consumer Price Index (New Series) (Base Period
1982-84=100) (all items for all urban consumers)” issued by the Bureau of Labor
Statistics of the United States Department of Labor (the “Bureau”). If the CPI
ceases to use the 1982-84 average equaling 100 as the basis of calculation, or
if a change is made in the term, components or number of items contained in said
index, or if the index is altered, modified, converted or revised in any other
way, then the index shall be adjusted to the figure that would have been arrived
at had the change in the manner of computing the index in effect at the date of
this Security Instrument not been made. If at any time during the term of this
Security Instrument the CPI shall no longer be published by the Bureau, then any
comparable index issued by the Bureau or similar agency of the United States
issuing similar indices shall be used in lieu of the CPI.
“Cross-collateralization Agreement” shall mean that certain
Cross-collateralization Agreement of even date herewith between Borrower, the
other Cross-collateralized Borrowers and Lender.
“Cross-collateralized Borrowers” shall mean each Person which has executed the
Note.
“Cross-collateralized Mortgage” shall mean each mortgage, deed of trust, deed to
secure debt, security agreement, assignment of rents and fixture filing as
originally executed or as same may hereafter from time to time be supplemented,
amended, modified or extended by one or more indentures supplemental thereto
granted by a Cross-collateralized Borrower to Lender as security for the Note.
“Cross-collateralized Property” shall mean each parcel or parcels of real
property encumbered by a Cross-collateralized Mortgage as identified on
Exhibit C attached hereto and made a part hereof; provided, however, at such
time, if any, that a Cross-collateralized Mortgage is released by Lender, the
property which was encumbered by such Cross-collateralized Property shall no
longer constitute a Cross-collateralized Property.
“Curtailment Reserve Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.11 hereof into which sums shall be deposited during an O&M
Operative Period.
“Curtailment Reserve Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which excess cash flow
shall be deposited pursuant to Section 5.05.
“Debt” shall have the meaning set forth in the Recitals hereto.
“Debt Service” shall mean the amount of interest and principal payments due and
payable in accordance with the Note during an applicable period.
“Debt Service Coverage” shall mean the quotient obtained by dividing Adjusted
Net Cash Flow by the sum of the (a) aggregate payments of interest, principal
and all other sums due for such specified period which are allocable to a
principal portion of the Note equal to the Allocated Loan Amount (determined as
of the date the calculation of Debt Service Coverage is required or requested
hereunder and assuming during any period of time during which the Loan Amount is
not amortizing pursuant to the terms of the Note, a thirty year amortization
schedule of level payments utilizing an interest rate equal to the Interest Rate
and a 360 day year consisting of twelve (12) thirty day months) and
(b) aggregate payments of interest, principal and all other sums due for such
specified period pursuant to the terms of subordinate or mezzanine financing (to
the extent allocable to the Property, as determined by Lender in its reasonable
discretion), if any, then affecting or related to the Property or, if Debt
Service Coverage is being calculated in connection with a request for consent to
any subordinate or mezzanine financing, then proposed.
“Debt Service Payment Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Required Debt
Service Payment shall be deposited.
“Debt Yield” shall mean Adjusted Net Cash Flow for all of the
Cross-collateralized Properties divided by the sum of (a) the unpaid Principal
Amount and (b) the outstanding principal balance of any subordinate or mezzanine
financing then affecting or related to the Property or any interest therein
(determined as of the date of the calculation of Debt Yield).
“Default” shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.
“Default Management Period” shall mean any period of time during the term hereof
when the Property is not being managed by an Approved Manager pursuant to the
terms hereof.




--------------------------------------------------------------------------------




“Default Rate” shall mean the lesser of (a) the highest rate allowable at law
and (b) five percent (5%) above the interest rate set forth in the Note.
“Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on
(a) the Principal Amount and (b) any accrued but unpaid interest, if the Default
Rate was not applicable.
“Defeasance Deposit” shall mean an amount equal to the total cost incurred or to
be incurred in the purchase on behalf of Borrower of Federal Obligations
necessary to meet the Scheduled Defeasance Payments.
“Defeased Note” shall have the meaning set forth in Section 15.01 hereof.
“Development Laws” shall mean all applicable subdivision, zoning, environmental
protection, wetlands protection, or land use laws or ordinances, and any and all
applicable rules and regulations of any Governmental Authority promulgated
thereunder or related thereto.
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, in
each case in preliminary or final form, used to offer securities in connection
with a Securitization.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its second highest rating category at all
times (or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least “AA” (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its second highest
rating category at all times or (b) a segregated trust account or accounts
maintained with a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution is subject to regulations substantially similar to 12
C.F.R. § 9.10(b), having in either case a combined capital and surplus of at
least $100,000,000 and subject to supervision or examination by federal and
state authority, or otherwise acceptable (as evidenced by a written confirmation
from each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization) to each Rating
Agency, which may be an account maintained by Lender or its agents. Eligible
Accounts may bear interest. The title of each Eligible Account shall indicate
that the funds held therein are held in trust for the uses and purposes set
forth herein.
“Engineer” shall have the meaning set forth in Section 3.04(b)(i) hereof.
“Engineering Escrow Account” shall mean an Escrow Account established and
maintained pursuant to Section 5.12 hereof relating to payments for any Required
Engineering Work.
“Environmental Problem” shall mean any of the following:
(a) the presence of any Hazardous Material on, in, under, or above all or any
portion of the Property in violation of any Environmental Statute;
(b) the release of any Hazardous Material from or onto the Property to the
extent such release is required to be reported pursuant to Environmental
Statutes;
(c) the violation or threatened violation of any Environmental Statute with
respect to the Property; or
(d) the failure to obtain or to abide by the terms or conditions of any permit
or approval required under any Environmental Statute with respect to the
Property.
A condition described above shall be an Environmental Problem regardless of
whether or not any Governmental Authority has taken any action in connection
with the condition and regardless of whether that condition was in existence on
or before the date hereof.




--------------------------------------------------------------------------------




“Environmental Report” shall mean the environmental audit report for the
Property and any supplements or updates thereto, previously delivered to Lender
in connection with the Loan.
“Environmental Statute” shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent) or judgment applicable to Borrower or the Property including,
without limitation, any judgment or settlement based on common law theories, and
any provisions or conditions of any permit, license or other authorization
binding on Borrower relating to (a) the protection of the environment, the
safety and health of persons (including employees) or the public welfare from
actual or potential exposure (or effects of exposure) to any actual or potential
release, discharge, disposal or emission (whether past or present) of any
Hazardous Materials or (b) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C.
§6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §1251 et seq., the Toxic Substances Control Act of
1976, 15 U.S.C. §2601 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §1101 et seq., the Clean Air Act of 1966,
as amended, 42 U.S.C. §7401 et seq., the National Environmental Policy Act of
1975, 42 U.S.C. §4321, the Rivers and Harbors Act of 1899, 33 U.S.C. §401 et
seq., the Endangered Species Act of 1973, as amended, 16 U.S.C. §1531 et seq.,
the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651 et
seq., and the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §300(f) et
seq., and all rules, regulations and guidance documents promulgated or published
thereunder.
“Equipment” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Security
Instrument and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower or Guarantor is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and Section
412(n) of the Code, described in Section 414(m) or (o) of the Code of which
Borrower or Guarantor is a member.
“Escrow Account” shall mean each of the Engineering Escrow Account, the Basic
Carrying Costs Escrow Account, the Recurring Replacement Reserve Escrow Account,
the Operation and Maintenance Expense Escrow Account and the Curtailment Reserve
Escrow Account, each of which shall be an Eligible Account or book entry
sub-account of an Eligible Account.
“Event of Default” shall have the meaning set forth in Section 13.01 hereof.
“Extraordinary Expense” shall mean an extraordinary operating expense or capital
expense not set forth in the Approved Annual Budget or allotted for in the
Recurring Replacement Reserve Sub-Account.
“Federal Obligations” shall mean non-callable direct obligations of, or
obligations fully guaranteed as to payment of principal and interest by, the
United States of America or any agency or instrumentality thereof provided that
such obligations are backed by the full faith and credit of the United States of
America or, provided, that Lender has received written confirmation from each
Rating Agency that the defeasance of the Loan with other “governmental
securities” within the meaning of §2(a)(16) of the Investment Company Act of
1940, as amended, is acceptable and such securities are permitted pursuant to
the rules and regulations relating to REMICs (as defined in Section 15.01
hereof) or other governmental securities, in each case as chosen by Borrower.
“Fiscal Year” shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Security
Instrument, or such other fiscal year of Borrower as Borrower may select from
time to time with the prior written consent of Lender.
“Fixtures” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
“Force Majeure” shall mean acts of god, governmental restrictions, stays,
judgments, orders, decrees, enemy actions, civil commotion, fire, casualty,
strikes or work stoppages which are industry-wide and not aimed at Borrower nor
its Affiliates, or other causes beyond the reasonable control of Borrower and/or
its Affiliates, but Borrower’s lack of funds in and of itself shall not be
deemed a cause beyond the control of Borrower.




--------------------------------------------------------------------------------




“Franchise Agreement” shall mean any franchise or license agreement relating to
the branding or operation of the Premises or any other agreement pursuant to
which a franchise system, reservation system or brand affiliation is made
available to the hotel operator of the Premises, together with all renewals and
replacements thereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as of the date of the applicable financial report, consistently
applied.
“General Partner” shall mean, if Borrower or Operating Tenant is a partnership,
each general partner of Borrower or Operating Tenant, as applicable, and, if
Borrower or Operating Tenant is a limited liability company, each managing
member, if any, of Borrower or Operating Tenant, as applicable, and in each
case, if applicable, each general partner or managing member of such general
partner or managing member. In the event that Borrower or Operating Tenant or
any General Partner is a single member limited liability company with a managing
member, the term “General Partner” shall include such single member.
“Governmental Authority” shall mean, with respect to any Person, any federal or
State government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.
“Guarantor” shall mean any Person guaranteeing, in whole or in part, the
obligations of Borrower under the Loan Documents.
“Hazardous Material” shall mean any flammable, explosive or radioactive
materials, hazardous materials or wastes, hazardous or toxic substances,
pollutants or related materials, asbestos or any material containing asbestos,
molds, spores and fungus which may pose a risk to human health or the
environment or any other substance or material as defined in or regulated by any
Environmental Statutes.
“Impositions” shall mean all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible, transaction, privilege
or license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Security Instrument), ground rents, water, sewer or
other rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Property and/or any Rent (including all interest and penalties thereon), which
at any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Borrower (including, without
limitation, all franchise, single business or other taxes imposed on Borrower
for the privilege of doing business in the jurisdiction in which the Property or
any other collateral delivered or pledged to Lender in connection with the Loan
is located) or Lender, (b) the Property or any part thereof or any Rents
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Property, or any part thereof, or the leasing or use of the
Property, or any part thereof, or the acquisition or financing of the
acquisition of the Property, or any part thereof, by Borrower. Impositions shall
not include any taxes imposed on Lender’s income and franchise taxes imposed on
Lender by the law or regulation of any Governmental Authority.
“Improvements” shall have the meaning set forth in granting clause (b) of this
Security Instrument.
“Indemnified Parties” shall have the meaning set forth in Section 12.01 hereof.
“Independent” shall mean, when used with respect to any Person, a Person who
(a) is in fact independent, (b) does not have any direct financial interest or
any material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not connected with Borrower or any Affiliate of Borrower or any
constituent partner, shareholder, member or beneficiary of Borrower as an
officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above. Whenever it is herein provided that any
Independent Person’s opinion or certificate shall be provided, such opinion or
certificate shall state that the Person executing the same has read this
definition and is Independent within the meaning hereof.
“Initial Allocated Loan Amount” shall mean the portion of the Loan Amount
allocated to each Cross-collateralized Property as set forth on Exhibit C
annexed hereto and made a part hereof.
“Initial Engineering Deposit” shall equal the amount set forth on Exhibit B
attached hereto and made a part hereof.
“Institutional Lender” shall mean any of the following Persons: (a) any bank,
savings and loan association, savings institution, trust company or national
banking association, acting for its own account or in a fiduciary capacity,
(b) any charitable foundation, (c) any insurance company or pension and/or
annuity company, (d) any fraternal benefit society, (e) any




--------------------------------------------------------------------------------




pension, retirement or profit sharing trust or fund within the meaning of Title
I of ERISA or for which any bank, trust company, national banking association or
investment adviser registered under the Investment Advisers Act of 1940, as
amended, is acting as trustee or agent, (f) any investment company or business
development company, as defined in the Investment Company Act of 1940, as
amended, (g) any small business investment company licensed under the Small
Business Investment Act of 1958, as amended, (h) any broker or dealer registered
under the Securities Exchange Act of 1934, as amended, or any investment adviser
registered under the Investment Adviser Act of 1940, as amended, (i) any
government, any public employees’ pension or retirement system, or any other
government agency supervising the investment of public funds, or (j) any other
entity all of the equity owners of which are Institutional Lenders; provided
that each of said Persons shall have net assets in excess of $1,000,000,000 and
a net worth in excess of $500,000,000, be in the business of making commercial
mortgage loans, secured by properties of like type, size and value as the
Property and have a long term credit rating which is not less than “BBB-” (or
its equivalent) from each Rating Agency.
“Insurance Proceeds” shall mean all of the proceeds received under the insurance
policies required to be maintained by Borrower pursuant to Article III hereof.
“Insurance Requirements” shall mean all terms of any insurance policy required
by this Security Instrument, all requirements of the issuer of any such policy,
and all regulations and then current standards applicable to or affecting the
Property or any use or condition thereof, which may, at any time, be recommended
by the Board of Fire Underwriters, if any, having jurisdiction over the
Property, or such other Person exercising similar functions.
“Interest Accrual Period” shall mean each one (1) month period, which shall
commence on the eleventh (11th) day of each calendar month and end on and
include the tenth (10th) day of the next occurring calendar month.
“Interest Rate” shall have the meaning set forth in the Note.
“Interest Shortfall” shall mean any shortfall in the amount of interest required
to be paid with respect to the Loan Amount on any Payment Date.
“Inventory” shall have the meaning as such term is defined in the Uniform
Commercial Code applicable in the State in which the Property is located,
including, without limitation, provisions in storerooms, refrigerators, pantries
and kitchens, beverages in wine cellars and bars, other merchandise for sale,
fuel, mechanical supplies, stationery and other expenses, supplies and similar
items, as defined in the Uniform System of Accounts.
“Late Charge” shall have the meaning set forth in Section 13.09 hereof.
“Leases” shall have the meaning set forth in granting clause (f) of this
Security Instrument.
“Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organization or governing documents of such Person, and any
law, statute, order, ordinance, judgement, decree, injunction, treaty, rule or
regulation (including, without limitation, Environmental Statutes, Development
Laws and Use Requirements) or determination of an arbitrator or a court or other
Governmental Authority and all covenants, agreements, restrictions and
encumbrances contained in any instruments, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Lender” shall mean the Lender named herein and its successors or assigns.
“Loan” shall have the meaning set forth in the Recitals hereto.
“Loan Amount” shall have the meaning set forth in the Recitals hereto.
“Loan Documents” shall mean this Security Instrument, the Note, the Assignment,
and any and all other agreements, instruments, certificates or documents
executed and delivered by Borrower, any of the Cross-collateralized Borrowers or
any Affiliate of Borrower in connection with the Loan, together with any
supplements, amendments, modifications or extensions thereof.
“Loan Year” shall mean each 365 day period (or 366 day period if the month of
February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first
Loan Year shall also include the period from the Closing Date to the end of the
month in which the Closing Date occurs).
“Lockout Expiration Date” shall have the meaning set forth in Section 15.01
hereof.
“Loss Proceeds” shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.
“Major Space Lease” shall mean any Space Lease of a tenant or Affiliate of such
tenant where such tenant, together with such Affiliate, leases, in the
aggregate, 10,000 square feet or more and each restaurant, bar and/or casino
lease.
“Management Agreement” shall have the meaning set forth in Section 7.02 hereof.




--------------------------------------------------------------------------------




“Manager” shall mean the Person, other than Borrower and/or Operating Tenant,
which manages the Property on behalf of Borrower.
“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the Property, (b) the business, prospects, profits,
management, operations or condition (financial or otherwise) of Borrower,
(c) the enforceability, validity, perfection or priority of the lien of any Loan
Document or (d) the ability of Borrower to perform any obligations under any
Loan Document.
“Maturity”, when used with respect to the Note, shall mean the Maturity Date set
forth in the Note or such other date pursuant to the Note on which the final
payment of principal, and premium, if any, on the Note becomes due and payable
as therein or herein provided, whether at Stated Maturity or by declaration of
acceleration, or otherwise.
“Maturity Date” shall mean the Maturity Date set forth in the Note.
“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Borrower, Guarantor or any ERISA Affiliate and which is
covered by Title IV of ERISA.
“Net Capital Expenditures” shall mean for any period the amount by which Capital
Expenditures during such period exceed reimbursements for such items during such
period from any fund established pursuant to the Loan Documents.
“Net Operating Income” shall mean in each Fiscal Year or portion thereof during
the term hereof, Operating Income less Operating Expenses.
“Net Proceeds” shall mean the excess of (a)(i) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Property as a result of the exercise by Lender of its rights, powers, privileges
and other remedies after the occurrence of an Event of Default, or (ii) in the
event that Lender (or Lender’s nominee) is the purchaser at foreclosure by
credit bid, then the amount of such credit bid, in either case, over (b) all
costs and expenses, including, without limitation, all attorneys’ fees and
disbursements and any brokerage fees, if applicable, incurred by Lender in
connection with the exercise of such remedies, including the sale of such
Property after a foreclosure against the Property.
“Note” shall have the meaning set forth in the Recitals hereto.
“O&M Operative Period” shall mean the period of time (a) commencing upon the
earlier to occur of (i) an Event of Default and (ii) determination by Lender
that the Aggregate Debt Service Coverage (tested quarterly except during the
continuance of an O&M Operative Period, in which event the Aggregate Debt
Service Coverage shall be tested monthly and shall be calculated based upon
information contained in the reports furnished to Lender pursuant to
Section 2.09 hereof) is less than 1.10:1 and (b) and terminating (i) if the O&M
Operative Period commenced pursuant to clause (a)(i) above, upon the cure of all
Events of Default, provided that Lender accepts the
cure of all Events of Default, the Loan has not been accelerated and Lender has
not moved for the appointment of a receiver with respect to one or more
Cross-collateralized Properties nor commenced foreclosure proceedings with
respect to any Cross-collateralized Properties, and (ii) if the O&M Operative
Period commenced pursuant to clause (a)(ii) above, on the Payment Date next
succeeding the date upon which Lender determines that the Aggregate Debt Service
Coverage for three (3) consecutive months is 1.10:1 or greater.
“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by an authorized representative of
Borrower which states that the items set forth in such certificate are true,
accurate and complete in all respects.
“Operating Expenses” shall mean, in each Fiscal Year or portion thereof during
the term hereof, all expenses directly attributable to the operation, repair
and/or maintenance of the Property including, without limitation,
(a) Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees and four
percent (4%) of annual gross operating income and (d) costs attributable to the
operation, repair and maintenance of the systems for heating, ventilating and
air conditioning the Improvements and actually paid for by Borrower. Operating
Expenses shall not include interest, principal and premium, if any, due under
the Note or otherwise in connection with the Debt, income taxes, extraordinary
capital improvement costs, any non-cash charge or expense such as depreciation
or amortization or any item of expense otherwise includable in Operating
Expenses which is paid directly by any tenant except real estate taxes paid
directly to any taxing authority by any tenant.
“Operating Income” shall mean, in each Fiscal Year or portion thereof during the
term hereof, all revenue derived by Borrower or Operating Tenant (or by Manager
for the Account of Borrower or Operating Tenant) arising from the Property




--------------------------------------------------------------------------------




including, without limitation, room revenues, vending machines revenues,
beverage revenues, food revenues, and packaging revenues, rental revenues
(whether denominated as basic rent, additional rent, escalation payments,
electrical payments or otherwise) and other fees and charges payable pursuant to
Leases or otherwise in connection with the Property, and business interruption,
rent or other similar insurance proceeds. Operating Income shall not include
(a) Insurance Proceeds (other than proceeds of rent, business interruption or
other similar insurance allocable to the applicable period) and Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period), or interest accrued on such Condemnation Proceeds,
(b) proceeds of any financing, (c) proceeds of any sale, exchange or transfer of
the Property or any part thereof or interest therein, (d) capital contributions
or loans to Borrower or an Affiliate of Borrower, (e) any item of income
otherwise includable in Operating Income but paid directly by any tenant to a
Person other than Borrower except for real estate taxes paid directly to any
taxing authority by any tenant, (f) any other extraordinary, non-recurring
revenues, (g) Rent paid by or on behalf of any lessee under an Operating Lease
or Space Lease which is the subject of any proceeding or action relating to its
bankruptcy, reorganization or other arrangement pursuant to the Bankruptcy Code
or any similar federal or state law or which has been adjudicated a bankrupt or
insolvent unless such Operating Lease or Space Lease, as applicable, has been
affirmed by the trustee in such proceeding or action, (h) Rent paid by or on
behalf of any lessee under a Lease the demised premises of which are not
occupied either by such lessee or by a sublessee thereof for sixty (60) or more
days unless the lessee has a long term unsecured debt rating of not less than
“A” (or its equivalent) from each Rating Agency; (i) Rent paid by or on behalf
of any lessee under a Lease in whole or partial consideration for the
termination of any Lease, or (j) sales tax rebates from any Governmental
Authority.
“Operating Lease” shall mean any Lease of the entire Property pursuant to which
a Person other than Borrower assumes responsibility for the operation and
management of the Property, as the same may be amended from time to time.
“Operating Tenant” shall mean the tenant under the Operating Lease.
“Operation and Maintenance Expense Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.09 hereof relating to the payment of Operating
Expenses (exclusive of Basic Carrying Costs).
“Operation and Maintenance Expense Sub-Account” shall mean the Sub-Account of
the Central Account established pursuant to Section 5.02 hereof into which sums
allocated for the payment of Cash Expenses, Net Capital Expenditures and
approved Extraordinary Expenses shall be deposited.
“Payment Date” shall mean, with respect to each month, the eleventh (11th)
calendar day in such month, or if such day is not a Business Day, the next
following Business Day.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.
“Permitted Encumbrances” shall have the meaning set forth in Section 2.05(a)
hereof.
“Permitted Liens” shall mean (a) the lien of any Equipment leases and Equipment
financing permitted in accordance with the terms of this Security Instrument,
(b) the liens created by the Loan Documents, (c) liens, if any, for Impositions
not yet due or delinquent or being contested in accordance with the terms of
this Security Instrument, (d) any and all governmental, public utility and
private restrictions, covenants, reservations, easements, licenses or other
similar agreements which may hereafter be granted by Borrower in the ordinary
course of business and which may not reasonably be expected to have a Material
Adverse Effect, (e) rights of existing and future tenants, licensees and
concessionaries pursuant to Leases in effect as of the date hereof or entered
into in accordance with the terms of the Loan Documents, and (f) the Operating
Lease and any renewal or replacement thereof in accordance with the terms of
this Security Agreement at the expiration thereof.
“Permitted Transfer” shall mean, (a) Permitted Liens; (b) all transfers of
Equipment and other items of personal property as expressly permitted in the
Loan Documents; (c) transfers of direct and indirect interests in Borrower
(other than interests held by a General Partner) and/or in General Partner to
one or more Affiliates of Borrower; (d) transfers, issuances, conversions,
pledges and redemptions of capital stock and partnership interests convertible
into capital stock in Ashford Hospitality Trust, Inc., a Maryland corporation or
Ashford Hospitality Limited Partnership, a Delaware limited partnership (or
their respective successors) in the ordinary course of business and not in
connection with a tender offer, merger or sale of such Persons and (e) the
merger or consolidation of Ashford Hospitality Trust, Inc., Ashford OP General
Partner LLC, Ashford OP Limited Partner LLC or Ashford Hospitality Limited
Partnership (or their respective successors) whereby such entity is the
surviving entity in such merger or consolidation, provided that, subsequent to a
Securitization, each Rating Agency shall have delivered written confirmation
that any ratings issued by the Rating Agency in connection with a Securitization
will not, as a result of the proposed merger or consolidation, be downgraded
from the then current ratings thereof, qualified or withdrawn, provided in each
of the foregoing events, (a) ultimate Control of Borrower remains with the same
Persons which ultimately Controlled Borrower as of the Closing Date, (b) in the
event that any Person which as of the Closing Date does not own 49% or more of
the director or indirect interest in Borrower or Operating Tenant, if
applicable, obtains a 49% or greater direct or indirect




--------------------------------------------------------------------------------




interest in Borrower or Operating Partnership, Borrower shall deliver a
substantive non-consolidation opinion to Lender in form and substance and from
counsel reasonably acceptable to Lender and (c) no Transfer may be to a
Prohibited Person.
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower, Guarantor or any ERISA Affiliate during the five-year period ended
prior to the date of this Security Instrument or to which Borrower, Guarantor or
any ERISA Affiliate makes, is obligated to make or has, within the five year
period ended prior to the date of this Security Instrument, been required to
make contributions (whether or not covered by Title IV of ERISA or Section 302
of ERISA or Section 401(a) or 412 of the Code), other than a Multiemployer Plan.
“Premises” shall have the meaning set forth in granting clause (a) of this
Security Instrument.
“Principal Amount” shall mean the Loan Amount as such amount may be reduced from
time to time pursuant to the terms of this Security Instrument, the Note or the
other Loan Documents.
“Principal Payments” shall mean all payments of principal made pursuant to the
terms of the Note.
“Prohibited Person” shall mean any Person and/or any Affiliate thereof
identified on the OFAC List or any other Person or foreign country or agency
thereof with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.
“Property” shall have the meaning set forth in the granting clauses of this
Security Instrument.
“Property Agreements” shall mean all agreements, grants of easements and/or
rights-of-way, reciprocal easement agreements, permits, declarations of
covenants, conditions and restrictions, disposition and development agreements,
planned unit development agreements, parking agreements, party wall agreements
or other instruments affecting the Property, but not including any brokerage
agreements, Management Agreements, Operating Leases, Franchise Agreements,
service contracts, Space Leases or the Loan Documents.
“Property Available Cash” shall mean all amounts payable to Borrower and/or
Operating Tenant pursuant to the Management Agreement.
“Rating Agency” shall mean each of Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch, Inc.,
and Moody’s Investors Service, Inc. (“Moody’s”) and any successor to any of
them; provided, however, that at any time after a Securitization, “Rating
Agency” shall mean those of the foregoing rating agencies that from time to time
rate the securities issued in connection with such Securitization.
“Real Estate Taxes” shall mean all real estate taxes, assessments (including,
without limitation, all assessments for public improvements or benefits, whether
or not commenced or completed prior to the date hereof and whether or not
commenced or completed within the term of this Security Instrument), water,
sewer or other rents and charges, and all other governmental charges, in each
case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character in respect of the Property (including all
interest and penalties thereon), which at any time prior to, during or in
respect of the term hereof may be assessed or imposed on or in respect of or be
a lien upon the Property or any part thereof or any estate, right, title or
interest therein.
“Realty” shall have the meaning set forth in Section 2.05(b) hereof.
“Recurring Replacement Expenditures” shall mean expenditures related to capital
repairs, replacements and improvements performed at the Property from time to
time.
“Recurring Replacement Reserve Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.08 hereof relating to the payment of Recurring
Replacement Expenditures.
“Recurring Replacement Reserve Monthly Installment” shall mean the amount per
month set forth on Exhibit B attached hereto and made a part hereof (the
“Initial Recurring Installments”) until the end of 2007 and an amount per month
in each subsequent year or portion thereof occurring prior to the Maturity Date
equal to four percent (4%) (or such lesser amount as is required to be reserved
for replacements pursuant to the Management Agreement (but in no event less than
three (3%) percent of the total revenues of the Property) of the total revenues
of the Property for the prior calendar year divided by twelve (12).
Notwithstanding the foregoing, if Borrower has delivered evidence reasonably
satisfactory to Lender on or before the Payment Date occurring in March of each
year that Borrower has deposited with Manager on account of the prior year
pursuant to the Management Agreement a sum equal to the Recurring Replacement
Reserve Monthly Installment described in the first sentence of this definition
multiplied by twelve (12) (the “Minimum Replacement Expenditure”) to be used for
Recurring Replacement Expenditures or that Borrower and/or Manager on behalf of
Borrower has incurred and paid a sum which when added to the




--------------------------------------------------------------------------------




amounts on deposit with Manager are equal to or greater than the Minimum
Replacement Expenditure during the prior calendar year, the Recurring
Replacement Reserve Monthly Installment shall be zero
and, if the sum of the amounts on deposit with manager to be used for Recurring
Replacement Expenditures pursuant to the Management Agreement together with the
sums that Borrower and/or Manager on behalf of Borrower has incurred and paid
for Recurring Replacement Expenditures are less than the Minimum Replacement
Expenditure, the Recurring Replacement Reserve Monthly Installment shall be the
lesser of the amount described in the first sentence of this definition and the
amount by which the amount described in the first sentence of this definition
exceeds one-twelfth of the difference between the Minimum Replacement
Expenditure and the sum of the amounts actually on deposit with manager to be
used for Recurring Replacement Expenditures pursuant to the Management Agreement
together with the sums that Borrower and/or Manager on behalf of Borrower has
incurred and paid for Recurring Replacement Expenditures but in no event more
than the sums on deposit in the Central Account on such Payment Date less sums
allocated pursuant to clause (i) — (iv) of Section 5.05(a) hereof (the “Required
RRE Shortfall”).
“Recurring Replacement Reserve Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Reserve Monthly Installment shall be deposited.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Securities Exchange Act of 1934 (as amended).
“Release” shall have the meaning set forth in Section 15.02 hereof.
“Release Price Percentage” shall mean the percentage for each
Cross-collateralized Property set forth on Exhibit C annexed hereto and made a
part hereof.
“Rents” shall have the meaning set forth in granting clause (f) of this Security
Instrument.
“Rent Roll” shall have the meaning set forth in Section 2.05 (o) hereof.
“Required Debt Service Coverage” shall mean a Debt Service Coverage of not less
than 1.0:1.
“Required Debt Service Payment” shall mean, as of any Payment Date, the amount
of interest and principal then due and payable pursuant to the Note, together
with any other sums due thereunder, including, without limitation, any
prepayments required to be made or for which notice has been given (and not
revoked in writing in accordance with Section 15.01 hereof) under this Security
Instrument, Default Rate Interest and premium, if any, paid in accordance
therewith.
“Required Engineering Work” shall mean the immediate engineering and/or
environmental remediation work set forth on Exhibit D attached hereto and made a
part hereof.
“Retention Amount” shall have the meaning set forth in Section 3.04(b)(vii)
hereof.
“RevPAR” shall mean the average revenues per available room per day.
“RevPAR Yield Index” shall mean the percentage amount determined by dividing the
RevPAR of the Property by the RevPAR of the Property’s Competitive Set as
determined by Smith Travel Research (“STR”) or if STR is no longer publishing, a
successor reasonably acceptable to Lender.
“Scheduled Defeasance Payments” shall mean:
(a) with respect to a defeasance of the Loan in whole, payments on or prior to,
but as close as possible to (i) each scheduled Payment Date, after the date of
defeasance and through and including the Lockout Expiration Date, upon which
interest payments or interest and Principal Payments are required under the Loan
Documents and in amounts equal to the scheduled payments due on such dates under
the Loan Documents and (ii) the Lockout Expiration Date, of the Principal Amount
and any accrued and unpaid interest thereon; or
(b) with respect to any defeasance of the Loan in part, payments on or prior to,
but as close as possible to, (i) each scheduled Payment Date after the date of
defeasance through and including the Lockout Expiration Date, of a proportionate
share (based on the percentage of outstanding principal prior to the defeasance
represented by the amount of principal defeased) of the monthly installments of
principal and interest due on such dates under the Loan Documents and (ii) the
Lockout Expiration Date, of the unpaid portion of the portion of the Principal
Amount so defeased and any accrued and unpaid interest thereon.
(c) with respect to any defeasance of the Loan in part which is made in
connection with a Release pursuant to Section 15.02 hereof, payments on or prior
to, but as close as possible to, (i) each scheduled Payment Date after the date
of defeasance through and including the Lockout Expiration Date, of a
proportionate share (based on the percentage of outstanding principal prior to
the defeasance represented by the Release Price) of the monthly installments of
principal and




--------------------------------------------------------------------------------




interest due on such dates under the Loan Documents and (ii) the Lockout
Expiration Date, of the Release Price and any accrued and unpaid interest
thereon.
“Securities Act” shall mean the Securities Act of 1933, as the same shall be
amended from time to time.
“Securitization” shall mean a public or private offering of securities by Lender
or any of its Affiliates or their respective successors and assigns which are
collateralized, in whole or in part, by this Security Instrument.
“Security Agreement” shall have the meaning set forth in Section 15.01 hereof.
“Security Instrument” shall mean this Security Instrument as originally executed
or as it may hereafter from time to time be supplemented, amended, modified or
extended by one or more indentures supplemental hereto.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB.
“Single Purpose Entity” shall mean a corporation, partnership, joint venture,
limited liability company, trust or unincorporated association, which is formed
or organized solely for the purpose of holding, directly, an ownership interest
in the Property or, with respect to General Partner, holding an ownership
interest in and managing a Person which holds an ownership interest in the
Property, or, with respect to Operating Tenant, holding a interest in the
Property, does not engage in any business unrelated to, with respect to
Borrower, the Property and, with respect to General Partner, its interest in
Borrower or, in the case of a General Partner of the Operating Tenant, its
interest in the Operating Tenant, does not have any assets other than those
related to, with respect to Borrower, its interest in the Property and, with
respect to General Partner, its interest in Borrower, in the case of a General
Partner of the Operating Tenant, its interest in the Operating Tenant, or any
indebtedness other than as permitted by this Security Instrument or the other
Loan Documents, has its own separate books and records and has its own accounts,
in each case which are separate and apart from the books and records and
accounts of any other Person, holds itself out as being a Person separate and
apart from any other Person and which otherwise satisfies the criteria of the
Rating Agency, as in effect on the Closing Date, for a special-purpose
bankruptcy-remote entity.
“Solvent” shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities shall be computed in accordance with
GAAP at the amount which, in light of all the facts and circumstances existing
at the time, represents the amount which can reasonably be expected to become an
actual or matured liability.
“Space Leases” shall mean any Lease or sublease thereunder (including, without
limitation, any Major Space Lease) creating a leasehold right of possession for
the use and occupancy of a portion of the Property as a tenant together with any
supplements, renewals, amendments, modifications or extensions thereof excluding
room reservations and other functions held at the Property, and excluding the
Operating Lease.
“State” shall mean any of the states which are members of the United States of
America.
“Stated Maturity” when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of all or any portion of principal
and/or interest is due and payable.
“Sub-Accounts” shall have the meaning set forth in Section 5.02 hereof.
“Substantial Casualty” shall have the meaning set forth in Section 3.04 hereof.
“Taking” shall mean a condemnation or taking pursuant to the lawful exercise of
the power of eminent domain.
“TIC” shall have the meaning set forth in Section 2.12.
“TIC Agreement” shall have the meaning set forth in Section 2.12.
“Transfer” shall mean the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (a) in all or any portion of the Property; (b) if Borrower is a
corporation or, if Borrower is a partnership and any General Partner is a
corporation, in the stock of Borrower or any General Partner; (c) in Borrower
(or any trust of which Borrower is a trustee); or (d) if Borrower is a limited
or general partnership, joint venture, limited liability company,




--------------------------------------------------------------------------------




trust, nominee trust, tenancy in common or other unincorporated form of business
association or form of ownership interest, in any Person having a legal or
beneficial ownership in Borrower, excluding any legal or beneficial interest in
any constituent limited partner, if Borrower is a limited partnership, or in any
non-managing member, if Borrower is a limited liability company, unless such
interest would, or together with all other direct or indirect interests in
Borrower which were previously transferred, aggregate 49% or more of the
partnership or membership, as applicable, interest in Borrower or would result
in any Person who, as of the Closing Date, did not own, directly or indirectly,
49% or more of the partnership or membership, as applicable, interest in
Borrower, owning, directly or indirectly, 49% or more of the partnership or
membership, as applicable, interest in Borrower and excluding any legal or
beneficial interest in any General Partner unless such interest would, or
together with all other direct or indirect interest in the General Partner which
were previously transferred, aggregate 49% or more of the partnership or
membership, as applicable, interest in the General Partner (or result in a
change in control of the management of the General Partner from the individuals
exercising such control immediately prior to the conveyance or other disposition
of such legal or beneficial interest) and shall also include, without limitation
to the foregoing, the following: an installment sales agreement wherein Borrower
agrees to sell the Property or any part thereof or any interest therein for a
price to be paid in installments; an agreement by Borrower leasing all or
substantially all of the Property to one or more Persons pursuant to a single or
related transactions, or a sale, assignment or other transfer of, or the grant
of a security interest in, Borrower’s right, title and interest in and to any
Leases or any Rent; any instrument subjecting the Property to a condominium
regime or transferring ownership to a cooperative corporation; and the
dissolution or termination of Borrower or the merger or consolidation of
Borrower with any other Person.
“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State in which the Realty is located; provided, however, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State in which the Realty is located (“Other UCC
State”), “UCC” means the Uniform Commercial Code as in effect in such Other UCC
State for purposes of the provisions hereof relating to such perfection or
effect of perfection or non-perfection or priority.
“Undefeased Note” shall have the meaning set forth in Section 15.01 hereof.
“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, 10th Revised Edition, Educational Institute of the American
Hotel and Motel Association and Hotel Association of New York City (2006), as
from time to time amended.
“Unscheduled Payments” shall mean (a) all Loss Proceeds that Borrower has
elected or is required to apply to the repayment of the Debt pursuant to this
Security Instrument, the Note or any other Loan Documents, (b) any funds
representing a voluntary or involuntary principal prepayment other than
scheduled Principal Payments and (c) any Net Proceeds.
“Use Requirements” shall mean any and all building codes, permits, certificates
of occupancy or compliance, laws, regulations, or ordinances (including, without
limitation, health, pollution, fire protection, medical and day-care facilities,
waste product and sewage disposal regulations), restrictions of record,
easements, reciprocal easements, declarations or other agreements affecting the
use of the Property or any part thereof.
“Welfare Plan” shall mean an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower, Guarantor or any
ERISA Affiliate or that covers any current or former employee of Borrower,
Guarantor or any ERISA Affiliate.
“Work” shall have the meaning set forth in Section 3.04(a)(i) hereof.
ARTICLE II: REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER
Section 2.01. Payment of Debt. Borrower will pay the Debt at the time and in the
manner provided in the Note and the other Loan Documents, all in lawful money of
the United States of America in immediately available funds.
Section 2.02. Representations, Warranties and Covenants of Borrower. Borrower
represents and warrants to and covenants with Lender:
(a) Organization and Authority. Borrower (i) is a limited liability company,
general partnership, limited partnership or corporation, as the case may be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, (ii) has all requisite power and authority and
all necessary licenses and permits to own and operate the Property and to carry
on its business as now conducted and as presently proposed to be conducted and
(iii) is duly qualified, authorized to do business and in good standing in the
jurisdiction where the Property is located and in each other jurisdiction where
the conduct of its business or the nature of its activities makes such
qualification necessary. If Borrower is a limited liability company,




--------------------------------------------------------------------------------




limited partnership or general partnership, each general partner or managing
member, as applicable, of Borrower which is a corporation is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.
(b) Power. Borrower and, if applicable, each General Partner has full power and
authority to execute, deliver and perform, as applicable, the Loan Documents to
which it is a party, to make the borrowings thereunder, to execute and deliver
the Note and to grant to Lender a first, prior, perfected and continuing lien on
and security interest in the Property, subject only to the Permitted
Encumbrances.
(c) Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents to which Borrower is a party, the making of the borrowings
thereunder, the execution and delivery of the Note, the grant of the liens on
the Property pursuant to the Loan Documents to which Borrower is a party and the
consummation of the Loan are within the powers of Borrower and have been duly
authorized by Borrower and, if applicable, the General Partners, by all
requisite action (and Borrower hereby represents that no approval or action
which has not already been obtained of any member, limited partner or
shareholder, as applicable, of Borrower is
required to authorize any of the Loan Documents to which Borrower is a party)
and will constitute the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with their terms, except as
enforcement may be stayed or limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether considered in proceedings at law or in equity) and
will not (i) violate any provision of its partnership agreement or partnership
certificate or certificate of incorporation or by-laws, or operating agreement,
certificate of formation or articles of organization, as applicable, or, to its
knowledge, any law, judgment, order, rule or regulation of any court,
arbitration panel or other Governmental Authority, domestic or foreign, or other
Person affecting or binding upon Borrower or the Property, or (ii) violate any
provision of any indenture, agreement, mortgage, deed of trust, contract or
other instrument to which Borrower or, if applicable, any General Partner is a
party or by which any of their respective property, assets or revenues are
bound, or be in conflict with, result in an acceleration of any obligation or a
breach of or constitute (with notice or lapse of time or both) a default or
require any payment or prepayment under, any such indenture, agreement,
mortgage, deed of trust, contract or other instrument, or (iii) result in the
creation or imposition of any lien, except those in favor of Lender as provided
in the Loan Documents to which it is a party.
(d) Consent. Neither Borrower nor, if applicable, any General Partner, is
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Security Instrument, the Note or the other Loan Documents which has not
been so obtained or filed.
(e) Interest Rate. The rate of interest paid under the Note and the method and
manner of the calculation thereof do not violate any usury or other law or
applicable Legal Requirement.
(f) Other Agreements. Borrower is not a party to nor is otherwise bound by any
agreements or instruments which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect. Neither Borrower nor, if
applicable, any General Partner, is in violation of its organizational documents
or other restriction or any agreement or instrument by which it is bound, or any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
Governmental Authority, or any Legal Requirement, in each case, applicable to
Borrower or the Property, except for such violations that would not have a
Material Adverse Effect.
(g) Maintenance of Existence. (i) Borrower is familiar with the criteria of the
Rating Agency required to qualify as a special-purpose bankruptcy-remote entity
and Borrower, Operating Tenant and, if applicable, each General Partner at all
times since their formation have been duly formed and existing at all times and
at all times have preserved and shall preserve and has kept and shall keep in
full force and effect their existence as a Single Purpose Entity.
(ii) Borrower, Operating Tenant and, if applicable, each General Partner, at all
times since their organization have complied, and will continue to comply in all
material respects, with the provisions of its certificate of limited partnership
and agreement of limited partnership or certificate of incorporation and by-laws
or articles of organization, certificate of formation and operating agreement,
as applicable, and the laws of its jurisdiction of organization relating to
partnerships, corporations or limited liability companies, as applicable.
(iii) Borrower, Operating Tenant and, if applicable, each General Partner have
done or caused to be done and will do all things reasonably necessary to observe
organizational formalities and preserve their existence and Borrower, Operating
Tenant and, if applicable, each General Partner will not hereafter amend, modify
or otherwise change the certificate of limited partnership and agreement of
limited partnership or certificate of incorporation and by-laws or articles of
organization, certificate of formation and operating agreement, as applicable,
or other organizational documents of Borrower, Operating Tenant and, if
applicable, each General Partner, except for non-material amendments which do
not modify the Single Purpose Entity provisions.




--------------------------------------------------------------------------------




(iv) Borrower, Operating Tenant and, if applicable, each General Partner, have
at all times accurately maintained, and will continue to accurately maintain in
all material respects, their respective
financial statements, accounting records and other partnership, company or
corporate documents separate from those of any other Person and Borrower,
Operating Tenant and/or, if applicable, General Partner, have filed and will
file its own tax returns or, if Borrower, Operating Tenant and/or, if
applicable, General Partner is part of a consolidated group for purposes of
filing tax returns, Borrower, Operating Tenant and, General Partner, as
applicable, have been shown and will be shown as separate members of such group.
Borrower, Operating Tenant and, if applicable, each General Partner have not at
any time since their formation commingled, and will not commingle, their
respective assets with those of any other Person and each has maintained and
will maintain their assets in such a manner such that it will not be costly or
difficult to segregate, ascertain or identify their individual assets from those
of any other Person. Borrower, Operating Tenant and, if applicable, each General
Partner has not permitted and will not permit any Affiliate independent access
to their bank accounts. Borrower, Operating Tenant and, if applicable, each
General Partner have at all times since their formation accurately maintained
and utilized, and will continue to accurately maintain and utilize, their own
separate bank accounts, payroll and separate books of account, stationery,
invoices and checks.
(v) Borrower, Operating Tenant and, if applicable, each General Partner, have at
all times paid, and will continue to pay, their own liabilities from their own
separate assets and each has allocated and charged and shall each allocate and
charge fairly and reasonably any overhead which Borrower, Operating Tenant and,
if applicable, any General Partner, shares with any other Person, including,
without limitation, for office space and services performed by any employee of
another Person.
(vi) Borrower, Operating Tenant and, if applicable, each General Partner, have
at all times identified themselves, and will continue to identify themselves, in
all dealings with the public, under their own names and as separate and distinct
entities and have corrected and shall correct any known misunderstanding
regarding their status as separate and distinct entities. Borrower, Operating
Tenant and, if applicable, each General Partner, have not at any time identified
themselves, and will not identify themselves, as being a division of any other
Person.
(vii) Borrower, Operating Tenant and, if applicable, each General Partner, have
been at all times, and will continue to be, adequately capitalized in light of
the nature of their respective businesses.
(viii) Borrower, Operating Tenant and, if applicable, each General Partner,
(A) have not owned, do not own and will not own any assets or property other
than, with respect to Borrower, the Property and any incidental personal
property necessary for the ownership, management or operation of the Property
or, with respect to Operating Tenant, its leasehold interest in the Property,
and, with respect to General Partner, if applicable, its interest in Borrower
or, with respect to a General Partner of Operating Tenant, its interest in
Operating Tenant, (B) have not engaged and will not engage in any business other
than, with respect to Borrower, the ownership, management and operation of the
Property, or with respect to Operating Tenant, its interest in the Property, or,
with respect to General Partner, if applicable, its interest in Borrower or,
with respect to a General Partner of Operating Tenant, its interest in Operating
Tenant, (C) have not incurred any outstanding debt as of the date hereof, and
will not incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than, with respect to Borrower, (W) the
Loan, (X) unsecured trade and operational debt which (1) is not evidenced by a
note, (2) is incurred in the ordinary course of the operation of the Property,
(3) does not, together with any equipment financing incurred pursuant to clause
(Y) hereof exceed in the aggregate two percent (2%) of the Allocated Loan Amount
for the Property and (4) is, unless being contested in accordance with the terms
of this Security Instrument, paid prior to the earlier to occur of the sixtieth
(60th) day after the date incurred and the date when due, (Y) equipment
financing relating to equipment used in connection with the operation of the
Property which (1) is incurred in the ordinary course of the operation of the
Property and (2) does not, together with any unsecured trade and operational
debt incurred pursuant to clause (X) hereof, exceed in the aggregate two percent
(2%) of the Allocated Loan Amount and (Z) contingent obligations to repay
customer, membership and security deposits held in the ordinary course of
Borrower’s business, (D) have not pledged (other than pledges which have been
released which were given in connection with obligations which have been paid in
full) and will not pledge their assets for the benefit of any other
Person, and (E) have not made and will not make any loans or advances to any
Person (including any Affiliate).
(ix) None of Borrower, Operating Tenant nor, if applicable, any General Partner
will hereafter change its name or principal place of business.
(x) None of Borrower, Operating Tenant nor, if applicable, any General Partner
has, and neither of such Persons will have, any subsidiaries (other than, with
respect to General Partner, Borrower or, with respect to General Partner of
Operating Tenant, Operating Tenant).
(xi) Borrower has preserved and maintained and will preserve and maintain its
existence as a Delaware limited partnership or a Delaware limited liability
company, as applicable, and all material rights, privileges, tradenames and
franchises and Operating Tenant has preserved and maintained and will preserve
and maintain its existence as a Delaware limited partnership and all material
rights, privileges, tradenames and franchises. General Partner, if applicable,
has preserved and




--------------------------------------------------------------------------------




maintained and will preserve and maintain its existence as a Delaware limited
liability company and all material rights, privileges, tradenames and
franchises.
(xii) None of Borrower, Operating Tenant nor, if applicable, any General
Partner, has merged or consolidated with, and none will merge or consolidate
with, and none has sold all or substantially all of its respective assets to any
Person, and none will sell all or substantially all of its respective assets to
any Person, and none has liquidated, wound up or dissolved itself (or suffered
any liquidation, winding up or dissolution) and none will liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution). None of
Borrower, Operating Tenant nor, if applicable, any General Partner has acquired
nor will acquire any business or assets from, or capital stock or other
ownership interest of, or be a party to any acquisition of, any Person (other
than, with respect to General Partner, if applicable, its interest in Borrower
and Operating Tenant).
(xiii) Borrower, Operating Tenant and, if applicable, each General Partner, have
not at any time since their formation assumed, guaranteed or held themselves out
to be responsible for, and will not assume, guarantee or hold themselves out to
be responsible for the liabilities or the decisions or actions respecting the
daily business affairs of their partners, shareholders or members or any
predecessor company, corporation or partnership, each as applicable, any
Affiliates, or any other Persons other than the Loan and other loans which have
been paid in full, and liens granted thereunder fully discharged, prior to the
date hereof. None of Borrower, Operating Tenant nor, if applicable, each General
Partner, have at any time since its formation acquired, and will not acquire,
obligations or securities of its partners or shareholders, members or any
predecessor company, corporation or partnership, each as applicable, or any
Affiliates (other than, with respect to General Partner, its interest in
Borrower or, with respect to General Partner of Operating Tenant, its interest
in Operating Tenant). Borrower, Operating Tenant and, if applicable, each
General Partner, have not at any time since their formation made, and will not
make, loans to its partners, members or shareholders or any predecessor company,
corporation or partnership, each as applicable, or any Affiliates of any of such
Persons. Borrower, Operating Tenant and, if applicable, each General Partner,
have no known material contingent liabilities nor do they have any material
financial liabilities under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which such Person is a party or by
which it is otherwise bound other than under the Loan Documents.
(xiv) Neither Borrower nor Operating Tenant nor, if applicable, General Partner,
has at any time since its formation entered into and was not a party to, and,
will not enter into or be a party to, any transaction with its Affiliates,
members, partners or shareholders, as applicable, or any Affiliates thereof
except in the ordinary course of business of such Person on terms which are no
less favorable to such Person than would be obtained in a comparable arm’s
length transaction with an unrelated third party.
(xv) If Borrower or Operating Tenant is a limited partnership, the General
Partner shall be a corporation or limited liability company whose sole asset is
its interest in Borrower or Operating Tenant, as
applicable, and the General Partner will at all times comply, and will cause
Borrower or Operating Tenant, as applicable, to comply, with each of the
representations, warranties, and covenants contained in this Section 2.02(g) as
if such representation, warranty or covenant was made directly by such General
Partner.
(xvi) Borrower and Operating Tenant shall at all times cause there to be at
least two duly appointed members of the board of directors or board of managers
or other governing board or body, as applicable (each, an “Independent
Director”), of, if Borrower or Operating Tenant is a corporation, Borrower or
Operating Tenant, as applicable, if Borrower or Operating Tenant is a limited
partnership, of the General Partner, and if Borrower or Operating Tenant is a
limited liability company, of the General Partner or of Borrower or Operating
Tenant, as applicable, reasonably satisfactory to Lender who shall not have been
at the time of such individual’s appointment, and may not be or have been at any
time (A) a shareholder, officer, director, attorney, counsel, partner, member or
employee of Borrower, Operating Tenant or any of the foregoing Persons or
Affiliates thereof, (B) a customer or creditor of, or supplier or service
provider to, Borrower or any of its shareholders, partners, members or their
Affiliates, (C) a member of the immediate family of any Person referred to in
(A) or (B) above or (D) a Person Controlling, Controlled by or under common
Control with any Person referred to in (A) through (C) above. A natural person
who otherwise satisfies the foregoing definition except for being the
Independent Director of a Single Purpose Entity Affiliated with Borrower,
Operating Tenant or General Partner shall not be disqualified from serving as an
Independent Director if such individual is at the time of initial appointment,
or at any time while serving as the Independent Director, an Independent
Director of a Single Purpose Entity Affiliated with Borrower, Operating Tenant
or General Partner if such individual is an independent director provided by a
nationally-recognized company that provides professional independent directors.
(xvii) Borrower, Operating Tenant and, if applicable, each General Partner,
shall not cause or permit the board of directors or board of managers or other
governing board or body, as applicable, of Borrower, Operating Tenant or, if
applicable, each General Partner, to take any action which, under the terms of
any certificate of incorporation, by-laws, limited liability company agreement,
operating agreement, certificate of formation or articles of organization
requires a vote of the board of directors or board of managers or other
governing board or body of Borrower, Operating Tenant, or, if applicable, the
General




--------------------------------------------------------------------------------




Partner and also requires the vote of the Independent Directors therewith,
unless at the time of such action there shall be at least two members who are
Independent Directors.
(xviii) Borrower, Operating Tenant and, if applicable, each General Partner has
paid and shall pay the salaries of their own employees and has maintained and
shall maintain a sufficient number of employees in light of their contemplated
business operations.
(xvix) Borrower and Operating Tenant shall, and shall cause its Affiliates to,
and Borrower and Operating Tenant have and have caused their Affiliates to,
conduct its business so that the assumptions made with respect to Borrower,
Operating Tenant and, if applicable, each General Partner, in that certain
opinion letter relating to substantive non-consolidation dated the date hereof
(the “Insolvency Opinion”) delivered in connection with the Loan has been and
shall be true and correct in all respects.
Notwithstanding anything to the contrary contained in this Section 2.02(g),
provided Borrower or Operating Tenant, as applicable, is a Delaware single
member limited liability company which satisfies the single purpose bankruptcy
remote entity requirements of each Rating Agency for a single member limited
liability company, the foregoing provisions of this Section 2.02(g) shall not
apply to the General Partner.
(h) No Defaults. No Event of Default or, to Borrower’s knowledge, Default has
occurred and is continuing or would occur as a result of the consummation of the
transactions contemplated by the Loan Documents. Borrower is not in default in
the payment or performance of any of its Contractual Obligations in any material
respect.
(i) Consents and Approvals. Borrower and, if applicable, each General Partner,
have obtained or made all necessary (i) consents, approvals and authorizations,
and registrations and filings of or with all
Governmental Authorities and (ii) consents, approvals, waivers and notifications
of partners, stockholders, members, creditors, lessors and other nongovernmental
Persons, in each case, which are required to be obtained or made by Borrower or,
if applicable, the General Partner, in connection with the execution and
delivery of, and the performance by Borrower of its obligations under, the Loan
Documents.
(j) Investment Company Act Status, etc. Borrower is not (i) an “investment
company,” or a company “controlled” by an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or (iii) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
(k) Compliance with Law. To Borrower’s knowledge, Borrower is in compliance with
all Legal Requirements to which it or the Property is subject, including,
without limitation, all Environmental Statutes (except as previously disclosed
in the Environmental Report), the Americans with Disabilities Act (except as
previously disclosed in the engineering report relating to the Property
delivered to Lender in connection with the origination of the Loan), the
Occupational Safety and Health Act of 1970 and ERISA. No portion of the Property
has been or will be purchased, improved, fixtured, equipped or furnished with
proceeds of any illegal activity and, to the best of Borrower’s knowledge, no
illegal activities are being conducted at or from the Property.
(l) Financial Information. All financial data that has been delivered by
Borrower to Lender (i) is true, complete and correct in all material respects,
(ii) accurately represents the financial condition and results of operations in
all material respects of the Persons covered thereby as of the date on which the
same shall have been furnished, and (iii) in the case of audited financial
statements, has been prepared in accordance with GAAP and the Uniform System of
Accounts (or such other accounting basis as is reasonably acceptable to Lender)
throughout the periods covered thereby. As of the date hereof, neither Borrower
nor, if applicable, any General Partner, has any material contingent liability,
material liability for taxes or other unusual or forward commitment not
reflected in such financial statements delivered to Lender. Since the date of
the last financial statements delivered by Borrower to Lender except as
otherwise disclosed in such financial statements or notes thereto, there has
been no change in the assets, liabilities or financial position of Borrower nor,
if applicable, any General Partner, or in the results of operations of Borrower
which would have a Material Adverse Effect. Neither Borrower nor, if applicable,
any General Partner, has incurred any obligation or liability, contingent or
otherwise not reflected in such financial statements which would have a Material
Adverse Effect.
(m) Transaction Brokerage Fees. Borrower has not dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Security Instrument. All
brokerage fees, commissions and other expenses payable in connection with the
transactions contemplated by the Loan Documents have been paid in full by
Borrower contemporaneously with the execution of the Loan Documents and the
funding of the Loan. Borrower hereby agrees to indemnify and hold Lender
harmless for, from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from (i) a claim by any
Person that such Person acted on behalf of Borrower in




--------------------------------------------------------------------------------




connection with the transactions contemplated herein or (ii) any breach of the
foregoing representation. The provisions of this subsection (m) shall survive
the repayment of the Debt.
(n) Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of “purchasing” or “carrying” any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.
(o) Pending Litigation. There are no actions, suits or proceedings pending or,
to the best knowledge of Borrower, threatened against or affecting Borrower or
the Property in any court or before any Governmental Authority which if
adversely determined either individually or collectively has or is reasonably
likely to have a Material Adverse Effect.
(p) Solvency; No Bankruptcy. Each of Borrower and, if applicable, the General
Partner, (i) is and has at all times been Solvent and will remain Solvent
immediately upon the consummation of the transactions contemplated by the Loan
Documents and (ii) is free from bankruptcy, reorganization or arrangement
proceedings or a general assignment for the benefit of creditors and is not
contemplating the filing of a petition under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of such Person’s
assets or property and Borrower has no knowledge of any Person contemplating the
filing of any such petition against it or, if applicable, the General Partner.
None of the transactions contemplated hereby will be or have been made with an
intent to hinder, delay or defraud any present or future creditors of Borrower
and Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Borrower’s assets do not, and immediately
upon consummation of the transaction contemplated in the Loan Documents will
not, constitute unreasonably small capital to carry out its business as
presently conducted or as proposed to be conducted. Borrower does not intend to,
nor believes that it will, incur debts and liabilities beyond its ability to pay
such debts as they may mature.
(q) Use of Proceeds. The proceeds of the Loan shall be applied by Borrower to,
inter alia, (i) purchase the Property and, if applicable, satisfy certain
mortgage loans presently encumbering all or a part of the Property and (ii) pay
certain transaction costs incurred by Borrower in connection with the Loan. No
portion of the proceeds of the Loan will be used for family, personal,
agricultural or household use.
(r) Tax Filings. Borrower and, if applicable, each General Partner, have filed
all federal, state and local tax returns required to be filed and have paid or
made adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by Borrower and, if applicable, the General
Partners. Borrower and, if applicable, the General Partners, believe that their
respective tax returns properly reflect the income and taxes of Borrower and
said General Partner, if any, for the periods covered thereby, subject only to
reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.
(s) Not Foreign Person. Borrower is not a “foreign person” within the meaning of
§1445(f)(3) of the Code.
(t) ERISA. (i) Neither Borrower nor Guarantor is, or is acting on behalf of:
(a) an “employee benefit plan” within the meaning of Section 3(3) of ERISA, that
is subject to Part 4 of Title I of ERISA; (b) a “plan” within the meaning of
section 4975(e)(1) of the Code that is subject to section 4975 of the Code or
(c) any other entity that is deemed under applicable law to hold the assets of a
plan described in (a) or (b) and this representation shall be deemed to be
continuing in nature for all periods that this Security Instrument is in effect.
Each Plan is in compliance with, and has been administered in all material
respects in compliance with, its terms and the applicable provisions of ERISA,
the Code and any other applicable Legal Requirement, except to the extent the
foregoing could not have a Material Adverse Effect, and no event or condition
has occurred and is continuing as to which Borrower would be under an obligation
to furnish a report to Lender under clause (ii)(A) of this Section. With respect
to each Plan maintained or contributed to by Borrower, Guarantor or any ERISA
Affiliate thereof (a) there is no actual or contingent material liability of
Borrower, Guarantor or any ERISA Affiliate under Title IV of ERISA or Section
412 of the Code to any person or entity, including the Pension Benefit Guaranty
Corporation, IRS, any such Plan or participants (or their beneficiaries) in any
such Plan (other than the obligation to pay routine benefit claims when due
under the terms of such Plan), (b) the assets of Borrower or Guarantor have not
been subject to a lien under ERISA or the Code and (c) there is no basis for
such material liability or the assertion of any such lien with respect to the
assets of Borrower or Guarantor as the result of or after the consummation of
the transactions contemplated by this Security Instrument. Except to the extent
the following could not have a Material Adverse Effect, no Welfare Plan provides
or will provide benefits, including, without limitation, death or medical
benefits (whether or not insured) with respect to any current or former employee
of Borrower or Guarantor beyond his or her retirement or other termination of
service other than (A) coverage mandated by applicable law, (B) death or
disability benefits that have been fully provided for by fully paid up insurance
or (C) severance benefits.
(ii) Borrower will furnish to Lender as soon as possible, and in any event
within ten (10) days after Borrower knows or has reason to believe that any of
the events or conditions specified below with respect to any Plan, Welfare Plan
or Multiemployer Plan has occurred or exists, an Officer’s




--------------------------------------------------------------------------------




Certificate setting forth details respecting such event or condition and the
action, if any, that Borrower or its ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC (or any other relevant Governmental Authority)) by Borrower or an
ERISA Affiliate with respect to such event or condition, if such report or
notice is required to be filed with the PBGC or any other relevant Governmental
Authority:
(A) any reportable event, as defined in Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;
(B) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;
(C) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Borrower or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by PBGC with respect to such Multiemployer Plan;
(D) the complete or partial withdrawal from a Multiemployer Plan by Borrower or
any ERISA Affiliate that results in material liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by Borrower or any ERISA Affiliate
of notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA;
(E) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Borrower or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within thirty (30) days;
(F) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate fails to timely provide security to the Plan in accordance with
the provisions of said Sections;
(G) the imposition of a lien or a security interest in connection with a Plan;
or
(H) Borrower or Guarantor permits any Welfare Plan to provide benefits,
including without limitation, medical benefits (whether or not insured), with
respect to any current or former employee of Borrower or Guarantor beyond his or
her retirement or other termination of service other than (1) coverage mandated
by applicable law, (2) death or disability benefits that have been fully
provided for by paid up insurance or otherwise or (3) severance benefits.
(iii) Borrower shall not knowingly engage in or permit any transaction in
connection with which Borrower or Guarantor could be subject to either a
material civil penalty or tax assessed pursuant to Section 502(i) or 502(l) of
ERISA or Section 4975 of the Code, to the extent it could have a Material
Adverse Effect, permit any Welfare Plan to provide benefits, including without
limitation, medical benefits (whether or not insured), with respect to any
current or former employee of Borrower or Guarantor beyond
his or her retirement or other termination of service other than (A) coverage
mandated by applicable law, (B) death or disability benefits that have been
fully provided for by paid up insurance or otherwise or (C) severance benefits,
permit the assets of Borrower or Guarantor to become “plan assets”, as defined
under ERISA Section 3(42) and regulations promulgated thereunder or, to the
extent it could have a Material Adverse Effect, adopt, amend (except as may be
required by applicable law) or increase the amount of any benefit or amount
payable under, or permit any ERISA Affiliate to adopt, amend (except as may be
required by applicable law) or increase the amount of any benefit or amount
payable under, any employee benefit plan (including, without limitation, any
employee welfare benefit plan) or other plan, policy or arrangement, except for
normal increases in the ordinary course of business consistent with past
practice that, in the aggregate, do not result in a material increase in
benefits expense to Borrower, Guarantor or any ERISA Affiliate.
(u) Labor Matters. No organized work stoppage or labor strike is pending or
threatened by employees or other laborers at the Property and neither Borrower
nor Manager (i) is involved in or threatened with any labor dispute, grievance
or litigation relating to labor matters involving any employees and other
laborers at the Property, including, without limitation, violation of any
federal, state or local labor, safety or employment laws (domestic or foreign)
and/or charges of unfair labor practices or discrimination complaints; (ii) has
engaged in any unfair labor practices within the meaning of the National Labor
Relations Act or the Railway Labor Act; or (iii) except to the extent previously
disclosed to Lender in writing, is a party to, or bound by, any collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property and no such agreement or contract is currently being
negotiated by Borrower, Manager or any of their Affiliates.




--------------------------------------------------------------------------------




(v) Borrower’s Legal Status. Borrower’s exact legal name that is indicated on
the signature page hereto, organizational identification number and place of
business or, if more than one, its chief executive office, as well as Borrower’s
mailing address, if different, which were identified by Borrower to Lender and
contained in this Security Instrument, are true, accurate and complete. Borrower
(i) will not change its name, its place of business or, if more than one place
of business, its chief executive office, or its mailing address or
organizational identification number if it has one without giving Lender at
least thirty (30) days prior written notice of such change, (ii) if Borrower
does not have an organizational identification number and later obtains one,
Borrower shall promptly notify Lender of such organizational identification
number and (iii) will not change its type of organization, jurisdiction of
organization or other legal structure.
(w) Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) None of Borrower, General Partner, any Guarantor, or any Person who owns any
equity interest in or Controls Borrower, General Partner or any Guarantor
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and Borrower has implemented procedures, approved by Borrower and, if
applicable, General Partner, to ensure that no Person who now or hereafter owns
an equity interest in Borrower or General Partner is a Prohibited Person or
Controlled by a Prohibited Person, (ii) no proceeds of the Loan will be used to
fund any operations in, finance any investments or activities in or make any
payments to, Prohibited Persons, and (iii) none of Borrower, General Partner, or
any Guarantor is in violation of any Legal Requirements relating to anti-money
laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the
related regulations issued thereunder, including temporary regulations, all as
amended from time to time. Notwithstanding the foregoing, with respect to the
holders of shares in publicly traded corporations which hold an equity interest
in Borrower, General Partner or Guarantor and which holders of shares in
publicly traded corporations do not Control Borrower, General Partner or
Guarantor, the representations contained in clauses (i) and (iii) of the
preceding sentence are made to the knowledge of Borrower. No tenant at the
Property currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and, to the best of Borrower’s knowledge, no tenant at the
Property is owned or Controlled by a Prohibited Person. Borrower has determined
that Manager has implemented procedures, approved by Borrower, to ensure that no
tenant at the Property is a Prohibited Person or owned or Controlled by a
Prohibited Person.
Section 2.03. Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages or deeds of
trust, as applicable, assignments, notices of assignments, transfers and
assurances as Lender shall, from time to time, reasonably require for the better
assuring, conveying, assigning, transferring, and confirming unto Lender the
property and rights hereby mortgaged, given, granted, bargained, sold,
alienated, enfeoffed, conveyed, confirmed, pledged, assigned and hypothecated,
or which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out or facilitating the performance of the terms of this
Security Instrument or for filing, registering or recording this Security
Instrument and, on demand, will execute and deliver and hereby authorizes Lender
to execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements, chattel
mortgages or comparable security instruments to evidence more effectively the
lien hereof upon the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of protecting, perfecting,
preserving and realizing upon the interests granted pursuant to this Security
Instrument and to effect the intent hereof, all as fully and effectually as
Borrower might or could do; and Borrower hereby ratifies all that Lender shall
lawfully do or cause to be done by virtue hereof; provided, however, that Lender
shall not exercise such power of attorney unless and until Borrower fails to
take the required action within the five (5) Business Day time period stated
above unless the failure to so exercise, could, in Lender’s reasonable judgment,
result in a Material Adverse Effect. Upon (a) receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, (b) receipt of an
indemnity of Lender related to losses resulting solely from the issuance of a
replacement note or other applicable Loan Document and (c) in the case of any
such mutilation, upon surrender and cancellation of such Note or other
applicable Loan Document, Borrower will issue, in lieu thereof, a replacement
Note or other applicable Loan Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Loan Document in the same principal amount
thereof and otherwise of like tenor.
Section 2.04. Recording of Security Instrument, etc. Borrower forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, will cause this Security Instrument, and any security instrument creating
a lien or security interest or evidencing the lien hereof upon the Property and
each instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully protect the lien or security interest
hereof upon, and the interest of Lender in, the Property. Borrower will pay all
filing, registration or recording fees, and all expenses incident to the
preparation, execution and acknowledgment of this Security Instrument, any
mortgage or deed of trust, as applicable, supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and all federal, state, county and municipal, taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Security Instrument, any




--------------------------------------------------------------------------------




mortgage or deed of trust, as applicable, supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
except where prohibited by law to do so, in which event Lender may declare the
Debt to be immediately due and payable. Borrower shall hold harmless and
indemnify Lender and its successors and assigns, against any liability incurred
as a result of the imposition of any tax on the making and recording of this
Security Instrument.
Section 2.05. Representations, Warranties and Covenants Relating to the
Property. Borrower represents and warrants to and covenants with Lender with
respect to the Property as follows:
(a) Lien Priority. This Security Instrument is a valid and enforceable first
lien on the Property, free and clear of all encumbrances and liens having
priority over the lien of this Security Instrument, except for the items set
forth as exceptions to or subordinate matters in the title insurance policy
insuring the lien of this Security Instrument, none of which, individually or in
the aggregate, materially interfere with the benefits of the security intended
to be provided by this Security Instrument, materially affect the value or
marketability of the Property, impair the use or operation of the Property for
the use currently being made thereof or impair Borrower’s ability to pay its
obligations in a timely manner (such items being the “Permitted Encumbrances”).
(b) Title. Borrower has, subject only to the Permitted Encumbrances, good,
insurable and marketable fee simple title to the Premises, Improvements and
Fixtures (collectively, the “Realty”) and to all easements and rights benefiting
the Realty and has the right, power and authority to mortgage, encumber, give,
grant, bargain, sell, alien, enfeoff, convey, confirm, pledge, assign, and
hypothecate the Property. Borrower will preserve its interest in and title to
the Property, subject to the Permitted Encumbrances and will forever warrant and
defend the same to
Lender against any and all other claims made by, through or under Borrower and
will forever warrant and defend the validity and priority of the lien and
security interest created herein against the claims of all Persons whomsoever
claiming by, through or under Borrower. The foregoing warranty of title shall
survive the foreclosure of this Security Instrument and shall inure to the
benefit of and be enforceable by Lender in the event Lender acquires title to
the Property pursuant to any foreclosure. In addition, there are no outstanding
options or rights of first refusal to purchase the Property or Borrower’s
ownership thereof.
(c) Taxes and Impositions. All taxes and other Impositions and governmental
assessments due and owing in respect of, and affecting, the Property have been
paid. Borrower has paid all Impositions which constitute special governmental
assessments in full, except for those assessments which are permitted by
applicable Legal Requirements to be paid in installments, in which case all
installments which are due and payable have been paid in full. There are no
pending, or to Borrower’s best knowledge, proposed special or other assessments
for public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments.
(d) Casualty; Flood Zone. The Realty is in good repair and free and clear of any
damage, destruction or casualty (whether or not covered by insurance) that would
materially affect the value of the Realty or the use for which the Realty was
intended, there exists no structural or other material defects or damages in or
to the Property and Borrower has not received any written notice from any
insurance company or bonding company of any material defect or inadequacies in
the Property, or any part thereof, which would materially and adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond. Except as disclosed on the survey of the Premises
delivered to Lender in connection with the origination of the Loan, no portion
of the Premises is located in an “area of special flood hazard,” as that term is
defined in the regulations of the Federal Insurance Administration, Department
of Housing and Urban Development, under the National Flood Insurance Act of
1968, as amended (24 CFR § 1909.1) or Borrower has obtained the flood insurance
required by Section 3.01(a)(vi) hereof. The Premises either does not lie in a
100 year flood plain that has been identified by the Secretary of Housing and
Urban Development or any other Governmental Authority or, if it does, Borrower
has obtained the flood insurance required by Section 3.01(a)(vi) hereof.
(e) Completion; Encroachment. All Improvements necessary for the efficient use
and operation of the Premises, including, without limitation, all Improvements
which were included for purposes of determining the appraised value of the
Property in the Appraisal, have been completed and, except as disclosed on the
survey of the Premises delivered to Lender in connection with the origination of
the Loan, none of said Improvements lie outside the boundaries and building
restriction lines of the Premises. Except as disclosed on the survey of the
Premises delivered to Lender in connection with the origination of the Loan and
as set forth in the title insurance policy insuring the lien of this Security
Instrument, no improvements on adjoining properties encroach upon the Premises.
(f) Separate Lot. The Premises are taxed separately without regard to any other
real estate and constitute a legally subdivided lot under all applicable Legal
Requirements (or, if not subdivided, no subdivision or platting of the Premises
is required under applicable Legal Requirements), and for all purposes may be
mortgaged, encumbered, conveyed or otherwise dealt with as an independent
parcel. The Property does not benefit from any tax abatement or exemption.
(g) Use. Except as previously disclosed in the zoning report relating to the
Premises delivered to Lender in connection with the origination of the Loan, the
existence of all Improvements, the present use and operation thereof and the
access of the




--------------------------------------------------------------------------------




Premises and the Improvements to all of the utilities and other items referred
to in paragraph (k) below are in compliance in all material respects with all
Leases affecting the Property. Borrower has not received any notice from any
Governmental Authority alleging any uncured violation relating to the Property
of any applicable Legal Requirements.
(h) Licenses and Permits. Borrower currently holds and will continue to hold all
certificates of occupancy, licenses, registrations, permits, consents,
franchises and approvals of any Governmental Authority or any other Person which
are material for the lawful occupancy and operation of the Realty or which are
material to
the ownership or operation of the Property or the conduct of Borrower’s
business. All such certificates of occupancy, licenses, registrations, permits,
consents, franchises and approvals are current and in full force and effect.
(i) Environmental Matters. Borrower has received and reviewed the Environmental
Report and has no reason to believe that the Environmental Report contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein or herein, in light of the
circumstances under which such statements were made, not misleading.
(j) Property Proceedings. There are no actions, suits or proceedings pending or,
to Borrower’s best knowledge, threatened in any court or before any Governmental
Authority or arbitration board or tribunal (i) relating to (A) the zoning of the
Premises or any part thereof, (B) any certificates of occupancy, licenses,
registrations, permits, consents or approvals issued with respect to the
Property or any part thereof, (C) the condemnation of the Property or any part
thereof, or (D) the condemnation or relocation of any roadways abutting the
Premises required for access or the denial or limitation of access to the
Premises or any part thereof from any point of access to the Premises,
(ii) asserting that (A) any such zoning, certificates of occupancy, licenses,
registrations, permits, consents and/or approvals do not permit the operation of
any material portion of the Realty as presently being conducted, (B) any
material improvements located on the Property or any part thereof cannot be
located thereon or operated with their intended use or (C) the operation of the
Property or any part thereof is in violation in any material respect of any
Environmental Statutes, Development Laws or other Legal Requirements or Space
Leases or Property Agreements or (iii) which might (A) affect the validity or
priority of any Loan Document or (B) have a Material Adverse Effect. Borrower is
not aware of any facts or circumstances which may give rise to any actions,
suits or proceedings described in the preceding sentence.
(k) Utilities. The Premises has all necessary legal access to water, gas and
electrical supply, storm and sanitary sewerage facilities, other required public
utilities (with respect to each of the aforementioned items, by means of either
a direct connection to the source of such utilities or through connections
available on publicly dedicated roadways directly abutting the Premises or
through permanent insurable easements benefiting the Premises), fire and police
protection, parking, and means of direct access between the Premises and public
highways over recognized curb cuts (or such access to public highways is through
private roadways which may be used for ingress and egress pursuant to permanent
insurable easements).
(l) Mechanics’ Liens. The Property is free and clear of any mechanics’ liens or
liens in the nature thereof, and no rights are outstanding that under law could
give rise to any such liens, any of which liens are or may be prior to, or equal
with, the lien of this Security Instrument, except those which are insured
against by the title insurance policy insuring the lien of this Security
Instrument.
(m) Title Insurance. Lender has received a lender’s title insurance policy
insuring this Security Instrument as a first lien on the Realty subject only to
Permitted Encumbrances.
(n) Insurance. The Property is insured in accordance with the requirements set
forth in Article III hereof.
(o) Space Leases.
(i) To Borrower’s best knowledge, Borrower has delivered a true, correct and
complete schedule of all Space Leases as of the date hereof, which accurately
and completely sets forth in all material respects, for each such Space Lease,
the following (collectively, the “Rent Roll”): the name and address of the
tenant; the lease expiration date, extension and renewal provisions; the base
rent and percentage rent payable; and the security deposit held thereunder.
(ii) Each Space Lease constitutes the legal, valid and binding obligation of
Borrower or, the Operating Tenant, as applicable, and, to the knowledge of
Borrower, is enforceable against the tenant
thereof. No default exists, or with the passing of time or the giving of notice
would exist, which would, in the aggregate, have a Material Adverse Effect.
(iii) To Borrower’s best knowledge, no tenant under any Major Space Lease has,
as of the date hereof, paid Rent more than thirty (30) days in advance, and the
Rents under such Major Space Leases have not been waived, released, or otherwise
discharged or compromised.
(iv) To Borrower’s best knowledge, except as disclosed in writing to Lender, all
work to be performed by Borrower under the Space Leases has been substantially
performed, all contributions to be made by Borrower to the tenants thereunder




--------------------------------------------------------------------------------




have been made except for any held-back amounts, and all other conditions
precedent to each such tenant’s obligations thereunder have been satisfied.
(v) To Borrower’s best knowledge, except as previously disclosed to Lender in
writing or contained in the Space Leases, there are no options to terminate any
Space Lease.
(vi) To Borrower’s best knowledge, each tenant under a Major Space Lease or such
tenant’s authorized subtenant is currently occupying the space demised by such
Major Space Lease.
(vii) To Borrower’s best knowledge, Borrower has delivered to Lender true,
correct and complete copies of all Space Leases described in the Rent Roll.
(viii) No Space Lease has been assigned or, to Borrower’s best knowledge,
modified, supplemented or amended in any way.
(ix) To Borrower’s best knowledge, each tenant under each Space Lease is free
from bankruptcy, reorganization or arrangement proceedings or a general
assignment for the benefit of creditors.
(x) To Borrower’s best knowledge, no Space Lease provides any party with the
right to obtain a lien or encumbrance upon the Property superior to the lien of
this Security Instrument.
(p) Property Agreements.
(i) Borrower has delivered to Lender true, correct and complete copies of all
Property Agreements of record or which could bind any owner of the Property
other than Borrower.
(ii) No Property Agreement provides any party with the right to obtain a lien or
encumbrance upon the Property superior to the lien of this Security Instrument.
(iii) No default exists or with the passing of time or the giving of notice or
both would exist under any Property Agreement which would, individually or in
the aggregate, have a Material Adverse Effect.
(iv) Borrower has not received or given any written communication which alleges
that a default exists or, with the giving of notice or the lapse of time, or
both, would exist under the provisions of any Property Agreement.
(v) No condition currently exists whereby Borrower or any future owner of the
Property may be required to purchase any other parcel of land which is subject
to any Property Agreement or which gives any Person a right to purchase, or
right of first refusal with respect to, the Property.
(vi) To the best knowledge of Borrower, no offset or any right of offset exists
respecting continued contributions to be made by any party to any Property
Agreement except as expressly set forth
therein. Except as previously disclosed to Lender in writing, no material
exclusions or restrictions on the utilization, leasing or improvement of the
Property (including non-compete agreements) exists in any Property Agreement.
(vii) Except as previously disclosed in writing to Lender, all work, if any,
required to be performed by Borrower prior to the date hereof under each of the
Property Agreements has been substantially performed, all contributions to be
made by Borrower to any party to such Property Agreements have been made, and
all other conditions to such party’s obligations thereunder have been satisfied.
(q) Personal Property. Except as previously disclosed in writing to Lender,
Borrower represents that it or Operating Tenant has good and marketable title to
all personal property used in connection with the operation of the Property,
free and clear of any liens, except for liens created under the Loan Documents
and liens which describe the equipment and other personal property owned by
tenants and upon termination of any Operating Lease any personal property owned
by Operating Tenant will be transferred free and clear of any liens to Borrower.
(r) Leasing Brokerage and Management Fees. Except as previously disclosed to
Lender in writing, there are no brokerage fees or commissions payable by
Borrower with respect to the leasing of space at the Property.
(s) Security Deposits. Borrower is in compliance with all Legal Requirements
relating to such security deposits as to which failure to comply might,
individually or in the aggregate, have a Material Adverse Effect.
(t) Loan to Value Ratio. To the best knowledge of Borrower, based on the
substantial real estate expertise of Borrower, Borrower’s familiarity with the
Property, and the Appraisal (which Borrower believes to contain a reasonable
assessment of the fair market value of the Property), the Initial Allocated Loan
Amount does not exceed one hundred twenty-five percent (125%) of the fair market
value of the Property. For the purposes of this clause (t), the term “fair
market value” shall be reduced by (i) the amount of any indebtedness secured by
a lien affecting the Property that is prior to, or on a parity with, the lien of
this




--------------------------------------------------------------------------------




Security Instrument, and (ii) the value of any property that is not “real
property” within the meaning of Treas. Reg. §§ 1.860G-2 and 1.856-3(d).
(u) Representations Generally. The representations and warranties contained in
this Security Instrument, and the review and inquiry made on behalf of Borrower
therefor, have all been made by Persons having the requisite expertise and
knowledge to provide such representations and warranties. No representation,
warranty or statement of fact made by or on behalf of Borrower in this Security
Instrument or in any certificate, document or schedule furnished to Lender
pursuant hereto, contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein or herein
not misleading (which may be to Borrower’s best knowledge where so provided
herein). There are no facts presently known to Borrower which have not been
disclosed to Lender which would, individually or in the aggregate, have a
Material Adverse Effect nor as far as Borrower can foresee might, individually
or in the aggregate, have a Material Adverse Effect.
(v) Liquor License. All licenses, permits, approvals and consents which are
required for the sale and service of alcoholic beverages on the Premises have
been obtained from the applicable Governmental Authorities.
Section 2.06. Removal of Lien. (a) Borrower shall, at its expense, maintain this
Security Instrument as a first lien on the Property and shall keep the Property
free and clear of all liens and encumbrances of any kind and nature other than
the Permitted Encumbrances. Borrower shall, within thirty (30) days following
receipt of knowledge of any lien, promptly discharge of record, by bond or
otherwise, any such liens and, promptly upon request by Lender, shall deliver to
Lender evidence reasonably satisfactory to Lender of the discharge thereof.
(b) Without limitation to the provisions of Section 2.06(a) hereof, Borrower
shall (i) pay, from time to time when the same shall become due, all claims and
demands of mechanics, materialmen, laborers, and others which, if unpaid, might
result in, or permit the creation of, a lien on the Property or any part
thereof, (ii) cause to be
removed of record (by payment or posting of bond or settlement or otherwise) any
mechanics’, materialmens’, laborers’ or other lien on the Property, or any part
thereof, or on the revenues, rents, issues, income or profit arising therefrom,
and (iii) in general, do or cause to be done, without expense to Lender,
everything reasonably necessary to preserve in full the lien of this Security
Instrument. If Borrower fails to comply with the requirements of this
Section 2.06(b), then, upon five (5) Business Days’ prior notice to Borrower,
Lender may, but shall not be obligated to, pay any such lien, and Borrower
shall, within five (5) Business Days after Lender’s demand therefor, reimburse
Lender for all sums so expended, together with interest thereon at the Default
Rate from the date advanced, all of which shall be deemed part of the Debt.
Nothing contained herein shall be deemed a consent or request of Lender, express
or implied, by inference or otherwise, to the performance of any alteration,
repair or other work by any contractor, subcontractor or laborer or the
furnishing of any materials by any materialmen in connection therewith.
(c) Notwithstanding the foregoing, Borrower may contest any lien (other than a
lien relating to non-payment of Impositions, the contest of which shall be
governed by Section 4.04 hereof) of the type set forth in subparagraph (b)(ii)
of this Section 2.06 provided that, following prior notice to Lender
(i) Borrower is contesting the validity of such lien with due diligence and in
good faith and by appropriate proceedings, without cost or expense to Lender or
any of its agents, employees, officers, or directors, (ii) Borrower shall
preclude the collection of, or other realization upon, any contested amount from
the Property or any revenues from or interest in the Property, (iii) neither the
Property nor any part thereof nor interest therein, shall be in any danger of
being sold, forfeited or lost by reason of such contest by Borrower, (iv) such
contest by Borrower shall not affect the ownership, use or occupancy of the
Property, (v) such contest by Borrower shall not subject Lender or Borrower to
the risk of civil or criminal liability (other than the civil liability of
Borrower for the amount of the lien in question), (vi) such lien is subordinate
to the lien of this Security Instrument, (vii) Borrower has not consented to
such lien, (viii) Borrower has given Lender prompt notice of the filing of such
lien and the bonding thereof by Borrower and, upon request by Lender from time
to time, notice of the status of such contest by Borrower and/or confirmation of
the continuing satisfaction of the conditions set forth in this Section 2.06(c),
(ix) Borrower shall promptly pay the obligation secured by such lien upon a
final determination of Borrower’s liability therefor, and (x) Borrower shall
deliver to Lender cash, a bond or other security acceptable to Lender equal to
125% of the contested amount pursuant to collateral arrangements reasonably
satisfactory to Lender.
Section 2.07. Cost of Defending and Upholding this Security Instrument Lien. If
any action or proceeding is commenced to which Lender is made a party relating
to the Loan Documents and/or the Property or Lender’s interest therein or in
which it becomes necessary to defend or uphold the lien of this Security
Instrument or any other Loan Document, Borrower shall, on demand, reimburse
Lender for all expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Lender in connection therewith, and such
sum, together with interest thereon at the Default Rate from and after such
demand until fully paid, shall constitute a part of the Debt.
Section 2.08. Use of the Property. Borrower will use, or cause to be used, the
Property for such use as is permitted pursuant to applicable Legal Requirements
including, without limitation, under the certificate of occupancy applicable to
the Property, and which is required by the Loan Documents. Borrower shall not
suffer or permit the Property or any portion thereof to be used by the public,
any tenant, or any Person not subject to a Lease, in a manner as is reasonably
likely to impair Borrower’s




--------------------------------------------------------------------------------




title to the Property, or in such manner as may give rise to a claim or claims
of adverse usage or adverse possession by the public, or of implied dedication
of the Property or any part thereof.
Section 2.09. Financial Reports. (a) Borrower will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with GAAP
and The Uniform System of Accounts (or such other accounting basis reasonably
acceptable to Lender) consistently applied, proper and accurate books, tax
returns, records and accounts reflecting (i) all of the financial affairs of
Borrower and Guarantor and (ii) all items of income and expense in connection
with the operation of the Property or in connection with any services, equipment
or furnishings provided in connection with the operation thereof, whether such
income or expense may be realized by Borrower or by any other Person whatsoever,
excepting lessees unrelated to and unaffiliated with Borrower who have leased
from Borrower portions of the Premises for the purpose of occupying the same.
Lender shall have the right from time to time at all times during normal
business hours upon reasonable notice to examine such books, tax
returns, records and accounts at the office of Borrower or other Person
maintaining such books, tax returns, records and accounts and to make such
copies or extracts thereof as Lender shall desire. After the occurrence of an
Event of Default, Borrower shall pay any costs and expenses incurred by Lender
to examine Borrower’s and Guarantor’s accounting records with respect to the
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.
(b) Borrower will furnish Lender (i) annually, within one hundred twenty
(120) days following the end of each Fiscal Year of Borrower and (ii) on a
quarterly basis, within forty-five (45) days following the end of each fiscal
quarter of Borrower, with a complete copy of Borrower’s financial statement
consistently applied covering (i) all of the financial affairs of Borrower and
(ii) the operation of the Property for such Fiscal Year or fiscal quarters, as
applicable, and containing a statement of revenues and expenses, a statement of
assets and liabilities and a statement of Borrower’s equity. Each annual
financial statement shall be accompanied by audited financial statements of
Ashford Hospitality Trust Inc. which are audited by a nationally recognized
Independent certified public accountant that is acceptable to Lender in
accordance with GAAP and The Uniform System of Accounts (or such other
accounting basis reasonably acceptable to Lender). Together with the financial
statements required to be furnished pursuant to this Section 2.09(b), Borrower
shall furnish to Lender (A) an Officer’s Certificate certifying as of the date
thereof (1) that the financial statements accurately represent the results of
operations and financial condition of Borrower and the Property all in
accordance with GAAP and The Uniform System of Accounts (or such other
accounting basis reasonably acceptable to Lender) consistently applied, and
(2) whether there exists a Default under the Note or any other Loan Document
executed and delivered by Borrower, and if such event or circumstance exists,
the nature thereof, the period of time it has existed and the action then being
taken to remedy such event or circumstance and (B) together with the financial
statements delivered pursuant to Section 2.09(b)(ii) above, a statement showing
(1) projected Net Operating Income for the subsequent twelve (12) month period
adjusted to reflect the Adjusted Net Cash Flow (subject to verification by
Lender in its reasonable discretion) and (2) the calculation of the Aggregate
Debt Service Coverage.
(c) During the continuance of an O&M Operative Period and when requested by
Lender, Borrower will furnish Lender monthly, within twenty (20) days following
the end of each month, with a true, complete and correct cash flow statement
with respect to the Property in the form required to be delivered pursuant to
the Management Agreement and made a part hereof or such other form acceptable to
Lender, showing (i) all cash receipts of any kind whatsoever and all cash
payments and disbursements, (ii) year-to-date summaries of such cash receipts,
payments and disbursements, and (iii) during an O&M Operative Period, a
calculation of the Aggregate Debt Service Coverage, together with a
certification of Manager stating that such cash flow statement is true, complete
and correct and a list of all litigation and proceedings affecting Borrower or
the Property in which the amount involved is $250,000 or more, if not covered by
insurance (or $1,000,000 or more whether or not covered by insurance).
(d) Intentionally Omitted.
(e) At any time during which (i) an O&M Operative Period exists or (ii) the Rent
under Space Leases exceeds five percent (5%) of the annual Operating Income,
Borrower will furnish Lender annually, within twenty (20) days following the end
of each year and within twenty (20) days following receipt of such request
therefor, with a true, complete and correct rent roll for the Property which
includes the information contained on the Rent Roll, including a list of which
tenants are in default under their respective Major Space Leases, dated as of
the date of Lender’s request, identifying each tenant that has filed a
bankruptcy, insolvency, or reorganization proceeding since delivery of the last
such rent roll, and the arrearages for such tenant, if any, and, if requested by
Lender, a summary of the material terms of the Major Space Leases, including,
without limitation, the dates of occupancy, the dates of expiration, any Rent
concessions, work obligations or other inducements granted to the tenants
thereunder, and any renewal options, and such rent roll shall be accompanied by
an Officer’s Certificate, dated as of the date of the delivery of such rent
roll, certifying that such rent roll is true, correct and complete in all
material respects as of its date.




--------------------------------------------------------------------------------




(f) Borrower shall furnish to Lender, within thirty (30) days after Lender’s
request therefor, with such further detailed information with respect to the
operation of the Property and the financial affairs of Borrower as may be
reasonably requested by Lender.
(g) Borrower shall cause Manager to furnish to Lender, within twenty (20) days
following the end of each year, a schedule of tenant security deposits to the
extent such security deposits aggregate $1,000,000 or more.
(h) Borrower will furnish Lender annually, within ninety (90) days after the end
of each Fiscal Year, with a report setting forth (i) the average occupancy rate
of the Property during such Fiscal Year, and (ii) the capital repairs,
replacements and improvements performed at the Property during such Fiscal Year
and the aggregate Recurring Replacement Expenditures made in connection
therewith.
(i) Borrower will furnish Lender monthly, within thirty (30) days following the
end of each month, an occupancy summary for the Property setting forth the
occupancy rates, average daily room rates, advance booking information
(excluding customer names), RevPAR Yield Index, RevPAR and room revenues for
each month of the preceding calendar year, as well as annual averages of the
same, and such other information as may customarily be reflected thereon or
reasonably requested by Lender, together with all franchise inspection reports
and STR Reports received by Borrower during the preceding month.
(j) Borrower shall and shall cause Guarantor to furnish to Lender annually,
within thirty (30) days of filing its respective tax return, a copy of such tax
return.
(k) Borrower shall submit to Lender for Lender’s written approval (provided that
such approval shall only be required in the event that Borrower or any Affiliate
of Borrower has the right to approve any such budget pursuant to the terms of
the Management Agreement) not to be unreasonably withheld, an Annual Budget
within ten (10) Business Days after receipt thereof from Manager, in form
satisfactory to Lender setting forth in reasonable detail budgeted monthly
operating income and monthly operating capital and other expenses for the
Property. In the event Lender shall have the right to approve such Annual Budget
and Lender objects to the proposed Annual Budget submitted by Borrower, Lender
shall advise Borrower of such objections within fifteen (15) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall, within three (3) days after receipt of notice of
any such objections, revise such Annual Budget and resubmit the same to Lender.
Lender shall advise Borrower of any objections to such revised Annual Budget
within ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall revise the same in
accordance with the process described herein until Lender approves an Annual
Budget, provided, however, that if Lender shall not advise Borrower of its
objections to any proposed Annual Budget within the applicable time period set
forth in this Section, then such proposed Annual Budget shall be deemed approved
by Lender. If Lender has the right to approve the Annual Budget pursuant to the
terms of the Management Agreement, until such time that Lender approves a
proposed Annual Budget, the most recently Approved Annual Budget shall, except
as otherwise provided in the Management Agreement, apply; provided that, such
Approved Annual Budget shall be adjusted to reflect actual increases in Basic
Carrying Costs and utilities expenses and to delete any non-recurring expenses.
In the event that Borrower must incur an Extraordinary Expense, then Borrower
shall promptly deliver to Lender a reasonably detailed explanation of such
proposed Extraordinary Expense which, if Borrower has the right to approve such
expenditures pursuant to the terms of the Management Agreement, shall be subject
to Lender’s approval, which approval may be granted or denied in Lender’s
reasonable discretion.
(l) In the event that Borrower fails to deliver any of the financial statements,
reports or other information required to be delivered to Lender pursuant to this
Section 2.09 on or prior to their due dates, if any such failure shall continue
for ten (10) days following notice thereof from Lender, Borrower shall pay to
Lender on each Payment Date for each month or portion thereof that any such
financial statement, report or other information remains undelivered, an
administrative fee in the amount of Two Thousand Five Hundred Dollars ($2,500)
in the aggregate for all failures occurring in any applicable month. Borrower
agrees that such administrative fee (i) is a fair and reasonable fee necessary
to compensate Lender for its additional administrative costs and increased costs
relating to Borrower’s failure to deliver the aforementioned statements, reports
or other items as and when required hereunder and (ii) is not a penalty.
Section 2.10. Litigation. Borrower will give prompt written notice to Lender of
any litigation or governmental proceedings pending or threatened (in writing)
against Borrower which might have a Material Adverse Effect.
Section 2.11. Updates of Representations. Borrower shall deliver to Lender
within ten (10) Business Days of the request of Lender an Officer’s Certificate
updating all of the representations and warranties contained in this Security
Instrument and the other Loan Documents and certifying that all of the
representations and warranties contained in this Security Instrument and the
other Loan Documents, as updated pursuant to such Officer’s Certificate, are
true, accurate and complete in all material respects as of the date of such
Officer’s Certificate or shall set forth the exceptions to representations
and/or warranties in reasonable detail, as applicable, and, upon Lender’s
request for further information with respect to such exceptions, shall provide
Lender such additional information as Lender may reasonably request




--------------------------------------------------------------------------------




Section 2.12. Tenancy-in-Common. In the event that title to the Property is held
by tenants-in-common, Borrower has delivered a true and complete written
tenancy-in-common agreement (the “TIC Agreement”) which has been duly executed
by each tenant-in-common having an interest in the Property (each, a “TIC”). The
TIC Agreement provides, or, if not otherwise provided for in the TIC Agreement,
each TIC agrees, that (a) each TIC irrevocably waives any and all rights of
partition available at law, in equity or by contract, (b) each TIC shall at all
times be a Single Purpose Entity all of the legal and beneficial interest in
which is owned by an “Accredited Investor” as defined in Regulation D, as
promulgated under the Securities Act, (c) each TIC irrevocably waives any and
all rights it may have at law or in equity to obtain a lien on any
tenant-in-common interest in the Property, (d) each TIC agrees that (i) any
liens, security interests, judgment liens, charges or other encumbrances upon
the Property or any interest of another TIC in the Property and (ii) any options
to purchase or rights of first refusal or similar rights with respect to another
TIC’s interest in the Property shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Debt, regardless of whether such
liens, security interests, judgment liens, charges or other encumbrances, rights
or options presently exist or are hereafter created or attach and that no TIC
shall (i) exercise or enforce any creditor’s right it may have against Borrower
or any other TIC or (ii) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
security interests, judgment liens, charges or other encumbrances on assets of
Borrower or any other TIC, (e) at no time shall there be more than three
(3) TICs with respect to the Property, (f) the minimum investment in the
Property of each TIC shall be $500,000 and (g) Lender is a third-party
beneficiary to the provisions relating to the items set forth in (a) through
(f) above. Borrower shall not amend, modify or terminate the TIC Agreement.
ARTICLE III: INSURANCE AND CASUALTY RESTORATION
Section 3.01. Insurance Coverage. Borrower shall, at its expense, maintain or
cause to be maintained the following insurance coverages with respect to the
Property during the term of this Security Instrument:
(a) (i) Insurance against loss or damage by fire, casualty and other hazards
included in an “all-risk” coverage endorsement or its equivalent (which, in the
case of insurance during the time of any construction work (“Construction”)
shall be in “builder’s risk completed value non-reporting form” together with
rents, earnings and extra expense insurance covering loss due to delay in
completion of the Improvements), with such endorsements as Lender may from time
to time reasonably require and which are customarily required by Institutional
Lenders of similar properties similarly situated, including, without limitation,
if the Property constitutes a legal non-conforming use, an ordinance of law
coverage endorsement which contains “Demolition Cost”, “Loss Due to Operation of
Law” and “Increased Cost of Construction” coverages, covering the Property in an
amount not less than the greater of (A) 100% of the insurable replacement value
of the Property (exclusive of the Premises and footings and foundations) and
(B) such other amount as is necessary to prevent any reduction in such policy by
reason of and to prevent Borrower, Lender or any other insured thereunder from
being deemed to be a co-insurer. Not less frequently than once every three
(3) years, Borrower, at its option, shall either (A) have the Appraisal updated
or obtain a new appraisal of
the Property, (B) have a valuation of the Property made by or for its insurance
carrier conducted by an appraiser experienced in valuing properties of similar
type to that of the Property which are in the geographical area in which the
Property is located or (C) provide such other evidence as will, in Lender’s sole
judgment, enable Lender to determine whether there shall have been an increase
in the insurable value of the Property and Borrower shall deliver such updated
Appraisal, new appraisal, insurance valuation or other evidence acceptable to
Lender, as the case may be, and, if such updated Appraisal, new appraisal,
insurance valuation, or other evidence acceptable to Lender reflects an increase
in the insurable value of the Property, the amount of insurance required
hereunder shall be increased accordingly and Borrower shall deliver evidence
satisfactory to Lender that such policy has been so increased.
(ii) Commercial general liability insurance against claims for personal and
bodily injury and/or death to one or more persons or property damage, occurring
on, in or about the Property (including the adjoining streets, sidewalks and
passageways therein) in such amounts as Lender may from time to time reasonably
require (but in no event shall Lender’s requirements be increased more
frequently than once during each twelve (12) month period) and which are
customarily required by Institutional Lenders for similar properties similarly
situated, but not less than $1,000,000 per occurrence and $2,000,000 general
aggregate on a per location basis and, in addition thereto, not less than
$50,000,000, or such lesser amount as is required by the term of the Management
Agreement (but in no event less than $10,000,000) excess and/or umbrella
liability insurance shall be maintained for any and all claims.
(iii) Business interruption, rent loss or other similar insurance with an
unlimited indemnity period (A) with loss payable to Lender, (B) covering all
risks required to be covered by the insurance provided for in Section 3.01(a)(i)
hereof and (C) in an amount not less than 100% of the projected total revenues
derived from the Property for the succeeding twenty-four (24) month period based
on an occupancy rate taking into account historical and projected occupancy. The
amount of such insurance shall be determined upon the execution of this Security
Instrument, and not more frequently than once each calendar year thereafter




--------------------------------------------------------------------------------




based on Borrower’s reasonable estimate of projected total revenues derived from
the Property for the next succeeding twenty-four (24) months together with a six
(6) month extended period of indemnity. In the event the Property shall be
damaged or destroyed, Borrower shall and hereby does assign to Lender all
payment of claims under the policies of such insurance, and all amounts payable
thereunder, and all net amounts, shall be collected by Lender under such
policies and shall be applied in accordance with this Security Instrument.
(iv) Intentionally Omitted.
(v) Insurance against loss or damages from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, pressure vessels or
similar apparatus now or hereafter installed at the Property, in such amounts as
Lender may from time to time reasonably require and which are then customarily
required by Institutional Lenders of similar properties similarly situated.
(vi) Flood insurance in an amount equal to the full insurable value of the
Property or the maximum amount available, whichever is less, if the Improvements
are located in an area designated by the Secretary of Housing and Urban
Development as being “an area of special flood hazard” under the National Flood
Insurance Program (i.e., having a one percent or greater chance of flooding),
and if flood insurance is available under the National Flood Insurance Act.
(vii) Worker’s compensation insurance or other similar insurance which may be
required by Governmental Authorities or Legal Requirements.
(viii) Insurance against loss resulting from mold, spores or fungus on or about
the Premises.
(ix) Insurance against damage resulting from acts of terrorism, or an insurance
policy without an exclusion for damages resulting from terrorism, on terms
consistent with the commercial property insurance policy required under
subsections (i), (ii) and (iii) above.
(x) At all times during Construction, contractor’s liability insurance to a
limit of not less than $25,000,000 on a per occurrence basis covering each
contractor’s construction operation at the Premises.
(xi) Such other insurance as may from time to time be required by Lender and
which is then customarily required by Institutional Lenders for similar
properties similarly situated, against other insurable hazards, including, but
not limited to, malicious mischief, vandalism, sinkhole and mine subsidence,
acts of terrorism, war risk, windstorm and/or earthquake, due regard to be given
to the size and type of the Premises, Improvements, Fixtures and Equipment and
their location, construction and use. Additionally, Borrower shall carry such
insurance coverage as Lender may from time to time require if the failure to
carry such insurance may result in a downgrade, qualification or withdrawal of
any class of securities issued in connection with a Securitization or, if the
Loan is not yet part of a Securitization, would result in an increase in the
subordination levels of any class of securities anticipated to be issued in
connection with a proposed Securitization.
(xii) If Borrower, any of its Affiliates or Manager holds a liquor license for
the Premises, liquor liability insurance in the amount of no less than
$10,000,000.
(xiii) Automobile liability insurance covering owned, hired and not owned
vehicles in an amount of not less than $1,000,000 per accident.
(b) Borrower shall cause any Manager of the Property to maintain fidelity
insurance in an amount equal to or greater than the Operating Income of the
Property for the six (6) month period immediately preceding the date on which
the premium for such insurance is due and payable or such lesser amount as
Lender shall approve.
Section 3.02. Policy Terms. (a) All insurance required by this Article III shall
be in the form (other than with respect to Sections 3.01(a)(vi) and (vii) above
when insurance in those two sub-sections is placed with a governmental agency or
instrumentality on such agency’s forms) and amount and with deductibles as, from
time to time, shall be reasonably acceptable to Lender, under valid and
enforceable policies issued by financially responsible insurers authorized to do
business in the State where the Property is located, with a general
policyholder’s service rating of not less than A and a financial rating of not
less than XIII as rated in the most currently available Best’s Insurance Reports
(or the equivalent, if such rating system shall hereafter be altered or
replaced) and shall have a claims paying ability rating and/or financial
strength rating, as applicable, of not less than “AA” (or its equivalent), or
such lower claims paying ability rating and/or financial strength rating, as
applicable, as Lender shall, in its sole and absolute discretion, consent to,
from a Rating Agency (one of which after a Securitization in which Standard &
Poor’s rates any securities issued in connection with such Securitization, shall
be Standard & Poor’s). Upon request of Lender originals or certified copies of
all insurance policies shall be delivered to and held by Lender. All such
policies (except policies for worker’s compensation) shall name Lender, its
successors and/or assigns as an additional insured or, with respect to the
insurance required pursuant to Section 3.01(a)(iii) above, shall provide for
loss payable to Lender, its successors and/or assigns and shall contain (or have
attached): (i) standard “non-contributory mortgagee” endorsement or its
equivalent relating, inter alia, to recovery by Lender notwithstanding the
negligent or willful acts or omissions of Borrower; (ii) a waiver of subrogation
endorsement as to Lender; (iii) an endorsement indicating that neither Lender
nor Borrower shall be




--------------------------------------------------------------------------------




or be deemed to be a co-insurer with respect to any casualty risk insured by
such policies and shall provide for a deductible per loss of an amount not more
than $25,000, and (iv) a provision that such policies shall not be canceled,
terminated, denied renewal or amended, including, without limitation, any
amendment reducing the scope or limits of coverage, without at least thirty
(30) days’ prior written notice to Lender in each instance. Not less than thirty
(30) days prior to the expiration dates of the insurance policies obtained
pursuant to this Security Instrument, certificates evidencing such renewals
bearing notations evidencing the payment of premiums or accompanied by other
reasonable evidence of such payment (which premiums shall not be paid by
Borrower through or by any financing arrangement which would entitle an insurer
to terminate a policy) shall be delivered by Borrower to Lender. Borrower shall
not carry separate insurance, concurrent in kind or form or contributing in the
event of loss, with any insurance required under this Article III.
(b) If Borrower fails to maintain and deliver to Lender the original policies or
certificates of insurance required by this Security Instrument, or if there are
insufficient funds in the Basic Carrying Costs Escrow Account to pay the
premiums for same, Lender may, at its option, procure such insurance, and
Borrower shall pay, or as the case may be, reimburse Lender for, all premiums
thereon promptly, upon demand by Lender, with interest thereon at the Default
Rate from the date paid by Lender to the date of repayment and such sum shall
constitute a part of the Debt.
(c) Borrower shall notify Lender of the renewal premium of each insurance policy
and Lender shall be entitled to pay such amount on behalf of Borrower from the
Basic Carrying Costs Escrow Account.
(d) The insurance required by this Security Instrument may, at the option of
Borrower, be effected by blanket and/or umbrella policies issued to Borrower or
Manager covering the Property provided that, in each case, the policies
otherwise comply with the provisions of this Security Instrument and allocate to
the Property, from time to time (but in no event less than once a year), the
coverage specified by this Security Instrument, without possibility of reduction
or coinsurance by reason of, or damage to, any other property (real or personal)
named therein. If the insurance required by this Security Instrument shall be
effected by any such blanket or umbrella policies, Borrower shall furnish to
Lender (i) an original certificate of insurance together with reasonable access
to the original of such policy to review such policy’s coverage of the Property,
with schedules attached thereto showing the amount of the insurance provided
under such policies applicable to the Property and (ii) an Officer’s Certificate
setting forth (A) the number of properties covered by such policy, (B) the
location by city (if available, otherwise, county) and state of the properties,
(C) the average square footage of the properties, (D) a brief description of the
typical construction type included in the blanket policy and (E) such other
information as Lender may reasonably request.
Section 3.03. Assignment of Policies. (a) Borrower hereby assigns to Lender the
proceeds of all insurance (other than worker’s compensation and liability
insurance) obtained pursuant to this Security Instrument, all of which proceeds
shall be payable to Lender as collateral and further security for the payment of
the Debt and the performance of the Cross-collateralized Borrowers’ obligations
hereunder and under the other Loan Documents, and Borrower hereby authorizes and
directs the issuer of any such insurance to make payment of such proceeds
directly to Lender. Except as otherwise expressly provided in Section 3.04 or
elsewhere in this Article III, Lender shall have the option, in its discretion,
and without regard to the adequacy of its security, to apply all or any part of
the proceeds it may receive pursuant to this Article in such manner as Lender
may elect to any one or more of the following: (i) the payment of the Debt,
whether or not then due, in any proportion or priority as Lender, in its
discretion, may elect, (ii) the repair or restoration of the Property, (iii) the
cure of any Default or (iv) the reimbursement of the costs and expenses of
Lender incurred pursuant to the terms hereof in connection with the recovery of
the Insurance Proceeds. Nothing herein contained shall be deemed to excuse
Borrower from repairing or maintaining the Property as provided in this Security
Instrument or restoring all damage or destruction to the Property, regardless of
the sufficiency of the Insurance Proceeds, and the application or release by
Lender of any Insurance Proceeds shall not cure or waive any Default or notice
of Default.
(b) In the event of the foreclosure of this Security Instrument or any other
transfer of title or assignment of all or any part of the Property in
extinguishment, in whole or in part, of the Debt, all right, title and interest
of Borrower in and to all policies of insurance required by this Security
Instrument shall inure to the benefit of the successor in interest to Borrower
or the purchaser of the Property. If, prior to the receipt by Lender of any
proceeds, the Property or any portion thereof shall have been sold on
foreclosure of this Security Instrument or by deed in lieu thereof or otherwise,
or any claim under such insurance policy arising during the term of this
Security Instrument is not paid until after the extinguishment of the Debt, and
Lender shall not have received the entire amount of the Debt outstanding at the
time of such extinguishment, whether or not a deficiency judgment on this
Security Instrument shall have been sought or recovered or denied, then, the
proceeds of any such insurance to the extent of the amount of the Debt not so
received, shall be paid to and be the property of Lender, together with interest
thereon at the Default Rate, and the reasonable attorney’s fees, costs and
disbursements incurred by Lender in connection with the collection of the
proceeds which shall be paid to Lender and Borrower hereby assigns, transfers
and sets over to Lender all of Borrower’s right, title and interest in and to
such proceeds. Notwithstanding any provisions of this Security Instrument to the
contrary, Lender shall not be deemed to be a trustee or other fiduciary with
respect to its receipt of any such proceeds, which may be commingled with any
other monies of




--------------------------------------------------------------------------------




Lender; provided, however, that Lender shall use such proceeds for the purposes
and in the manner permitted by this Security Instrument. Any proceeds deposited
with Lender shall be held by Lender in an interest-bearing account, but Lender
makes no representation or warranty as to the rate or amount of interest, if
any, which may accrue on such deposit and shall have no liability in connection
therewith. Interest accrued, if any, on the proceeds shall be deemed to
constitute a part of the proceeds for purposes of this Security Instrument. The
provisions of this Section 3.03(b) shall survive the termination of this
Security Instrument by foreclosure, deed in lieu thereof or otherwise as a
consequence of the exercise of the rights and remedies of Lender hereunder after
a Default.
Section 3.04. Casualty Restoration. (a) (i) In the event of any damage to or
destruction of the Property the cost to repair which could reasonably be
expected to be in excess of $250,000 in the aggregate, Borrower shall give
prompt written notice to Lender (which notice shall set forth Borrower’s good
faith estimate of the cost of repairing or restoring such damage or destruction,
or if Borrower cannot reasonably estimate the anticipated cost of restoration,
Borrower shall nonetheless give Lender prompt notice of the occurrence of such
damage or destruction, and will diligently proceed to obtain estimates to enable
Borrower to quantify the anticipated cost and time required for such
restoration, whereupon Borrower shall promptly notify Lender of such good faith
estimate) and, provided that restoration does not violate any Legal
Requirements, Borrower shall promptly commence and diligently prosecute to
completion the repair, restoration or rebuilding of the Property so damaged or
destroyed to a condition such that the Property shall be at least equal in value
to that immediately prior to the damage to the extent practicable, in full
compliance with all Legal Requirements and the provisions of all Leases, and in
accordance with Section 3.04(b) below. Such repair, restoration or rebuilding of
the Property are sometimes hereinafter collectively referred to as the “Work”.
(ii) Borrower shall not adjust, compromise or settle any claim for Insurance
Proceeds without the prior written consent of Lender, which shall not be
unreasonably withheld or delayed and Lender shall have the right, at Borrower’s
sole cost and expense, to participate in any settlement or adjustment of
Insurance Proceeds; provided, however, that, except during the continuance of an
Event of Default, Lender’s consent shall not be required with respect to the
adjustment, compromising or settlement of any claim for Insurance Proceeds in an
amount less than $1,000,000.
(iii) Subject to Section 3.04(a)(iv), Lender shall apply any Insurance Proceeds
which it may receive towards the Work in accordance with Section 3.04(b) and the
other applicable sections of this Article III.
(iv) If (A) an Event of Default shall have occurred, (B) Lender is not
reasonably satisfied that the Debt Service Coverage, after substantial
completion of the Work, will be at least equal to the Required Debt Service
Coverage, (C) more than thirty percent (30%) of the reasonably estimated fair
market value of the Property is damaged or destroyed, (D) Lender is not
reasonably satisfied that the Work can be completed six (6) months prior to
Maturity or (E) Lender is not reasonably satisfied that the Work can be
completed within twelve (12) months of the damage to or destruction of the
Property (each, a “Substantial Casualty”), Lender shall have the option, in its
sole discretion to apply any Insurance Proceeds it may receive pursuant to this
Security Instrument (less any cost to Lender of recovering and paying out such
proceeds incurred pursuant to the terms hereof and not otherwise reimbursed to
Lender, including, without limitation, reasonable attorneys’ fees and expenses)
to the payment of the Debt, without any prepayment fee or charge of any kind, or
to allow such proceeds to be used for the Work pursuant to the terms and subject
to the conditions of Section 3.04(b) hereof and the other applicable sections of
this Article III.
(v) In the event that Lender elects or is obligated hereunder to allow Insurance
Proceeds to be used for the Work, any excess proceeds remaining after completion
of such Work shall be applied to the payment of the Debt without any prepayment
fee or charge of any kind.
(vi) If any Insurance Proceeds are applied to the payment of the Debt, provided
that no Event of Default exists, Borrower may prepay the balance of the Release
Price with respect to the Property in connection with obtaining a Release of the
Property without any prepayment fee or charge of any kind.
(b) If any Condemnation Proceeds in accordance with Section 6.01(a), or any
Insurance Proceeds in accordance with Section 3.04(a), are to be applied to the
repair, restoration or rebuilding of the Property, then such proceeds shall be
deposited into a segregated interest-bearing bank account at the Bank, which
shall be an Eligible Account, held by Lender and shall be paid out from time to
time to Borrower as the Work progresses (less any cost to Lender of recovering
and paying out such proceeds, including, without limitation, reasonable
attorneys’ fees and costs allocable to inspecting the Work and the plans and
specifications therefor) subject to Section 5.13 hereof and to all of the
following conditions:
(i) An Independent architect or engineer selected by Borrower and reasonably
acceptable to Lender (an “Architect” or “Engineer”) or a Person otherwise
reasonably acceptable to Lender, shall have delivered to Lender a certificate
estimating the cost of completing the Work, and, if the amount set forth therein
is more than the sum of the amount of Insurance Proceeds then being held by
Lender in connection with a casualty and amounts agreed or reasonably expected
to be agreed to be paid as part of a final settlement under the insurance policy
upon or before completion of the Work, Borrower shall have delivered to Lender
(A) cash collateral in an amount equal to such excess, (B) an unconditional,
irrevocable, clean sight draft letter of credit, in form, substance and issued
by a bank reasonably acceptable to Lender, in the amount of such excess and
draws on




--------------------------------------------------------------------------------




such letter of credit shall be made by Lender to make payments pursuant to this
Article III following exhaustion of the Insurance Proceeds therefor or (C) a
completion bond in form, substance and issued by a surety company reasonably
acceptable to Lender.
(ii) If the cost of the Work is reasonably estimated by an Architect or Engineer
in a certification reasonably acceptable to Lender to be equal to or exceed five
percent (5%) of the Allocated Loan Amount, such Work shall be performed under
the supervision of an Architect or Engineer, it being understood that the plans
and specifications with respect thereto shall provide for Work so that, upon
completion thereof, the Property shall be at least equal in replacement value
and general utility to the Property prior to the damage or destruction.
(iii) Each request for payment shall be made on not less than ten (10) days’
prior notice to Lender and shall be accompanied by a certificate of an Architect
or Engineer, or, if the Work is not required to be supervised by an Architect or
Engineer, by an Officer’s Certificate stating (A) that payment is for Work
completed substantially in compliance with the plans and specifications, if
required under clause (ii) above, (B) that the sum requested is required to
reimburse Borrower for payments by Borrower to date, or is due to the
contractors, subcontractors, materialmen, laborers, engineers, architects or
other Persons rendering services or materials for the Work (giving a brief
description of such services and materials), and that when added to all sums
previously paid out by Lender does not exceed the value of the Work done to the
date of such certificate, (C) if the sum requested is to cover payment relating
to repair and restoration of personal property required or relating to the
Property, that title to the personal property items covered by the request for
payment is vested in Borrower (unless Borrower is lessee of such personal
property), and (D) that the Insurance Proceeds and other amounts deposited by
Borrower held by Lender after such payment is more than the estimated remaining
cost to complete such Work; provided, however, that if such certificate is given
by an Architect or Engineer, such Architect or Engineer shall certify as to
clause (A) above, and such Officer’s Certificate shall certify as to the
remaining clauses above, and provided, further, that Lender shall not be
obligated to disburse such funds if Lender determines, in Lender’s reasonable
discretion, that Borrower shall not be in compliance with this Section 3.04(b).
Additionally, each request for payment shall contain a statement signed by
Borrower stating that the requested payment is for Work satisfactorily done to
date.
(iv) Each request for payment shall be accompanied by waivers of lien, in
customary form and substance, covering that part of the Work for which payment
has been made pursuant to any previous request for payment and, if required by
Lender, a search prepared by a title company or licensed abstractor, or by other
evidence reasonably satisfactory to Lender that there has not been filed with
respect to the Property any mechanic’s or other lien or instrument for retention
of title relating to any part of the Work not discharged of record.
Additionally, as to any personal property covered by the request for payment,
Lender shall be furnished with evidence of Borrower having incurred a payment
obligation therefor and
such further evidence reasonably satisfactory to assure Lender that UCC filings
therefor provide a valid first lien on the personal property in favor of Lender.
(v) Lender shall have the right to inspect the Work at all reasonable times upon
reasonable prior notice and may condition any disbursement of Insurance Proceeds
upon satisfactory compliance by Borrower with the provisions hereof. Neither the
approval by Lender of any required plans and specifications for the Work nor the
inspection by Lender of the Work shall make Lender responsible for the
preparation of such plans and specifications, or the compliance of such plans
and specifications of the Work, with any applicable law, regulation, ordinance,
covenant or agreement.
(vi) Insurance Proceeds shall not be disbursed more frequently than once every
thirty (30) days.
(vii) Until such time as the Work has been substantially completed, Lender shall
not be obligated to disburse to Borrower an amount (the “Retention Amount”) up
to (A) until fifty percent (50%) of the Work has been completed (as reasonably
determined by Lender), ten percent (10%) of the cost of the Work and (B) after
fifty percent (50%) of the Work has been completed (as reasonably determined by
Lender), five percent (5%) of the cost of the Work. Upon substantial completion
of the Work, Borrower shall send notice thereof to Lender and, subject to the
conditions of Section 3.04(b)(i)-(iv), Lender shall disburse one-half of the
Retention Amount to Borrower; provided, however, that the remaining one-half of
the Retention Amount shall be disbursed to Borrower when Lender shall have
received copies of any and all final certificates of occupancy or other
certificates, licenses and permits required for the ownership, occupancy and
operation of the Property in accordance with all Legal Requirements. Borrower
hereby covenants to diligently seek to obtain any such certificates, licenses
and permits.
(viii) Upon failure on the part of Borrower promptly to commence the Work or to
proceed diligently and continuously to completion of the Work, subject to Force
Majeure, not to exceed sixty (60) days, which failure shall continue after
notice for thirty (30) days, Lender may apply any Insurance Proceeds or
Condemnation Proceeds it then or thereafter holds to the payment of the Debt in
accordance with the provisions of the Note; provided, however, that Lender shall
be entitled to apply at any time all or any portion of the Insurance Proceeds or
Condemnation Proceeds it then holds to the extent necessary to cure any Event of
Default.




--------------------------------------------------------------------------------




(c) If Borrower (i) within ninety (90) days (plus, if all approvals from
Governmental Authorities have not been obtained within such period and Borrower
has continuously and expeditiously attempted to obtain such approvals within
such time period, such additional period of time required to obtain approvals
from all Governmental Authorities up to one hundred eighty (180) days in total,
provided Borrower deposits with Lender an amount, as reasonably determined by
Lender, equal to the Required Debt Service Payment for each additional thirty
(30) day period) after the occurrence of any damage to the Property or any
portion thereof (or such shorter period as may be required under any Major Space
Lease) shall fail to submit to Lender for approval plans and specifications for
the Work (approved by the Architect and by all Governmental Authorities whose
approval is required), (ii) after any such plans and specifications are approved
by all Governmental Authorities, the Architect and Lender, shall fail to
promptly commence such Work or (iii) shall fail to diligently prosecute such
Work to completion, then, in addition to all other rights available hereunder,
at law or in equity, Lender, or any receiver of the Property or any portion
thereof, upon five (5) days’ prior notice to Borrower (except in the event of
emergency in which case no notice shall be required), may (but shall have no
obligation to) perform or cause to be performed such Work, and may take such
other steps as it reasonably deems advisable. Borrower hereby waives, for
Borrower, any claim, other than for gross negligence or willful misconduct,
against Lender and any receiver arising out of any act or omission of Lender or
such receiver pursuant hereto, and Lender may apply all or any portion of the
Insurance Proceeds (without the need to fulfill any other requirements of this
Section 3.04) to reimburse Lender and such receiver, for all costs not
reimbursed to Lender or such receiver upon demand together with interest thereon
at the Default Rate from the date such amounts are advanced until the same are
paid to Lender or the receiver.
(d) If the Insurance Proceeds are greater than $1,000,000 or an Event of Default
exists Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to collect and receive any Insurance Proceeds paid
with respect to any portion of the Property or the insurance policies required
to be maintained hereunder, and to endorse any checks, drafts or other
instruments representing any Insurance Proceeds whether payable by reason of
loss thereunder or otherwise.
(e) Notwithstanding the foregoing provisions of this Section 3.04, upon the
occurrence of any damage to or destruction of the Property, provided that such
damage or destruction is not a Substantial Casualty, if in Lender’s reasonable
judgment the cost of repair of or restoration to the Property required as a
result of any damage or destruction is less than $1,000,000 in the aggregate and
the Work can be completed in less than one hundred twenty (120) days (but in no
event beyond the date which is six (6) months prior to the Maturity Date), then
Lender, upon request by Borrower, shall permit Borrower to apply for and receive
the Insurance Proceeds directly from the insurer (and Lender shall advise the
insurer to pay over such Insurance Proceeds directly to Borrower), to the extent
required to pay for any such Work, with any excess thereof to be promptly paid
by Borrower to Lender to be applied against the Debt.
Section 3.05. Compliance with Insurance Requirements. Borrower promptly shall
comply with, and shall cause the Property to comply with, all Insurance
Requirements, even if such compliance requires structural changes or
improvements or would result in interference with the use or enjoyment of the
Property or any portion thereof provided Borrower shall have a right to contest
in good faith and with diligence such Insurance Requirements provided (a) no
Event of Default shall exist during such contest and such contest shall not
subject the Property or any portion thereof to any lien or affect the priority
of the lien of this Security Instrument, (b) failure to comply with such
Insurance Requirements will not subject Lender or any of its agents, employees,
officers or directors to any civil or criminal liability, (c) such contest will
not cause any reduction in insurance coverage, (d) such contest shall not affect
the ownership, use or occupancy of the Property, (e) the Property or any part
thereof or any interest therein shall not be in any danger of being sold,
forfeited or lost by reason of such contest by Borrower, (f) Borrower has given
Lender prompt notice of such contest and, upon request by Lender from time to
time, notice of the status of such contest by Borrower and/or information of the
continuing satisfaction of the conditions set forth in clauses (a) through
(e) of this Section 3.05, (g) upon a final determination of such contest,
Borrower shall promptly comply with the requirements thereof, and (h) prior to
and during such contest, Borrower shall furnish to Lender security satisfactory
to Lender, in its reasonable discretion, against loss or injury by reason of
such contest or the non-compliance with such Insurance Requirement (and if such
security is cash, Lender shall deposit the same in an interest-bearing account
and interest accrued thereon, if any, shall be deemed to constitute a part of
such security for purposes of this Security Instrument, but Lender (i) makes no
representation or warranty as to the rate or amount of interest, if any, which
may accrue thereon and shall have no liability in connection therewith and
(ii) shall not be deemed to be a trustee or fiduciary with respect to its
receipt of any such security and any such security may be commingled with other
monies of Lender). If Borrower shall use the Property or any portion thereof in
any manner which could permit the insurer to cancel any insurance required to be
provided hereunder, Borrower immediately shall obtain a substitute policy which
shall satisfy the requirements of this Security Instrument and which shall be
effective on or prior to the date on which any such other insurance policy shall
be canceled. Borrower shall not by any action or omission invalidate any
insurance policy required to be carried hereunder unless such policy is replaced
as aforesaid, or materially increase the premiums on any such policy above the
normal premium charged for such policy. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Insurance Proceeds lawfully or
equitably payable to Lender in connection with the transaction contemplated
hereby.




--------------------------------------------------------------------------------




Section 3.06. Event of Default During Restoration. Notwithstanding anything to
the contrary contained in this Security Instrument including, without
limitation, the provisions of this Article III, if, at the time of any casualty
affecting the Property or any part thereof, or at any time during any Work, or
at any time that Lender is holding or is entitled to receive any Insurance
Proceeds pursuant to this Security Instrument, a Default exists and is
continuing (whether or not it constitutes an Event of Default), Lender shall
then have no obligation to make such proceeds available for Work and Lender
shall have the right and option, to be exercised in its sole and absolute
discretion and election, with respect to the Insurance Proceeds, either to
retain and apply such proceeds in reimbursement for the actual costs, fees and
expenses incurred by Lender in accordance with the terms hereof in connection
with the adjustment of the loss and, after the occurrence of an Event of
Default, any balance toward
payment of the Debt in such priority and proportions as Lender, in its sole
discretion, shall deem proper, or towards the Work, upon such terms and
conditions as Lender shall determine, or to cure such Event of Default, or to
any one or more of the foregoing as Lender, in its sole and absolute discretion,
may determine. If Lender shall receive and retain such Insurance Proceeds, the
lien of this Security Instrument shall be reduced only by the amount thereof
received, after reimbursement to Lender of expenses of collection, and actually
applied by Lender in reduction of the principal sum payable under the Note in
accordance with the Note.
Section 3.07. Application of Proceeds to Debt Reduction. (a) No damage to the
Property, or any part thereof, by fire or other casualty whatsoever, whether
such damage be partial or total, shall relieve Borrower from its liability to
pay in full the Debt and to perform its obligations under this Security
Instrument and the other Loan Documents.
(b) If any Insurance Proceeds are applied to reduce the Debt, Lender shall apply
the same in accordance with the provisions of the Note.
ARTICLE IV: IMPOSITIONS
Section 4.01. Payment of Impositions, Utilities and Taxes, etc. (a) Borrower
shall pay or cause to be paid all Impositions at least five (5) days prior to
the date upon which any fine, penalty, interest or cost for nonpayment is
imposed, and furnish to Lender, upon request, receipted bills of the appropriate
taxing authority or other documentation reasonably satisfactory to Lender
evidencing the payment thereof. If Borrower shall fail to pay any Imposition in
accordance with this Section and is not contesting or causing a contesting of
such Imposition in accordance with Section 4.04 hereof, or if there are
insufficient funds in the Basic Carrying Costs Escrow Account to pay any
Imposition, Lender shall have the right, but shall not be obligated, to pay that
Imposition, and Borrower shall repay to Lender, on demand, any amount paid by
Lender, with interest thereon at the Default Rate from the date of the advance
thereof to the date of repayment, and such amount shall constitute a portion of
the Debt secured by this Security Instrument and the other Cross-collateralized
Mortgages.
(b) Borrower shall, prior to the date upon which any fine, penalty, interest or
cost for the nonpayment is imposed, pay or cause to be paid all charges for
electricity, power, gas, water and other services and utilities in connection
with the Property. If Borrower shall fail to pay any amount required to be paid
by Borrower pursuant to this Section 4.01 and is not contesting such charges in
accordance with Section 4.04 hereof, Lender shall have the right, but shall not
be obligated, to pay that amount, and Borrower will repay to Lender, on demand,
any amount paid by Lender with interest thereon at the Default Rate from the
date of the advance thereof to the date of repayment, and such amount shall
constitute a portion of the Debt secured by this Security Instrument and the
other Cross-collateralized Mortgages.
(c) Borrower shall pay all taxes, charges, filing, registration and recording
fees, excises and levies imposed upon Lender by reason of or in connection with
its ownership of any Loan Document or any other instrument related thereto, or
resulting from the execution, delivery and recording of, or the lien created by,
or the obligation evidenced by, any of them, other than income, franchise and
other similar taxes imposed on Lender and shall pay all corporate stamp taxes,
if any, and other taxes, required to be paid on the Loan Documents. If Borrower
shall fail to make any such payment within ten (10) days after written notice
thereof from Lender, Lender shall have the right, but shall not be obligated, to
pay the amount due, and Borrower shall reimburse Lender therefor, on demand,
with interest thereon at the Default Rate from the date of the advance thereof
to the date of repayment, and such amount shall constitute a portion of the Debt
secured by this Security Instrument and the other Cross-collateralized
Mortgages.
Section 4.02. Deduction from Value. In the event of the passage after the date
of this Security Instrument of any Legal Requirement deducting from the value of
the Property for the purpose of taxation, any lien thereon or changing in any
way the Legal Requirements now in force for the taxation of this Security
Instrument, the other Cross-collateralized Mortgages and/or the Debt for
federal, state or local purposes, or the manner of the operation of any such
taxes so as to adversely affect the interest of Lender, or imposing any tax or
other charge on any Loan Document, then Borrower will pay such tax, with
interest and penalties thereon, if any, within the
statutory period. In the event the payment of such tax or interest and penalties
by Borrower would be unlawful, or taxable to Lender or unenforceable or provide
the basis for a defense of usury, then in any such event, Lender shall have the
option, by




--------------------------------------------------------------------------------




written notice of not less than thirty (30) days, to declare the Debt (or, if
Lender determines in its sole and absolute discretion, that no Material Adverse
Effect may result therefrom, the Release Price with respect to the Property)
immediately due and payable, with no prepayment fee or charge of any kind.
Section 4.03. No Joint Assessment. Borrower shall not consent to or initiate the
joint assessment of the Premises or the Improvements (a) with any other real
property constituting a separate tax lot and Borrower represents and covenants
that the Premises and the Improvements are and shall remain a separate tax lot
or (b) with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to the Property as a single lien.
Section 4.04. Right to Contest. Borrower shall have the right, after prior
notice to Lender, at its sole expense, to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender or any of its agents, employees, officers or directors, the validity,
amount or application of any Imposition, provided that (a) no Event of Default
shall exist during such proceedings and such contest shall not (unless Borrower
shall comply with clause (d) of this Section 4.04) subject the Property or any
portion thereof to any lien or affect the priority of the lien of this Security
Instrument, (b) failure to pay such Imposition or charge will not subject Lender
or any of its agents, employees, officers or directors to any civil or criminal
liability, (c) the contest suspends enforcement of the Imposition or charge
(unless Borrower first pays the Imposition or charge), (d) prior to and during
such contest, Borrower shall furnish to Lender security satisfactory to Lender,
in its reasonable discretion, against loss or injury by reason of such contest
or the non-payment of such Imposition or charge (and if such security is cash,
Lender may deposit the same in an interest-bearing account and interest accrued
thereon, if any, shall be deemed to constitute a part of such security for
purposes of this Security Instrument, but Lender (i) makes no representation or
warranty as to the rate or amount of interest, if any, which may accrue thereon
and shall have no liability in connection therewith and (ii) shall not be deemed
to be a trustee or fiduciary with respect to its receipt of any such security
and any such security may be commingled with other monies of Lender), (e) such
contest shall not affect the ownership, use or occupancy of the Property,
(f) the Property or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Borrower,
(g) Borrower has given Lender notice of the commencement of such contest and
upon request by Lender, from time to time, notice of the status of such contest
by Borrower and/or confirmation of the continuing satisfaction of clauses
(a) through (f) of this Section 4.04, and (h) upon a final determination of such
contest, Borrower shall promptly comply with the requirements thereof. Upon
completion of any contest, Borrower shall immediately pay the amount due, if
any, and deliver to Lender proof of the completion of the contest and payment of
the amount due, if any, following which Lender shall return the security, if
any, deposited with Lender pursuant to clause (d) of this Section 4.04, provided
that Lender shall, so long as no Event of Default exists, disburse to Borrower
any sums held by Lender pursuant to clause (d) hereof to pay any contested
Impositions. Borrower shall not pay any Imposition in installments unless
permitted by applicable Legal Requirements, and shall, upon the request of
Lender, deliver copies of all notices and bills relating to any Imposition or
other charge covered by this Article IV to Lender.
Section 4.05. No Credits on Account of the Debt. Borrower will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the Impositions assessed against the Property or any part thereof and no
deduction shall otherwise be made or claimed from the taxable value of the
Property, or any part thereof, by reason of this Security Instrument or the
Debt. In the event such claim, credit or deduction shall be required by Legal
Requirements, Lender shall have the option, by written notice of not less than
thirty (30) days, to declare the Debt (or, if Lender determines in its sole and
absolute discretion, that no Material Adverse Effect may result therefrom, the
Release Price with respect to the Property) immediately due and payable, and
Borrower hereby agrees to pay such amounts not later than thirty (30) days after
such notice.
Section 4.06. Documentary Stamps. If, at any time, the United States of America,
any State or Commonwealth thereof or any subdivision of any such State shall
require revenue or other stamps to be affixed to the Note, this Security
Instrument or any other Loan Document, or impose any other tax or charges on the
same, Borrower will pay the same, with interest and penalties thereon, if any.
ARTICLE V: CENTRAL CASH MANAGEMENT
Section 5.01. Cash Flow. All payments constituting Rent shall be delivered to
Manager. Manager shall collect all Rent and shall deposit in the Collection
Account, the name and address of the bank in which such account is located and
the account number of which to be identified in writing by Borrower to Lender,
all Property Available Cash. Pursuant to the Collection Account Agreement of
even date herewith, the bank in which the Collection Account is located has been
instructed that all collected funds deposited in the Collection Account shall be
automatically transferred through automated clearing house funds (“ACH”) or by
Federal wire to the Central Account prior to 3:00 p.m. (New York City time) on
the Business Day immediately prior to each Payment Date or, if an O&M Operative
Period has occurred and is continuing, on a daily basis. Within two (2) Business
Days of the Closing Date, Borrower shall deliver to Lender a copy of the
irrevocable notice which Borrower delivered to the bank in which the Rent
Account is located pursuant to the provisions of this Section 5.01, the receipt
of which is acknowledged in writing by such bank. Lender may elect to change the
financial institution in which the Central Account




--------------------------------------------------------------------------------




shall be maintained; however, Lender shall give Borrower and the bank in which
the Collection Account is located not fewer than five (5) Business Days’ prior
notice of such change. Neither Borrower nor Manager shall change such bank or
the Collection Account without the prior written consent of Lender. All fees and
charges of the bank(s) in which the Collection Account and the Central Account
are located shall be paid by Borrower.
Section 5.02. Establishment of Accounts. Lender has established the Escrow
Accounts and the Central Account in the name of Lender and the Collection
Account in the joint name of Borrower and Lender, as secured party. The Escrow
Accounts , the Collection Account and the Central Account shall be under the
sole dominion and control of Lender and funds held therein shall not constitute
trust funds. Borrower hereby irrevocably directs and authorizes Lender to
withdraw funds from the Collection Account, and to deposit into and withdraw
funds from the Central Account and the Escrow Accounts, all in accordance with
the terms and conditions of this Security Instrument. Borrower shall have no
right of withdrawal in respect of the Collection Account, the Central Account or
the Escrow Accounts except as specifically provided herein. Each transfer of
funds to be made hereunder shall be made only to the extent that funds are on
deposit in the Collection Account, the Central Account or the affected
Sub-Account or Escrow Account, and Lender shall have no responsibility to make
additional funds available in the event that funds on deposit are insufficient.
The Central Account shall contain the Basic Carrying Costs Sub-Account, the Debt
Service Payment Sub-Account, the Recurring Replacement Reserve Sub-Account, the
Operation and Maintenance Expense Sub-Account and the Curtailment Reserve
Sub-Account, each of which accounts shall be Eligible Accounts or book-entry
sub-accounts of an Eligible Account (each a “Sub-Account” and collectively, the
“Sub-Accounts”) to which certain funds shall be allocated and from which
disbursements shall be made pursuant to the terms of this Security Instrument.
Sums held in the Escrow Accounts may be commingled with other monies held by
Lender.
Section 5.03. Intentionally Omitted.
Section 5.04. Servicer. At the option of Lender, the Loan may be serviced by a
servicer (the “Servicer”) selected by Lender and Lender may delegate all or any
portion of its responsibilities under this Security Instrument to the Servicer.
Section 5.05. Monthly Funding of Sub-Accounts and Escrow Accounts. (a) On or
before each Payment Date during the term of the Loan, commencing on the first
(1st) Payment Date occurring after the month in which the Loan is initially
funded, Borrower shall pay or cause to be paid to the Central Account all sums
required to be deposited in the Sub-Accounts pursuant to this Section 5.05(a)
and all funds transferred or deposited into the Central Account shall be
allocated among the Sub-Accounts as follows and in the following priority:
(i) first, to the Basic Carrying Costs Sub-Account, until an amount equal to the
Basic Carrying Costs Monthly Installment for such Payment Date has been
allocated to the Basic Carrying Costs Sub-Account;
(ii) second, to the Debt Service Payment Sub-Account, until an amount equal to
the Required Debt Service Payment for such Payment Date has been allocated to
the Debt Service Payment Sub-Account;
(iii) third, but only during any Default Management Period, to the Operation and
Maintenance Expense Sub-Account in an amount equal to the Cash Expenses, other
than management fees payable to Affiliates of Borrower, for the Interest Accrual
Period ending immediately prior to such Payment Date pursuant to the related
Approved Annual Budget;
(iv) fourth, but only during any Default Management Period, to the Operation and
Maintenance Expense Sub-Account in an amount equal to the amount, if any, of the
Net Capital Expenditures for the Interest Accrual Period ending immediately
prior to such Payment Date pursuant to the related Approved Annual Budget;
(v) fifth, to the Recurring Replacement Reserve Sub-Account, but only until an
amount equal to the Recurring Replacement Reserve Monthly Installment for such
Payment Date has been allocated to the Recurring Replacement Reserve
Sub-Account;
(vi) sixth, but only during any Default Management Period, to the Operation and
Maintenance Expense Sub-Account in an amount equal to the amount, if any, of the
Extraordinary Expenses approved by Lender for the Interest Accrual Period ending
immediately prior to such Payment Date; and
(vii) seventh, but only during an O&M Operative Period, the balance, if any, to
the Curtailment Reserve Sub-Account.
Provided that no Event of Default has occurred and is continuing, Lender agrees
that in each Interest Accrual Period any amounts deposited into or remaining in
the Central Account after the Sub-Accounts have been funded as set forth in this
Section 5.05(a) with respect to such Interest Accrual Period and any periods
prior thereto, shall be disbursed by Lender to Borrower on each Payment Date and
on the 15th day of each month (or if such date is not a Business Day, the first
Business Day after such date) applicable to such Interest Accrual Period. The
balance of the funds distributed to Borrower after payment of all Operating
Expenses by or on behalf of Borrower may be retained by Borrower. After the
occurrence, and during the continuance, of an Event of Default, no funds held in
the Central Account shall be distributed to, or withdrawn by, Borrower, and
Lender shall have the right to apply all or any portion of the funds held in the
Central Account or any Sub-Account or any Escrow Account to the Debt in Lender’s
sole discretion.




--------------------------------------------------------------------------------




(b) On each Payment Date, (i) sums held in the Basic Carrying Costs Sub-Account
shall be transferred to the Basic Carrying Costs Escrow Account, (ii) sums held
in the Debt Service Payment Sub-Account, together with any amounts deposited
into the Central Account that are either (x) Loss Proceeds that Lender has
elected to apply to reduce the Debt in accordance with the terms of Article III
hereof or (y) excess Loss Proceeds remaining after the completion of any
restoration required hereunder, shall be transferred to Lender to be applied
towards the Required Debt Service Payment, (iii) sums held in the Recurring
Replacement Reserve Sub-Account shall be transferred to the Recurring
Replacement Reserve Escrow Account, (iv) sums held in the Operation and
Maintenance Expense Sub-Account shall be transferred to the Operation and
Maintenance Expense Escrow Account and (v) sums held in the Curtailment Reserve
Sub-Account shall be transferred to the Curtailment Reserve Escrow Account.
Section 5.06. Payment of Basic Carrying Costs. Borrower hereby agrees to pay all
Basic Carrying Costs (without regard to the amount of money in the Basic
Carrying Costs Sub-Account or the Basic Carrying Costs Escrow Account). At least
ten (10) Business Days prior to the due date of any Basic Carrying Costs, and
not more frequently than once each month, Borrower may notify Lender in writing
and request that Lender pay such Basic Carrying Costs on behalf of Borrower on
or prior to the due date thereof, and, provided that no Event of Default has
occurred and is continuing and that there are sufficient funds available in the
Basic Carrying Costs Escrow Account, Lender shall make such payments out of the
Basic Carrying Costs Escrow Account before same shall be delinquent.
Together with each such request, Borrower shall furnish Lender with bills and
all other documents necessary, as reasonably determined by Lender, for the
payment of the Basic Carrying Costs which are the subject of such request.
Borrower’s obligation to pay (or cause Lender to pay) Basic Carrying Costs
pursuant to this Security Instrument shall include, to the extent permitted by
applicable law, Impositions resulting from future changes in law which impose
upon Lender an obligation to pay any property taxes or other Impositions or
which otherwise adversely affect Lender’s interests.
Provided that no Event of Default shall have occurred and is continuing, all
funds deposited into the Basic Carrying Costs Escrow Account shall be held by
Lender pursuant to the provisions of this Security Instrument and shall be
applied in payment of Basic Carrying Costs in accordance with the terms hereof.
Should an Event of Default occur, the sums on deposit in the Basic Carrying
Costs Sub-Account and the Basic Carrying Costs Escrow Account may be applied by
Lender in payment of any Basic Carrying Costs or may be applied to the payment
of the Debt or any other charges affecting all or any portion of the
Cross-collateralized Properties as Lender in its sole discretion may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
Section 5.07. Intentionally Omitted.
Section 5.08. Recurring Replacement Reserve Escrow Account. (a) Borrower hereby
agrees to pay all Recurring Replacement Expenditures with respect to the
Property (without regard to the amount of money then available in the Recurring
Replacement Reserve Sub-Account or the Recurring Replacement Reserve Escrow
Account). Provided that Lender has received written notice from Borrower at
least five (5) Business Days prior to the due date of any payment relating to
Recurring Replacement Expenditures and not more frequently than once each month,
and further provided that no Event of Default has occurred and is continuing,
that there are sufficient funds available in the Recurring Replacement Reserve
Escrow Account and Borrower shall have theretofore furnished Lender with lien
waivers (if the cost incurred in connection therewith is greater than $25,000),
copies of bills, invoices and other reasonable documentation as may be required
by Lender to establish that the Recurring Replacement Expenditures which are the
subject of such request represent amounts due for completed or partially
completed capital work and improvements performed at the Property, Lender shall
make such payments out of the Recurring Replacement Reserve Escrow Account.
(b) In lieu of making deposits into the Recurring Replacement Reserve
Sub-Account, Borrower may deliver an Approved Letter of Credit to Lender in the
amount of the Required RRE Shortfall (as the same may be amended, replaced,
extended or drawn down upon pursuant to the provisions of this Section 5.08, the
“Delivered Letter of Credit”). The Delivered Letter of Credit shall be held in
accordance with this Section 5.08 and otherwise constitute security for the
payment of the Debt. On or prior to the thirtieth (30th) day prior to the
expiration of any Delivered Letter of Credit, Borrower shall provide Lender with
a replacement to such Delivered Letter of Credit which shall be an Approved
Letter of Credit, and otherwise in the same form and amount as the Delivered
Letter of Credit being replaced or such other form reasonably approved by
Lender. In the event (i) Borrower shall fail to provide Lender with a
replacement Delivered Letter of Credit on or prior to the thirtieth (30th) day
prior to the expiration of any previously existing Delivered Letter of Credit or
(ii) the long-term unsecured debt rating or the short-term unsecured debt rating
of the bank issuing the Delivered Letter of Credit shall be downgraded below
“AA-” (or its equivalent) or “A-1” (or its equivalent), respectively, withdrawn
or qualified by any Rating Agency and the letter of credit required to be
delivered hereunder is not replaced within thirty (30) days of receipt of notice
of such downgrading, withdrawal or qualification, Lender may draw on the
Delivered Letter of Credit, deposit all sums received in connection with such
draw into the Recurring Replacement Reserve Sub-Account, and disburse such sums
in accordance with Section 5.08 above. Provided no Event of Default shall have
occurred and is continuing, upon Lender’s receipt of a written request from
Borrower together with such other documentation as may be reasonably requested
by Lender, Lender shall draw on all or a portion of the




--------------------------------------------------------------------------------




Delivered Letter of Credit, deposit any sums received in connection with such
draw into the Recurring Replacement Reserve Sub-Account, and apply such sums
towards the reimbursement of Borrower for the cost of any Recurring Replacement
Expenditures in accordance with the provisions of Section 5.08 hereof. Upon the
occurrence of an Event of Default, Lender may draw on the Delivered Letter of
Credit and apply the sums received towards the payment of Recurring Replacement
Expenditures or towards payment of the Debt or any other charges affecting all
or any portion of the Property, as Lender in its sole discretion may determine;
provided, however, that no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Lender as
herein provided. Provided that no Event of Default shall have occurred and is
continuing, Borrower may deliver to Lender Dollars in the amount of any
Delivered Letter of Credit and, upon receipt of such Dollars, Lender will return
to Borrower the Delivered Letter of Credit.
(c) Provided that no Event of Default shall have occurred and is continuing, all
funds deposited into the Recurring Replacement Reserve Escrow Account shall be
held by Lender pursuant to the provisions of this Security Instrument and shall
be applied in payment of Recurring Replacement Expenditures. Should an Event of
Default occur, the sums on deposit in the Recurring Replacement Reserve
Sub-Account and the Recurring Replacement Reserve Escrow Account may be applied
by Lender in payment of any Recurring Replacement Expenditures or may be applied
to the payment of the Debt or any other charges affecting all or any portion of
the Cross-collateralized Properties, as Lender in its sole discretion may
determine; provided, however, that no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Lender as
herein provided.
Section 5.09. Operation and Maintenance Expense Escrow Account. Borrower hereby
agrees to pay or cause to be paid all Operating Expenses and extraordinary
capital improvement costs with respect to the Property (without regard to the
amount of money then available in the Operation and Maintenance Expense
Sub-Account or the Operation and Maintenance Expense Escrow Account). All funds
allocated to the Operation and Maintenance Expense Escrow Account shall be held
by Lender pursuant to the provisions of this Security Instrument. Any sums held
in the Operation and Maintenance Expense Escrow Account shall be disbursed to
Borrower within five (5) Business Days of receipt by Lender from Borrower of
(a) a written request for such disbursement which shall indicate the Operating
Expenses (exclusive of Basic Carrying Costs and any management fees payable to
Borrower, or to any Affiliate of Borrower) and/or extraordinary capital
improvement costs approved in writing by Lender for which the requested
disbursement is to pay and (b) an Officer’s Certificate stating that no
Operating Expenses with respect to the Property are more than sixty (60) days
past due; provided, however, in the event that Borrower legitimately disputes
any invoice for an Operating Expense and/or extraordinary capital improvement
costs approved in writing by Lender, and (i) no Event of Default has occurred
and is continuing hereunder, (ii) Borrower shall have set aside adequate
reserves for the payment of such disputed sums together with all interest and
late fees thereon, (iii) Borrower has complied with all the requirements of this
Security Instrument relating thereto, and (iv) the contesting of such sums shall
not constitute a default under any other instrument, agreement, or document to
which Borrower is a party, then Borrower may, after certifying to Lender as to
items (i) through (iv) hereof, contest such invoice. Together with each such
request, Borrower shall furnish Lender with bills and all other documents
necessary for the payment of the Operating Expenses and/or extraordinary capital
improvement costs approved in writing by Lender which are the subject of such
request. Borrower may request a disbursement from the Operation and Maintenance
Expense Escrow Account no more than one (1) time per calendar month. Should an
Event of Default occur and be continuing, the sums on deposit in the Operation
and Maintenance Expense Sub-Account or the Operation and Maintenance Expense
Escrow Account may be applied by Lender in payment of any Operating Expenses
and/or extraordinary capital improvement costs for the Cross-collateralized
Properties or may be applied to the payment of the Debt or any other charges
affecting all or any portion of the Property as Lender, in its sole discretion,
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.
Section 5.10. Intentionally Omitted.
Section 5.11. Curtailment Reserve Escrow Account. Funds deposited into the
Curtailment Reserve Escrow Account shall be held by Lender in the Curtailment
Reserve Escrow Account as additional security for the Loan until the Loan has
been paid in full. Provided that no Event of Default has occurred and is
continuing, and no O&M Operative Period has existed for three (3) consecutive
calendar months, Lender shall, upon written request from Borrower, release all
sums contained in the Curtailment Reserve Escrow Account and the Operation and
Maintenance Expense Escrow Account to Borrower. Should an Event of Default
occur, the sums on deposit in the Curtailment Reserve Sub-Account and the
Curtailment Reserve Escrow Account may be applied by Lender to the payment of
the Debt or other charges affecting all or any portion of the
Cross-collateralized Properties, as Lender, in
its sole discretion, may determine; provided, however, that no such application
shall be deemed to have been made by operation of law or otherwise until
actually made by Lender as herein provided.
Section 5.12. Performance of Engineering Work. (a) Borrower shall promptly
commence and diligently thereafter pursue to completion (without regard to the
amount of money then available in the Engineering Escrow Account) the Required




--------------------------------------------------------------------------------




Engineering Work prior to the six (6) month anniversary of the Closing Date.
After Borrower completes an item of Required Engineering Work, Borrower may
submit to Lender an invoice therefor with lien waivers and a statement from the
Engineer, reasonably acceptable to Lender, indicating that the portion of the
Required Engineering Work in question has been completed substantially in
compliance with all Legal Requirements, and Lender shall, within twenty
(20) days thereafter, although in no event more frequently than once each month,
reimburse such amount to Borrower from the Engineering Escrow Account; provided,
however, that Borrower shall not be reimbursed more than the amount set forth on
Exhibit D hereto as the amount allocated to the portion of the Required
Engineering Work for which reimbursement is sought.
(b) From and after the date all of the Required Engineering Work is completed,
Borrower may submit a written request, which request shall be delivered together
with final lien waivers and a statement from the Engineer, as the case may be,
reasonably acceptable to Lender, indicating that all of the Required Engineering
Work has been completed substantially in compliance with all Legal Requirements,
and Lender shall, within twenty (20) days thereafter, disburse any balance of
the Engineering Escrow Account to Borrower. Should an Event of Default occur,
the sums on deposit in the Engineering Escrow Account may be applied by Lender
in payment of any Required Engineering Work or may be applied to the payment of
the Debt or any other charges affecting all or any portion of the
Cross-collateralized Properties, as Lender in its sole discretion may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
Section 5.13. Loss Proceeds. In the event of a casualty to the Property, unless
Lender elects, or is required pursuant to Article III hereof to make all of the
Insurance Proceeds available to Borrower for restoration, Lender and Borrower
shall cause all such Insurance Proceeds to be paid by the insurer directly to
the Central Account, whereupon Lender shall, after deducting Lender’s costs of
recovering and paying out such Insurance Proceeds, including without limitation,
reasonable attorneys’ fees, apply same to reduce the Debt in accordance with the
terms of the Note; provided, however, that if Lender elects, or is deemed to
have elected, to make the Insurance Proceeds available for restoration, all
Insurance Proceeds in respect of rent loss, business interruption or similar
coverage shall be maintained in the Central Account, to be applied by Lender in
the same manner as Rent received with respect to the operation of the Property;
provided, further, however, that in the event that the Insurance Proceeds with
respect to such rent loss, business interruption or similar insurance policy are
paid in a lump sum in advance, Lender shall hold such Insurance Proceeds in a
segregated interest-bearing escrow account, which shall be an Eligible Account,
shall estimate, in Lender’s reasonable discretion, the number of months required
for Borrower to restore the damage caused by the casualty, shall divide the
aggregate rent loss, business interruption or similar Insurance Proceeds by such
number of months, and shall disburse from such bank account into the Central
Account each month during the performance of such restoration such monthly
installment of said Insurance Proceeds minus, if the sum which otherwise would
be required to be deposited into the Operation and Maintenance Expense
Sub-Account if a Default Management Period existed, which sum shall be remitted
by Lender to Manager to pay Operating Expenses. In the event that Insurance
Proceeds are to be applied toward restoration, Lender shall hold such funds in a
segregated bank account at the Bank, which shall be an Eligible Account, and
shall disburse same in accordance with the provisions of Section 3.04 hereof.
Unless Lender elects, or is required pursuant to Section 6.01 hereof to make all
of the Condemnation Proceeds available to Borrower for restoration, Lender and
Borrower shall cause all such Condemnation Proceeds to be paid to the Central
Account, whereupon Lender shall, after deducting Lender’s costs of recovering
and paying out such Condemnation Proceeds, including without limitation,
reasonable attorneys’ fees, apply same to reduce the Debt in accordance with the
terms of the Note; provided, however, that any Condemnation Proceeds received in
connection with a temporary Taking shall be maintained in the Central Account,
to be applied by Lender in the same manner as Rent received with respect to the
operation of the Property; provided, further, however, that in the event that
the Condemnation Proceeds of any such temporary Taking are paid in a lump sum in
advance, Lender shall hold such Condemnation Proceeds in a segregated
interest-bearing bank account, which shall be an Eligible Account, shall
estimate, in Lender’s reasonable discretion, the number of months that the
Property shall be affected by such temporary Taking, shall divide the aggregate
Condemnation Proceeds in
connection with such temporary Taking by such number of months, and shall
disburse from such bank account into the Central Account each month during the
pendency of such temporary Taking such monthly installment of said Condemnation
Proceeds. In the event that Condemnation Proceeds are to be applied toward
restoration, Lender shall hold such funds in a segregated bank account at the
Bank, which shall be an Eligible Account, and shall disburse same in accordance
with the provisions of Section 3.04 hereof. If any Loss Proceeds are received by
Borrower, such Loss Proceeds shall be received in trust for Lender, shall be
segregated from other funds of Borrower, and shall be forthwith paid into the
Central Account, or paid to Lender to hold in a segregated bank account at the
Bank, in each case to be applied or disbursed in accordance with the foregoing.
Any Loss Proceeds made available to Borrower for restoration in accordance
herewith, to the extent not used by Borrower in connection with, or to the
extent they exceed the cost of, such restoration, shall be deposited into the
Central Account, whereupon Lender shall apply the same to reduce the Debt in
accordance with the terms of the Note.
Section 5.14. Intentionally Omitted.




--------------------------------------------------------------------------------




ARTICLE VI: CONDEMNATION
Section 6.01. Condemnation. (a) Borrower shall notify Lender promptly of the
commencement or threat of any Taking of the Property or any portion thereof.
Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and retain the
proceeds of any such Taking and to make any compromise or settlement in
connection with such proceedings (subject to Borrower’s reasonable approval,
except after the occurrence of an Event of Default, in which event Borrower’s
approval shall not be required), subject to the provisions of this Security
Instrument; provided, however, that Borrower may participate in any such
proceedings and shall be authorized and entitled to compromise or settle any
such proceeding with respect to Condemnation Proceeds in an amount less than
five percent (5%) of the Allocated Loan Amount. Borrower shall execute and
deliver to Lender any and all instruments reasonably required in connection with
any such proceeding promptly after request therefor by Lender. Except as set
forth above, Borrower shall not adjust, compromise, settle or enter into any
agreement with respect to such proceedings without the prior consent of Lender.
All Condemnation Proceeds are hereby assigned to and shall be paid to Lender.
With respect to Condemnation Proceeds in an amount in excess of five percent
(5%) of the Allocated Loan Amount, (subject to Borrower’s reasonable approval,
except after the occurrence of an Event of Default, in which event Borrower’s
approval shall not be required), Borrower hereby authorizes Lender to
compromise, settle, collect and receive such Condemnation Proceeds, and to give
proper receipts and acquittance therefor. Subject to the provisions of this
Article VI, Lender may apply such Condemnation Proceeds (less any cost to Lender
of recovering and paying out such proceeds, including, without limitation,
reasonable attorneys’ fees and disbursements and costs allocable to inspecting
any repair, restoration or rebuilding work and the plans and specifications
therefor) toward the payment of the Debt or to allow such proceeds to be used
for the Work.
(b) “Substantial Taking” shall mean (i) a Taking of such portion of the Property
that would, in Lender’s reasonable discretion, leave remaining a balance of the
Property which would not under then current economic conditions, applicable
Development Laws and other applicable Legal Requirements, permit the restoration
of the Property so as to constitute a complete, rentable facility of the same
sort as existed prior to the Taking, having adequate ingress and egress to the
Property, capable of producing a projected Net Operating Income (as reasonably
determined by Lender) yielding a projected Debt Service Coverage therefrom for
the next two (2) years of not less than the Required Debt Service Coverage,
(ii) a Taking which occurs less than two (2) years prior to the Maturity Date,
(iii) a Taking which Lender is not reasonably satisfied could be restored within
twelve (12) months and at least six (6) months prior to the Maturity Date or
(iv) a Taking of more than fifteen percent (15%) of the reasonably estimated
fair market value of the Property.
(c) In the case of a Substantial Taking, Condemnation Proceeds shall be payable
to Lender in reduction of the Debt but without any prepayment fee or charge of
any kind and, provided that no Event of Default exists, if Borrower elects to
apply any Condemnation Proceeds it may receive pursuant to this Security
Instrument to the payment of the Debt, Borrower may prepay the balance of the
Release Price with respect to the Property without any prepayment fee or charge
of any kind.
(d) In the event of a Taking which is less than a Substantial Taking, Borrower
at its sole cost and expense (whether or not the award shall have been received
or shall be sufficient for restoration) shall proceed diligently to restore, or
cause the restoration of, the remaining Improvements not so taken, to maintain a
complete, rentable, self-contained fully operational facility of the same sort
as existed prior to the Taking in as good a condition as is reasonably possible.
In the event of such a Taking, Lender shall receive the Condemnation Proceeds
and shall pay over the same:
(i) first, provided no Event of Default shall have occurred, to Borrower to the
extent of any portion of the award as may be necessary to pay the reasonable
cost of restoration of the Improvements remaining, and
(ii) second, to Lender, in reduction of the Debt without any prepayment premium
or charge of any kind.
If one or more Takings in the aggregate create a Substantial Taking, then, in
such event, the sections of this Article VI above applicable to Substantial
Takings shall apply.
(e) In the event Lender is obligated to or elects to make Condemnation Proceeds
available for the restoration or rebuilding of the Property, such proceeds shall
be disbursed in the manner and subject to the conditions set forth in
Section 3.04(b) hereof. If, in accordance with this Article VI, any Condemnation
Proceeds are used to reduce the Debt, they shall be applied in accordance with
the provisions of the Note. Borrower shall promptly execute and deliver all
instruments requested by Lender for the purpose of confirming the assignment of
the Condemnation Proceeds to Lender. Application of all or any part of the
Condemnation Proceeds to the Debt shall be made in accordance with the
provisions of Sections 3.06 and 3.07 hereof. No application of the Condemnation
Proceeds to the reduction of the Debt shall have the effect of releasing the
lien of this Security Instrument until the remainder of the Debt has been paid
in full. In the case of any Taking, Lender, to the extent that Lender has not
been reimbursed by Borrower, shall be entitled, as a first priority out of any
Condemnation Proceeds, to reimbursement for all reasonable costs, fees and
expenses reasonably incurred in the determination and collection of any
Condemnation Proceeds. All Condemnation Proceeds deposited with Lender pursuant
to this Section, until expended or applied as provided herein, shall be held in
accordance with Section 3.04(b) hereof and shall constitute additional security
for the payment of the Debt and the payment and performance of Borrower’s
obligations, but Lender shall not be deemed a trustee or other fiduciary with
respect to




--------------------------------------------------------------------------------




its receipt of such Condemnation Proceeds or any part thereof. All awards so
deposited with Lender shall be held by Lender in an Eligible Account, but Lender
makes no representation or warranty as to the rate or amount of interest, if
any, which may accrue on any such deposit and shall have no liability in
connection therewith. For purposes hereof, any reference to the award shall be
deemed to include interest, if any, which has accrued thereon.
ARTICLE VII: LEASES AND RENTS
Section 7.01. Assignment. (a) Borrower does hereby bargain, sell, assign and set
over unto Lender, all of Borrower’s interest in the Leases and Rents. The
assignment of Leases and Rents in this Section 7.01 is an absolute,
unconditional and present assignment from Borrower to Lender and not an
assignment for security and the existence or exercise of Borrower’s revocable
license to collect Rent shall not operate to subordinate this assignment to any
subsequent assignment. The exercise by Lender of any of its rights or remedies
pursuant to this Section 7.01 shall not be deemed to make Lender a
mortgagee-in-possession. In addition to the provisions of this Article VII,
Borrower shall comply with all terms, provisions and conditions of the
Assignment.
(b) So long as there shall exist and be continuing no Event of Default, Borrower
shall have a revocable license to take all actions with respect to all Leases
and Rents, present and future, including the right to collect and use the Rents,
subject to the terms of this Security Instrument and the Assignment.
(c) In a separate instrument Borrower shall, as requested from time to time by
Lender, assign to Lender or its nominee by specific or general assignment, any
and all Leases, such assignments to be in form and
content reasonably acceptable to Lender, but subject to the provisions of
Section 7.01(a) and (b) hereof. Borrower agrees to deliver to Lender, within
thirty (30) days after Lender’s request, a true and complete copy of every
Lease.
(d) The rights of Lender contained in this Article VII, the Assignment or any
other assignment of any Lease shall not result in any obligation or liability of
Lender to Borrower or any lessee under a Lease or any party claiming through any
such lessee.
(e) At any time during the continuance of an Event of Default, the license
granted hereinabove may be revoked by Lender, and Lender or a receiver appointed
in accordance with this Security Instrument may enter upon the Property, and
collect, retain and apply the Rents toward payment of the Debt in such priority
and proportions as Lender in its sole discretion shall deem proper.
(f) In addition to the rights which Lender may have herein, during the
continuance of any Event of Default, Lender, at its option, may require Borrower
to pay monthly in advance to Lender, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be used and occupied by Borrower and may require
Borrower to vacate and surrender possession of the Property to Lender or to such
receiver and, in default thereof, Borrower may be evicted by summary proceedings
or otherwise.
Section 7.02. Management of Property. (a) Borrower shall manage the Property or
cause the Property to be managed in a manner which is consistent with the
Approved Manager Standard. All Space Leases shall provide for rental rates
comparable to then existing local market rates and terms and conditions which
constitute good and prudent business practice and are consistent with prevailing
market terms and conditions, and shall be arms-length transactions. All Space
Leases entered into after the date hereof shall provide that they are
subordinate to this Security Instrument and that the lessees thereunder attorn
to Lender. Borrower shall deliver copies of all Leases, amendments,
modifications and renewals thereof to Lender. All proposed Leases for the
Property shall be subject to the prior written approval of Lender, not to be
unreasonably withheld, conditioned or delayed, provided, however that Borrower
may enter into new leases with unrelated third parties without obtaining the
prior consent of Lender provided that: (i) the proposed leases conform with the
requirements of this Section 7.02; (ii) the proposed Space Lease is not a Major
Space Lease and the space to be leased pursuant to such proposed lease together
with any space leased or to be leased to an Affiliate of the tenant thereunder
does not exceed 10,000 square feet; and (iii) the term of the proposed lease
inclusive of all extensions and renewals, does not exceed ten (10) years.
(b) Borrower (i) shall or shall cause Operating Tenant to observe and perform
all of its material obligations under the Leases pursuant to applicable Legal
Requirements and shall not do or permit to be done anything to impair the value
of the Major Space Leases as security for the Debt; (ii) shall promptly send
copies to Lender of all notices of default which Borrower shall receive under
the Major Space Leases; (iii) shall, consistent with the Approved Manager
Standard, enforce all of the terms, covenants and conditions contained in the
Leases to be observed or performed; (iv) shall not collect any of the Rents
under the Major Space Leases more than one (1) month in advance (except that
Borrower may collect in advance such security deposits as are permitted pursuant
to applicable Legal Requirements and are commercially reasonable in the
prevailing market); (v) shall not execute any other assignment of lessor’s
interest in the Leases or the Rents except as otherwise expressly permitted
pursuant to this Security Instrument; (vi) shall not cancel or terminate any of
the Leases or accept a surrender thereof in any manner inconsistent with the
Approved Manager Standard; (vii) shall not convey, transfer or suffer or permit
a conveyance or transfer of all or any part of the Premises or the Improvements
or of any interest therein so as to effect a merger




--------------------------------------------------------------------------------




of the estates and rights of, or a termination or diminution of the obligations
of, lessees thereunder; (viii) shall not alter, modify or change the terms of
any guaranty of any Major Space Lease or cancel or terminate any such guaranty
in a manner inconsistent with the Approved Manager Standard; (ix) shall, in
accordance with the Approved Manager Standard, make all reasonable efforts to
seek lessees for space as it becomes vacant and enter into Leases in accordance
with the terms hereof; (x) shall not cancel or terminate or materially modify,
alter or amend any Major Space Lease or Property Agreement without Lender’s
consent, which consent will not be unreasonably withheld or delayed; and
(xi) shall, without limitation to any other provision hereof, execute and
deliver at the request of Lender all such further assurances, confirmations and
assignments in connection with the Property as are required herein and as Lender
shall from time to time reasonably require.
(c) All security deposits shall be held in accordance with all Legal
Requirements. Following the occurrence and during the continuance of any Event
of Default, Borrower shall, upon Lender’s request, if permitted by applicable
Legal Requirements, turn over the security deposits (and any interest thereon)
to Lender to be held by Lender in accordance with the terms of the Leases and
all Legal Requirements.
(d) If requested by Lender, Borrower shall furnish, or shall cause the
applicable lessee to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any lessee of the Property if,
in connection with a Securitization, Lender expects there to be, with respect to
such lessee or any group of affiliated lessees, a concentration within all of
the mortgage loans included or expected to be included, as applicable, in such
Securitization such that such lessee or group of affiliated lessees would
constitute a Significant Obligor; provided, however, that in the event the
related Space Lease does not require the related lessee to provide the foregoing
information, Borrower shall use commercially reasonable efforts to cause the
applicable lessee to furnish such information.
(e) Borrower covenants and agrees with Lender that (i) the Property will be
managed at all times by an Approved Manager pursuant to the management agreement
approved by Lender (the “Management Agreement”), such approval not to be
unreasonably withheld or delayed, (ii) after Borrower has knowledge of a fifty
percent (50%) or more change in control of the ownership of Manager, Borrower
will promptly give Lender notice thereof (a “Manager Control Notice”) and
(iii) the Management Agreement may be terminated by Lender at any time (A) for
cause to the extent provided in the Management Agreement (including, but not
limited to, Manager’s gross negligence, misappropriation of funds, willful
misconduct or fraud) following the occurrence of an Event of Default of the type
set forth in Section 13.01(a) through (c), or (B) to the extent provided in the
Management Agreement, following the receipt of a Manager Control Notice and a
substitute Approved Manager shall be appointed by Borrower. Notwithstanding the
foregoing, transfers of publicly traded stock of Manager on a national stock
exchange or on the NASDAQ Stock Market in the normal course of business and not
in connection with a tender offer or sale of Manager or substantially all of the
assets of Manager shall not require the giving of a Manager Control Notice.
Borrower may from time to time appoint a successor manager to manage the
Property, provided that any such successor manager shall be an Approved Manager.
Borrower further covenants and agrees that Borrower shall require Manager (or
any successor managers) to maintain at all times during the term of the Loan
worker’s compensation insurance as required by Governmental Authorities.
(f) Borrower shall not enter into any new or replacement Franchise Agreement
without obtaining the prior written consent of Lender, such consent not to be
unreasonably withheld, conditioned or delayed (provided that any Franchise
Agreement which is on a form in all material respects (including, without
limitation, all fees due thereunder) the same as the form of any Franchise
Agreement which is contained in the uniform franchise offering circular for any
Approved Franchisor shall be deemed an acceptable form), and shall (i) pay or
shall cause to be paid all sums required to be paid by Borrower under any
Franchise Agreement and Operating Lease, (ii) diligently perform and observe all
of the material terms, covenants and conditions of any Franchise Agreement on
the part of Borrower to be performed and observed to the end that all things
shall be done which are necessary to keep unimpaired the rights of Borrower
under any Franchise Agreement and Operating Lease, (iii) promptly notify Lender
of the giving of any notice to Borrower of any material default by Borrower in
the performance or observance of any of the terms, covenants or conditions of
and Franchise Agreement or Operating Lease on the part of Borrower to be
performed and observed and deliver to Lender a true copy of each such notice,
and (iv) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, report and estimate received by it under the
Franchise Agreement or the Management Agreement or the Operating Lease. Borrower
shall not, without the prior consent of the Lender, such consent not to be
unreasonably withheld, conditioned or delayed, surrender any Franchise Agreement
or Operating Lease or terminate or cancel any Franchise Agreement or modify,
change, supplement, alter or amend any Franchise Agreement or Operating Lease,
in any material respect, either orally or in writing, and Borrower hereby
assigns to Lender as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Security Instrument, all the rights, privileges and prerogatives of Borrower to
surrender any Franchise Agreement or Operating Lease or to terminate, cancel,
modify, change, supplement, alter or amend any Franchise Agreement or Operating
Lease in any respect, and any such surrender of any Franchise Agreement or
termination, cancellation, modification, change, supplement, alteration or
amendment of any Franchise Agreement or Operating Lease without the prior
consent of




--------------------------------------------------------------------------------




Lender shall be void and of no force and effect, provided, however, Borrower may
terminate any Franchise Agreement if Borrower enters into a new Franchise
Agreement with an Approved Franchisor pursuant to a Franchise Agreement which is
reasonably acceptable to Lender. Notwithstanding the foregoing, Borrower may
renew or replace any Operating Lease, provided such renewal or replacement shall
be upon the same terms and conditions as the Operating Lease being renewed or
replaced, except rent payable thereunder may be adjusted to the extent necessary
to comply with the then-current requirements of the Code for real estate
investment trusts. If Borrower shall default in the performance or observance of
any material term, covenant or condition of any Franchise Agreement or Operating
Lease on the part of Borrower to be performed or observed, then, without
limiting the generality of the other provisions of this Security Instrument, and
without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all the
terms, covenants and conditions of any Franchise Agreement or Operating Lease on
the part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under any Franchise Agreement and Operating Lease shall be kept unimpaired
and free from default. Lender and any Person designated by Lender shall have,
and are hereby granted, the right to enter upon the Property at any time and
from time to time for the purpose of taking any such action. If the franchisor
under any Franchise Agreement or lessee under an Operating Lease shall deliver
to Lender a copy of any notice sent to Borrower of default under any Franchise
Agreement or Operating Lease, as applicable, such notice shall constitute full
protection to Lender for any action to be taken by Lender in good faith, in
reliance thereon. Borrower shall, from time to time, use its best efforts to
obtain from the franchisor or lessee under any Franchise Agreement such
certificates of estoppel with respect to compliance by Borrower with the terms
of any Franchise Agreement as may be requested by Lender. Borrower shall
exercise each individual option, if any, to extend or renew the term of any
Franchise Agreement within four (4) months of the last day upon which any such
option may be exercised, unless Lender consents to the non-renewal of such
Franchise Agreement in writing, and Borrower hereby expressly authorizes and
appoints Lender its attorney-in-fact to exercise any such option in the name of
and upon behalf of Borrower, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest, provided, however, that Lender
shall not exercise such power of attorney unless and until Borrower fails to
take the actions required herein.
(g) Intentionally Omitted.
(h) Borrower shall fund and operate, or shall cause Manager to fund and operate,
the Property in a manner consistent with a hotel of the same type and category
as the Property and in compliance in all material respects with any Franchise
Agreement and Operating Lease.
(i) Borrower shall maintain or cause Operating Tenant to cause Manager to
maintain Inventory in kind and amount sufficient to meet hotel industry
standards for hotels comparable to the hotel located at the Premises and at
levels sufficient for the operation of the hotel located at the Premises at
historic occupancy levels.
(j) Borrower shall deliver to Lender all notices of default or termination
received by Borrower, Operating Tenant or Manager with respect to any licenses
and permits, contracts, Property Agreements or insurance policies within three
(3) Business Days of receipt of the same.
(k) Borrower shall not permit any Equipment or other personal property to be
removed from the Property unless the removed item is consumed or sold in the
ordinary course of business, removed temporarily for maintenance and repair, or,
if removed permanently, replaced by an article of equivalent suitability and not
materially less value, owned by Borrower free and clear of any lien.
ARTICLE VIII: MAINTENANCE AND REPAIR
Section 8.01. Maintenance and Repair of the Property; Alterations; Replacement
of Equipment. Borrower hereby covenants and agrees:
(a) Borrower shall not (i) desert or abandon the Property, (ii) change the use
of the Property or cause or permit the use or occupancy of any part of the
Property to be discontinued if such discontinuance or use change
would violate any zoning or other law, ordinance or regulation; (iii) consent to
or seek any lowering of the zoning classification, or greater zoning restriction
affecting the Property; or (iv) take any steps whatsoever to convert the
Property, or any portion thereof, to a condominium or cooperative form of
ownership.
(b) Borrower shall, or shall cause Operating Tenant to, at its expense, (i) take
good care of the Property including grounds generally, and utility systems and
sidewalks, roads, alleys, and curbs therein, and shall keep the same in good,
safe and insurable condition and in compliance with all applicable Legal
Requirements, (ii) promptly make all necessary repairs to the Property, above
grade and below grade, interior and exterior, structural and nonstructural,
ordinary and extraordinary, unforeseen and foreseen, and maintain the Property
in a manner appropriate for the facility and (iii) not commit or suffer to be
committed any waste of the Property or do or suffer to be done anything which
will impair the value of the Property or increase




--------------------------------------------------------------------------------




in any respect the risk of fire or other hazard to the Property. Borrower shall
keep the sidewalks, vaults, gutters and curbs comprising, or adjacent to, the
Property, clean and free from dirt, snow, ice, rubbish and obstructions. All
repairs made by Borrower shall be made with first-class materials, in a good and
workmanlike manner, shall be equal or better in quality and class to the
original work and shall comply with all applicable Legal Requirements and
Insurance Requirements. To the extent any of the above obligations are
obligations of tenants under Space Leases or other Persons under Property
Agreements, Borrower may fulfill its obligations hereunder by causing such
tenants or other Persons, as the case may be, to perform their obligations
thereunder. As used herein, the terms “repair” and “repairs” shall be deemed to
include all necessary replacements.
(c) Borrower shall not demolish, remove, construct, or, except as otherwise
expressly provided herein, restore, or alter the Property or any portion
thereof, nor consent to or permit any such demolition, removal, construction,
restoration, addition or alteration, which would diminish the value of the
Property without Lender’s prior written consent in each instance, which consent
shall not be unreasonably withheld or delayed.
(d) Borrower represents and warrants to Lender that together with Equipment
owned by Operating Tenant and Manager (i) there are no fixtures, machinery,
apparatus, tools, equipment or articles of personal property attached or
appurtenant to, or located on, or used in connection with the management,
operation or maintenance of the Property, except for the Equipment and equipment
leased by Borrower and/or Operating Tenant and/or Manager for the management,
operation or maintenance of the Property in accordance with the Loan Documents;
(ii) the Equipment and the leased equipment constitute all of the fixtures,
machinery, apparatus, tools, equipment and articles of personal property
necessary to the proper operation and maintenance of the Property; and (iii) all
of the Equipment is free and clear of all liens, except for the lien of this
Security Instrument and the Permitted Encumbrances. All right, title and
interest of Borrower in and to all extensions, improvements, betterments,
renewals and appurtenances to the Property hereafter acquired by, or released
to, Borrower or constructed, assembled or placed by Borrower in the Property,
and all changes and substitutions of the security constituted thereby, shall be
and, in each such case, without any further mortgage, encumbrance, conveyance,
assignment or other act by Lender or Borrower, shall become subject to the lien
and security interest of this Security Instrument as fully and completely, and
with the same effect, as though now owned by Borrower and specifically described
in this Security Instrument, but at any and all times Borrower shall execute and
deliver to Lender any documents Lender may reasonably deem necessary or
appropriate for the purpose of specifically subjecting the same to the lien and
security interest of this Security Instrument.
(e) Notwithstanding the provisions of this Security Instrument to the contrary,
Borrower shall have the right, at any time and from time to time, to remove and
dispose of Equipment which may have become obsolete or unfit for use or which is
no longer useful in the management, operation or maintenance of the Property.
Borrower shall promptly replace any such Equipment so disposed of or removed
with other Equipment of equal value and utility, free of any security interest
or superior title, liens or claims; except that, if by reason of technological
or other developments, replacement of the Equipment so removed or disposed of is
not necessary or desirable for the proper management, operation or maintenance
of the Property, Borrower shall not be required to replace the same. All such
replacements or additional equipment shall be deemed to constitute “Equipment”
and shall be covered by the security interest herein granted.
ARTICLE IX: TRANSFER OR ENCUMBRANCE OF THE PROPERTY
Section 9.01. Other Encumbrances. Borrower shall not further encumber or permit
the further encumbrance in any manner (whether by grant of a pledge, security
interest or otherwise) of the Property or any part thereof or interest therein,
including, without limitation, of the Rents therefrom. In addition, except for a
Permitted Encumbrance, Borrower shall not further encumber and shall not permit
the further encumbrance in any manner (whether by grant of a pledge, security
interest or otherwise) of Borrower or any direct or indirect interest in
Borrower except as expressly permitted pursuant to this Security Instrument.
Section 9.02. No Transfer. Borrower acknowledges that Lender has examined and
relied on the expertise of Borrower and, if applicable, each General Partner, in
owning and operating properties such as the Property in agreeing to make the
Loan and will continue to rely on Borrower’s ownership of the Property as a
means of maintaining the value of the Property as security for repayment of the
Debt and Borrower acknowledges that Lender has a valid interest in maintaining
the value of the Property. Borrower shall not Transfer, other than Permitted
Transfers, nor permit any Transfer, other than Permitted Transfers, without the
prior written consent of Lender, which consent Lender may withhold in its sole
and absolute discretion. Lender shall not be required to demonstrate any actual
impairment of its security or any increased risk of default hereunder in order
to declare the Debt immediately due and payable upon a Transfer without Lender’s
consent. This provision shall apply to every Transfer regardless of whether
voluntary or not, or whether or not Lender has consented to any previous
Transfer.
Section 9.03. Due on Sale. Lender may declare the Debt immediately due and
payable upon any Transfer, other than Permitted Transfers, or further
encumbrance without Lender’s consent without regard to whether any impairment of
its security or any increased risk of default hereunder can be demonstrated.
This provision shall apply to every Transfer or further encumbrance of the
Property or any part thereof or interest in the Property or in Borrower
regardless of whether voluntary or




--------------------------------------------------------------------------------




not, or whether or not Lender has consented to any previous Transfer or further
encumbrance of the Property or interest in Borrower.
ARTICLE X: CERTIFICATES
Section 10.01. Estoppel Certificates. (a) After request by Lender, Borrower,
within fifteen (15) days and at its expense, will furnish Lender with a
statement, duly acknowledged and certified, setting forth (i) the amount of the
original principal amount of the Note, and the unpaid principal amount of the
Note, (ii) the rate of interest of the Note, (iii) the date payments of interest
and/or principal were last paid, (iv) any offsets or defenses to the payment of
the Debt that Borrower shall have knowledge of, and if any are alleged, the
nature thereof, (v) that the Note, this Security Instrument and the other Loan
Documents have not been modified or if modified, giving particulars of such
modification and (vi) that to Borrower’s best knowledge, there has occurred and
is then continuing no Default or if such Default exists, the nature thereof, the
period of time it has existed, and the action being taken to remedy such
Default.
(b) Within fifteen (15) days after written request by Borrower, Lender shall
furnish to Borrower a written statement confirming the amount of the Debt, the
maturity date of the Note and the date to which interest has been paid.
(c) At Lender’s request Borrower shall use all reasonable efforts to obtain
estoppel certificates from tenants in form and substance reasonably acceptable
to Lender.
ARTICLE XI: NOTICES
Section 11.01. Notices. Any notice, demand, statement, request or consent made
hereunder shall be in writing and delivered personally or sent to the party to
whom the notice, demand or request is being made by Federal Express or other
nationally recognized overnight delivery service, as follows and shall be deemed
given (a) when delivered personally, (b) on the date of sending by telefax if
sent during normal business hours on a Business Day (otherwise on the next
Business Day) provided that any notice given by telefax is also given by at
least one
other method provided herein, or (c) one (1) Business Day after being deposited
with Federal Express or such other nationally recognized delivery service:




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
If to Lender:
 
Wachovia Bank, National Association
 
 
 
 
Commercial Real Estate Services
 
 
 
 
8739 Research Drive URP 4 
 
 
 
 
NC 1075
 
 
 
 
Charlotte, North Carolina 28262
 
 
 
 
Loan Number: 502860049
 
 
 
 
Attention: Portfolio Management
 
 
 
 
Fax No.: (704) 715-0036
 
 
 
 
 
 
 
with a copy to:
 
Proskauer Rose llp
 
 
 
 
1585 Broadway 
 
 
 
 
New York, New York 10036
 
 
 
 
Attn: David J. Weinberger, Esq.
 
 
 
 
Fax No.: (212) 969-2900
 
 
 
 
 
 
 
If to Borrower:
 
c/o Ashford Hospitality Trust, Inc.
 
 
 
 
14185 Dallas Parkway, Suite 1100 
 
 
 
 
Dallas, Texas 75254-4308
 
 
 
 
Attn: David Brooks
 
 
 
 
Facsimile: (972) 778-9270
 
 
 
 
E-mail: dbrooks@ahreit.com
 
 
 
 
 
 
 
with a copy to:
 
Akin Gump Strauss Hauer & Feld LLP
 
 
 
 
590 Madison Avenue 
 
 
 
 
New York, New York 10022-2524
 
 
 
 
Attn: Peter Miller, Esq.
 
 
 
 
Facsimile: (212) 872-1002
 
 
 
 
E-mail: pamiller@akingump.com,

or such other address as either Borrower or Lender shall hereafter specify by
not less than ten (10) days prior written notice as provided herein; provided,
however, that notwithstanding any provision of this Article to the contrary,
such notice of change of address shall be deemed given only upon actual receipt
thereof. Rejection or other refusal to accept or the inability to deliver
because of changed addresses of which no notice was given as herein required
shall be deemed to be receipt of the notice, demand, statement, request or
consent.
ARTICLE XII: INDEMNIFICATION
Section 12.01. Indemnification Covering Property. In addition, and without
limitation, to any other provision of this Security Instrument or any other Loan
Document, Borrower shall protect, indemnify and save harmless Lender and its
successors and assigns, and each of their agents, employees, officers,
directors, stockholders, partners and members (collectively, “Indemnified
Parties”) for, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, whether incurred or imposed
within or outside the judicial process, including, without limitation,
reasonable attorneys’ fees and disbursements imposed upon or incurred by or
asserted against any of the Indemnified Parties by reason of (a) ownership of
this Security Instrument, the Assignment, the Property or any part thereof or
any interest therein or receipt of any Rents; (b) any accident, injury to or
death of any person or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (c) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, the
Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (d) any failure on the part of Borrower to perform or
comply with any of the terms of this Security Instrument or the Assignment;
(e) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof;
(f) any claim by brokers, finders or similar Persons claiming to be entitled to
a commission in connection with any Lease or other transaction involving the
Property or any part




--------------------------------------------------------------------------------




thereof; (g) any Imposition including, without limitation, any Imposition
attributable to the execution, delivery, filing, or recording of any Loan
Document, Lease or memorandum thereof; (h) any lien or claim arising on or
against the Property or any part thereof under any Legal Requirement or any
liability asserted against any of the Indemnified Parties with respect thereto;
(i) any claim arising out of or in any way relating to any tax or other
imposition on the making and/or recording of this Security Instrument, the Note
or any of the other Loan Documents; (j) a Default under Sections 2.02(f),
2.02(g), 2.02(k), 2.02(t) or 2.02(w) hereof, (k) the failure of any Person to
file timely with the Internal Revenue Service an accurate Form 1099-B, Statement
for Recipients of Proceeds from Real Estate, Broker and Barter Exchange
Transactions, which may be required in connection with the Loan, or to supply a
copy thereof in a timely fashion to the recipient of the proceeds of the Loan;
(l) the claims of any lessee or any Person acting through or under any lessee or
otherwise arising under or as a consequence of any Lease or (m) the failure to
pay any insurance premiums. Notwithstanding the foregoing provisions of this
Section 12.01 to the contrary, Borrower shall have no obligation to indemnify
the Indemnified Parties pursuant to this Section 12.01 for liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
relative to the foregoing which result from Lender’s, and its successors’ or
assigns’, willful misconduct or gross negligence or with respect to matters
which first occur after Lender has taken title to the Property through a
foreclosure or delivery of a deed in lieu thereof. Any amounts payable to Lender
by reason of the application of this Section 12.01 shall constitute a part of
the Debt secured by this Security Instrument and the other Loan Documents and
shall become immediately due and payable and shall bear interest at the Default
Rate from the date the liability, obligation, claim, cost or expense is
sustained by Lender, as applicable, until paid. The provisions of this
Section 12.01 shall survive the termination of this Security Instrument whether
by repayment of the Debt, foreclosure or delivery of a deed in lieu thereof,
assignment or otherwise. In case any action, suit or proceeding is brought
against any of the Indemnified Parties by reason of any occurrence of the type
set forth in (a) through (m) above, Borrower shall, at Borrower’s expense,
resist and defend such action, suit or proceeding or will cause the same to be
resisted and defended by counsel at Borrower’s expense for the insurer of the
liability or by counsel designated by Borrower (unless reasonably disapproved by
Lender promptly after Lender has been notified of such counsel); provided,
however, that nothing herein shall compromise the right of Lender (or any other
Indemnified Party) to appoint its own counsel at Borrower’s expense for its
defense with respect to any action which, in the reasonable opinion of Lender or
such other Indemnified Party, as applicable, presents a conflict or potential
conflict between Lender or such other Indemnified Party that would make such
separate representation advisable. Any Indemnified Party will give Borrower
prompt notice after such Indemnified Party obtains actual knowledge of any
potential claim by such Indemnified Party for indemnification hereunder. The
Indemnified Parties shall not settle or compromise any action, proceeding or
claim as to which it is indemnified hereunder without notice to Borrower.
Notwithstanding the foregoing, so long as no Default has occurred and is
continuing and Borrower is resisting and defending such action, suit or
proceeding as provided above in a prudent and commercially reasonable manner, in
order to obtain the benefit of this Section 12.01 with respect to such action,
suit or proceeding, Lender and the Indemnified Parties agree that they shall not
settle such action, suit or proceeding without obtaining Borrower’s consent
which Borrower agrees not to unreasonably withhold, condition or delay;
provided, however, (x) if Borrower is not diligently defending such action, suit
or proceeding in a prudent and commercially reasonable manner as provided above
and Lender has provided Borrower with thirty (30) days’ prior written notice, or
shorter period if mandated by the requirements of the applicable law, and
Borrower has failed to correct such failure, or (y) failure to settle could, in
Lender’s reasonable judgment, expose Lender to criminal liability, Lender may
settle such action, suit or proceeding without the consent of Borrower and be
entitled to the benefits of this Section 12.01 with respect to the settlement of
such action, suit or proceeding.
ARTICLE XIII: DEFAULTS
Section 13.01. Events of Default. The Debt shall become immediately due at the
option of Lender upon any one or more of the following events (“Event of
Default”):
(a) if the final payment or prepayment premium, if any, due under the Note shall
not be paid on Maturity;
(b) if any monthly payment of interest and/or principal due under the Note
(other than the sums described in (a) above) shall not be fully paid on the date
upon which the same is due and payable thereunder; provided, that the failure of
any such amount to be paid when due shall not be an Event of Default if adequate
funds were on deposit in the relevant Sub-Account (or would have been on deposit
therein if Lender had timely allocated such funds thereto from the Central
Account and/or the Collection Account in accordance with the provisions of
Article V hereof);
(c) if payment of any sum (other than the sums described in (a) above or
(b) above) required to be paid pursuant to the Note, this Security Instrument or
any other Loan Document shall not be paid within five (5) Business Days after
Lender delivers written notice to Borrower that same is due and payable
thereunder or hereunder;
(d) if Borrower, Operating Tenant, Guarantor or, if Borrower, Operating Tenant
or Guarantor is a partnership, any general partner of Borrower, Operating Tenant
or Guarantor, or, if Borrower, Operating Tenant or Guarantor is a limited
liability company, any managing member of Borrower, Operating Tenant or
Guarantor, shall institute or cause to be instituted any proceeding for the
termination or dissolution of Borrower, Operating Tenant, Guarantor or any such
general partner or member;




--------------------------------------------------------------------------------




(e) if (i) Borrower fails to deliver to Lender the original insurance policies
or certificates as herein provided (provided, however, that if the insurance
policies required by this Security Instrument are maintained in full force and
effect, then Borrower shall have five (5) Business Days after notice from Lender
of Borrower’s failure to deliver the original policies or certificates
(whichever has not been delivered as required) to deliver same to Lender before
such failure becomes an Event of Default) or (ii) if the insurance policies
required hereunder are not kept in full force and effect as herein provided (no
notice or cure period applies to this item (ii));
(f) if Borrower or Guarantor attempts to assign its rights under this Security
Instrument or any other Loan Document or any interest herein or therein, or if
any Transfer occurs other than in accordance with the provisions hereof;
(g) if any representation or warranty of Borrower or Guarantor made herein or in
any other Loan Document or in any certificate, report, financial statement or
other instrument or agreement furnished to Lender shall prove false or
misleading in any material respect as of the date made; provided, however, that
if such representation or warranty which was false or misleading in any material
respect is, by its nature, curable and is not reasonably likely to have a
Material Adverse Effect, and such representation or warranty was not, to the
best of Borrower’s knowledge, false or misleading in any material respect when
made, then the same shall not constitute an Event of Default unless Borrower has
not cured the same within five (5) Business Days after receipt by Borrower of
notice from Lender in writing of such breach;
(h) if Borrower, Operating Tenant, Guarantor or any general partner of Borrower,
Operating Tenant or Guarantor shall make an assignment for the benefit of
creditors or shall admit in writing its inability to pay its debts generally as
they become due;
(i) if a receiver, liquidator or trustee of Borrower, Operating Tenant,
Guarantor or any general partner of Borrower, Operating Tenant or Guarantor
shall be appointed or if Borrower, Operating Tenant, Guarantor or their
respective general partners shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in, by Borrower, Operating Tenant,
Guarantor or their respective general partners or if any proceeding for the
dissolution or liquidation of Borrower, Operating Tenant, Guarantor or their
respective general partners shall be instituted; however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Operating Tenant, Guarantor or their respective general partners, as
applicable, upon the same not being discharged, stayed or dismissed within
ninety (90) days or if Borrower, Operating Tenant, Guarantor or their respective
general partners shall generally not be paying its debts as they become due;
(j) if Borrower shall be in default beyond any notice or grace period, if any,
under any other mortgage or deed of trust or security agreement covering any
part of the Property without regard to its priority relative to this Security
Instrument; provided, however, this provision shall not be deemed a waiver of
the provisions of Article IX prohibiting further encumbrances affecting the
Property or any other provision of this Security Instrument;
(k) if the Property becomes subject (i) to any lien which is superior to the
lien of this Security Instrument, other than a lien for real estate taxes and
assessments not due and payable, or (ii) to any mechanic’s, materialman’s or
other lien which is or is asserted to be superior to the lien of this Security
Instrument, and such lien shall remain undischarged (by payment, bonding, or
otherwise) for fifteen (15) days unless contested in accordance with the terms
hereof;
(l) if Borrower discontinues the operation of the Property or any material part
thereof for reasons other than repair or restoration arising from a casualty or
condemnation or any renovation project for ten (10) days or more;
(m) except as permitted in this Security Instrument, any material alteration,
demolition or removal of any of the Improvements without the prior consent of
Lender;
(n) if Borrower consummates a transaction which would cause this Security
Instrument or Lender’s rights under this Security Instrument, the Note or any
other Loan Document to constitute a non-exempt prohibited transaction under
ERISA or result in a violation of a state statute regulating government plans
subjecting Lender to liability for a violation of ERISA or a state statute;
(o) if a default by Borrower beyond applicable notice and grace periods, if any,
occurs under the Franchise Agreement or Operating Lease, or if the Franchise
Agreement or Operating Lease is terminated, or if, without Lender’s prior
written consent, there is a material change to the Franchise Agreement or
Operating Lease unless, with respect to any default under or termination of the
Franchise Agreement, Borrower enters into a replacement Franchise Agreement
within thirty (30) days of the termination or receipt of notice of any such
default, as applicable, in accordance with the terms hereof;
(p) if an Event of Default shall occur and be continuing under any of the other
Cross-collateralized Mortgages;
(q) if Borrower is a tenancy-in-common, if any TIC brings a partition action
without first offering its interest to the other TICs or if, upon the making of
such offer, one or more of the TICs does not purchase the tenant-in-common
interest of the TIC which desires to bring a partition action;




--------------------------------------------------------------------------------




(r) if Borrower is a tenancy-in-common, if the TIC Agreement is modified without
the prior written consent of Lender or if the Person appointed in the TIC
Agreement as manager is replaced or removed without obtaining the prior written
consent of Lender; or
(s) if a default shall occur under any of the other terms, covenants or
conditions of the Note, this Security Instrument or any other Loan Document,
other than as set forth in (a) through (r) above, for ten (10) days after notice
from Lender in the case of any default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other default or an additional ninety (90) days if Borrower is diligently
and continuously effectuating a cure of a curable non-monetary default, other
than as set forth in (a) through (r) above.
Section 13.02. Remedies. (a) Upon the occurrence and during the continuance of
any Event of Default, Lender may, in addition to any other rights or remedies
available to it hereunder or under any other Loan Document, at law or in equity,
take such action, without notice or demand, as it reasonably deems advisable to
protect and enforce its rights against Borrower or any one or more of the
Cross-collateralized Borrowers and in and to the Property or any one or more of
the Cross-collateralized Properties including, but not limited to, the following
actions, each of which may be pursued singly, concurrently or otherwise, at such
time and in such order as Lender may determine, in its sole discretion, without
impairing or otherwise affecting any other rights and remedies of Lender
hereunder, at law or in equity: (i) declare all or any portion of the unpaid
Debt to be immediately due and payable; provided, however, that upon the
occurrence of any of the events specified in Section 13.01(i), the entire Debt
will be immediately due and payable without notice or demand or any other
declaration of the amounts due and payable; or (ii) bring an action to foreclose
this Security Instrument and without applying for a receiver for the Rents, but
subject to the rights of the tenants under the Leases, enter into or upon the
Property or any part thereof, either personally or by its agents, nominees or
attorneys, and dispossess Borrower and its agents and servants therefrom, and
thereupon Lender may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Property and
conduct the business thereat, (B) make alterations, additions, renewals,
replacements and improvements to or on the Property or any part thereof,
(C) exercise all rights and powers of Borrower with respect to the Property or
any part thereof, whether in the name of Borrower or otherwise, including,
without limitation, the right to make, cancel, enforce or modify Leases, obtain
and evict tenants, and demand, sue for, collect and receive all earnings,
revenues, rents, issues, profits and other income of the Property and every part
thereof, and (D) apply the receipts from the Property or any part thereof to the
payment of the Debt, after deducting therefrom all expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) reasonably incurred in
connection with the aforesaid operations and all amounts necessary to pay the
Impositions, insurance and other charges in connection with the Property or any
part thereof, as well as just and reasonable compensation for the services of
Lender’s third-party agents; or (iii) have an appraisal or other valuation of
the Property or any part thereof performed by an Appraiser (and Borrower
covenants and agrees it shall cooperate in causing any such valuation or
appraisal to be performed) and any cost or expense incurred by Lender in
connection therewith shall constitute a portion of the Debt and be secured by
this Security Instrument and shall be immediately due and payable to Lender with
interest, at the Default Rate, until the date of receipt by Lender; or (iv) sell
the Property or institute proceedings for the complete foreclosure of this
Security Instrument, or take such other action as may be allowed pursuant to
Legal Requirements, at law or in equity, for the enforcement of this Security
Instrument in which case the Property or any part thereof may be sold for cash
or credit in one or more parcels; or (v) with or without entry, and to the
extent permitted and pursuant to the procedures provided by applicable Legal
Requirements, institute proceedings for the partial foreclosure of this Security
Instrument, or take such other action as may be allowed pursuant to Legal
Requirements, at law or in equity, for the enforcement of this Security
Instrument for the portion of the Debt then due and payable, subject to the lien
of this Security Instrument continuing unimpaired and without loss of priority
so as to secure the balance of the Debt not then due; or (vi) sell the Property
or any part thereof and any or all estate, claim, demand, right, title and
interest of Borrower therein and rights of redemption thereof, pursuant to power
of sale or otherwise, at one or more sales, in whole or in parcels, in any order
or manner, at such time and place, upon such terms and after such notice thereof
as may be required or permitted by law, at the discretion of Lender, and in the
event of a sale, by foreclosure or otherwise, of less than all of the Property,
this Security Instrument shall continue as a lien on the remaining portion of
the Property; or (vii) institute an action, suit or proceeding in equity for the
specific performance of any covenant, condition or agreement contained in the
Loan Documents, or any of them; or (viii) recover judgment on the Note or any
guaranty either before, during or after (or in lieu of) any proceedings for the
enforcement of this Security Instrument; or (ix) apply, ex parte, for the
appointment of a custodian, trustee, receiver, keeper, liquidator or conservator
of the Property or any part thereof, irrespective of the adequacy of the
security for the Debt and without regard to the solvency of Borrower or of any
Person liable for the payment of the Debt, to which appointment Borrower does
hereby consent and such receiver or other official shall have all rights and
powers permitted by applicable law and such other rights and powers as the court
making such appointment may confer, but the appointment of such receiver or
other official shall not impair or in any manner prejudice the rights of Lender
to receive the Rent with respect to any of the Property pursuant to this
Security Instrument or the Assignment; or (x) require, at Lender’s option,
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of any portion of the Property occupied by Borrower and may require
Borrower to vacate and surrender possession




--------------------------------------------------------------------------------




to Lender of the Property or to such receiver and Borrower may be evicted by
summary proceedings or otherwise; or (xi) without notice to Borrower (A) apply
all or any portion of the cash collateral in any Sub-Account and Escrow Account,
including any interest and/or earnings therein, to carry out the obligations of
Borrower under this Security Instrument and the other Loan Documents, to protect
and preserve the Property and for any other purpose permitted under this
Security Instrument and the other Loan Documents and/or (B) have all or any
portion of such cash collateral immediately paid to Lender to be applied against
the Debt in the order and priority set forth in the Note; or (xii) pursue any or
all such other rights or remedies as Lender may have under applicable law or
in equity; provided, however, that the provisions of this Section 13.02(a) shall
not be construed to extend or modify any of the notice requirements or grace
periods provided for hereunder or under any of the other Loan Documents.
Borrower hereby waives, to the fullest extent permitted by Legal Requirements,
any defense Borrower might otherwise raise or have by the failure to make any
tenants parties defendant to a foreclosure proceeding and to foreclose their
rights in any proceeding instituted by Lender.
(b) Any time after an Event of Default Lender shall have the power to sell the
Property or any part thereof at public auction, in such manner, at such time and
place, upon such terms and conditions, and upon such public notice as Lender may
deem best for the interest of Lender, or as may be required or permitted by
applicable law, consisting of advertisement in a newspaper of general
circulation in the jurisdiction and for such period as applicable law may
require and at such other times and by such other methods, if any, as may be
required by law to convey the Property in fee simple by Lender’s deed with
special warranty of title to and at the cost of the purchaser, who shall not be
liable to see to the application of the purchase money. The proceeds or avails
of any sale made under or by virtue of this Section 13.02, together with any
other sums which then may be held by Lender under this Security Instrument,
whether under the provisions of this Section 13.02 or otherwise, shall be
applied as follows:
First: To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, reasonable fees and expenses of Lender’s legal counsel as
applicable, and of any judicial proceedings wherein the same may be made, and of
all expenses, liabilities and advances reasonably made or incurred by Lender
under this Security Instrument, together with interest as provided herein on all
such advances made by Lender, and all Impositions, except any Impositions or
other charges subject to which the Property shall have been sold;
Second: To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;
Third: To the payment of any other portion of the Debt required to be paid by
Borrower pursuant to any provision of this Security Instrument, the Note, or any
of the other Loan Documents; and
Fourth: The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.
Lender and any receiver or custodian of the Property or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits actually
received by it.
(c) Lender may adjourn from time to time any sale by it to be made under or by
virtue of this Security Instrument by announcement at the time and place
appointed for such sale or for such adjourned sale or sales and, except as
otherwise provided by any applicable provision of Legal Requirements, Lender,
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.
(d) Upon the completion of any sale or sales made by Lender under or by virtue
of this Section 13.02, Lender, or any officer of any court empowered to do so,
shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, granting, conveying,
assigning and transferring all estate, right, title and interest in and to the
property and rights sold. Lender is hereby irrevocably appointed the true and
lawful attorney-in-fact of Borrower (coupled with an interest), in its name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
of the property and rights so sold and for that purpose Lender may execute all
necessary instruments of conveyance, assignment, transfer and delivery, and may
substitute one or more Persons with like power, Borrower hereby ratifying and
confirming all that its said attorney-in-fact or such substitute or substitutes
shall lawfully do by virtue hereof. Nevertheless, Borrower, if so requested by
Lender, shall ratify and confirm any such sale or sales by executing and
delivering to Lender, or to such purchaser or purchasers all such instruments as
may be advisable, in the sole judgement of Lender, for such purpose, and as may
be designated in such request. Any such sale or sales made under or by virtue of
this Section 13.02, whether made under the power of sale herein granted or under
or by virtue of judicial proceedings or a judgment or decree of foreclosure and
sale, shall operate to divest all the estate, right, title, interest, claim and




--------------------------------------------------------------------------------




demand whatsoever, whether at law or in equity, of Borrower in and to the
property and rights so sold, and shall, to the fullest extent permitted under
Legal Requirements, be a perpetual bar, both at law and in equity against
Borrower and against any and all Persons claiming or who may claim the same, or
any part thereof, from, through or under Borrower.
(e) In the event of any sale made under or by virtue of this Section 13.02
(whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or a judgment or decree of foreclosure and sale), the
entire Debt immediately thereupon shall, anything in the Loan Documents to the
contrary notwithstanding, become due and payable.
(f) Upon any sale made under or by virtue of this Section 13.02 (whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or a judgment or decree of foreclosure and sale), Lender may bid for
and acquire the Property or any part thereof and in lieu of paying cash therefor
may make settlement for the purchase price by crediting upon the Debt the net
sales price after deducting therefrom the expenses of the sale and the costs of
the action.
(g) No recovery of any judgment by Lender and no levy of an execution under any
judgment upon the Property or any part thereof or upon any other property of
Borrower shall release the lien of this Security Instrument upon the Property or
any part thereof, or any liens, rights, powers or remedies of Lender hereunder,
but such liens, rights, powers and remedies of Lender shall continue unimpaired
until all amounts due under the Note, this Security Instrument and the other
Loan Documents are paid in full.
(h) Upon the exercise by Lender of any power, right, privilege, or remedy
pursuant to this Security Instrument which requires any consent, approval,
registration, qualification, or authorization of any Governmental Authority,
Borrower agrees to execute and deliver, or will cause the execution and delivery
of, all applications, certificates, instruments, assignments and other documents
and papers that Lender or any purchaser of the Property may be required to
obtain for such governmental consent, approval, registration, qualification, or
authorization and Lender is hereby irrevocably appointed the true and lawful
attorney-in-fact of Borrower (coupled with an interest), in its name and stead,
to execute all such applications, certificates, instruments, assignments and
other documents and papers.
Section 13.03. Payment of Debt After Default. If, following the occurrence of
any Event of Default, Borrower shall tender payment of an amount sufficient to
satisfy the Debt in whole or in part at any time prior to a foreclosure sale of
the Property, and if at the time of such tender prepayment of the principal
balance of the Note is not permitted by the Note or this Security Instrument,
Borrower shall, in addition to the entire Debt, also pay to Lender a sum equal
to (a) all accrued interest on the Note and all other fees, charges and sums due
and payable hereunder, (b) all costs and expenses in connection with the
enforcement of Lender’s rights hereunder, and (c) a prepayment charge (the
“Prepayment Charge”) equal to the greater of (i) 1% of the Principal Amount and
(ii) the present value of a series of payments each equal to the Payment
Differential (as hereinafter defined) and payable on each Payment Date over the
remaining original term of the Note and on the Payment Date occurring two months
prior to the Maturity Date, discounted at the Reinvestment Yield (as hereinafter
defined) for the number of months remaining as of the date of such prepayment to
each such Payment Date and the Payment Date occurring two months prior to the
Maturity Date. The term “Payment Differential” shall mean an amount equal to
(i) the Interest Rate less the Reinvestment Yield, divided by (ii) twelve
(12) and multiplied by (iii) the Principal Amount after application of the
constant monthly payment due under the Note on the date of such prepayment,
provided that the Payment Differential shall in no event be less than zero. The
term “Reinvestment Yield” shall mean an amount equal to the lesser of (i) the
yield on the U.S. Treasury issue (primary issue) with a maturity date closest to
the Payment Date occurring two months prior to the Maturity Date, or (ii) the
yield on the U.S. Treasury issue (primary issue) with a term equal to the
remaining average life of the indebtedness evidenced by the Note, with each such
yield being based on the bid price for such issue as published in the Wall
Street Journal on the date that is fourteen (14) days prior to the date of such
prepayment set forth in the notice of prepayment (or, if such bid price is not
published on that date, the next preceding date on which such bid price is so
published) and converted to a monthly compounded nominal yield. In addition to
the amounts described above, if, during the first (1st) Loan Year, Borrower
shall tender payment of an amount sufficient to satisfy the Debt in whole or in
part following the
occurrence of any Event of Default, Borrower shall, in addition to the entire
Debt, also pay to Lender a sum equal to three percent (3%) of the Principal
Amount. Failure of Lender to require any of these payments shall not constitute
a waiver of the right to require the same in the event of any subsequent default
or to exercise any other remedy available to Lender hereunder, under any other
Loan Document or at law or in equity. In the event that any prepayment charge is
due hereunder, Lender shall deliver to Borrower a statement setting forth the
amount and determination of the prepayment fee, and, provided that Lender shall
have in good faith applied the formula described above, Borrower shall not have
the right to challenge the calculation or the method of calculation set forth in
any such statement in the absence of manifest error, which calculation may be
made by Lender on any day during the fifteen (15) day period preceding the date
of such prepayment. Lender shall not be obligated or required to have actually
reinvested the prepaid principal balance at the Reinvestment Yield or otherwise
as a condition to receiving the prepayment charge. If at the time of such
tender, prepayment of the principal balance of the Note is permitted, such
tender by Borrower shall be deemed to be a voluntary prepayment of the principal
balance of the Note, and Borrower shall, in addition to the entire Debt, also
pay to Lender the applicable prepayment consideration specified in the Note and
this Security Instrument.




--------------------------------------------------------------------------------




Section 13.04. Possession of the Property. Upon the occurrence of any Event of
Default and the acceleration of the Debt or any portion thereof, Borrower, if an
occupant of the Property or any part thereof, upon demand of Lender, shall
immediately surrender possession of the Property (or the portion thereof so
occupied) to Lender, and if Borrower is permitted to remain in possession, the
possession shall be as a month-to-month tenant of Lender and, on demand,
Borrower shall pay to Lender monthly, in advance, a reasonable rental for the
space so occupied and in default thereof Borrower may be dispossessed. The
covenants herein contained may be enforced by a receiver of the Property or any
part thereof. Nothing in this Section 13.04 shall be deemed to be a waiver of
the provisions of this Security Instrument making the Transfer of the Property
or any part thereof without Lender’s prior written consent an Event of Default.
Section 13.05. Interest After Default. If any amount due under the Note, this
Security Instrument or any of the other Loan Documents is not paid within any
applicable notice and grace period after same is due, whether such date is the
stated due date, any accelerated due date or any other date or at any other time
specified under any of the terms hereof or thereof, then, in such event,
Borrower shall pay interest on the amount not so paid from and after the date on
which such amount first becomes due at the Default Rate; and such interest shall
be due and payable at such rate until the earlier of the cure of all Events of
Default or the payment of the entire amount due to Lender, whether or not any
action shall have been taken or proceeding commenced to recover the same or to
foreclose this Security Instrument. All unpaid and accrued interest shall be
secured by this Security Instrument as part of the Debt. Nothing in this
Section 13.05 or in any other provision of this Security Instrument shall
constitute an extension of the time for payment of the Debt.
Section 13.06. Borrower’s Actions After Default. After the happening of any
Event of Default and immediately upon the commencement of any action, suit or
other legal proceedings by Lender to obtain judgment for the Debt, or of any
other nature in aid of the enforcement of the Loan Documents, Borrower will
(a) after receipt of notice of the institution of any such action, waive the
issuance and service of process and enter its voluntary appearance in such
action, suit or proceeding, and (b) if required by Lender, consent to the
appointment of a receiver or receivers of the Property or any part thereof and
of all the earnings, revenues, rents, issues, profits and income thereof.
Section 13.07. Control by Lender After Default. Notwithstanding the appointment
of any custodian, receiver, liquidator or trustee of Borrower, or of any of its
property, or of the Property or any part thereof, to the extent permitted by
Legal Requirements, Lender shall be entitled to obtain possession and control of
all property now and hereafter covered by this Security Instrument and the
Assignment in accordance with the terms hereof.
Section 13.08. Right to Cure Defaults. (a) Upon the occurrence of any Event of
Default, Lender or its agents may, but without any obligation to do so and
without notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, make or do the same in such manner and to such extent as
Lender may deem necessary to protect the security hereof. Lender and its agents
are authorized to enter upon the Property or any part thereof for such purposes,
or appear in, defend, or bring any action or proceedings to protect Lender’s
interest in
the Property or any part thereof or to foreclose this Security Instrument or
collect the Debt, and the cost and expense thereof (including reasonable
attorneys’ fees to the extent permitted by law), with interest as provided in
this Section 13.08, shall constitute a portion of the Debt and shall be
immediately due and payable to Lender upon demand. All such costs and expenses
incurred by Lender or its agents in remedying such Event of Default or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period from the date so demanded to the
date of payment to Lender. All such costs and expenses incurred by Lender or its
agents together with interest thereon calculated at the above rate shall be
deemed to constitute a portion of the Debt and be secured by this Security
Instrument.
(b) If Lender makes any payment or advance that Lender is authorized by this
Security Instrument to make in the place and stead of Borrower (i) relating to
the Impositions or tax liens asserted against the Property, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of the bill, statement or
estimate or into the validity of any of the Impositions or the tax liens or
claims thereof; (ii) relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance, claim or charge, Lender will be the sole judge of
the legality or validity of same; or (iii) relating to any other purpose
authorized by this Security Instrument but not enumerated in this Section 13.08,
Lender may do so whenever, in its judgment and discretion, the payment or
advance seems necessary or desirable to protect the Property and the full
security interest intended to be created by this Security Instrument. In
connection with any payment or advance made pursuant to this Section 13.08,
Lender has the option and is authorized, but in no event shall be obligated, to
obtain a continuation report of title prepared by a title insurance company. The
payments and the advances made by Lender pursuant to this Section 13.08 and the
cost and expenses of said title report will be due and payable by Borrower on
demand, together with interest at the Default Rate, and will be secured by this
Security Instrument.
Section 13.09. Late Payment Charge. If any portion of the Debt (other than the
principal portion of the Debt due on Maturity) is not paid in full on or before
the day on which it is due and payable hereunder, Borrower shall pay to Lender
an amount equal to five percent (5%) of such unpaid portion of the Debt (“Late
Charge”) to defray the expense incurred by Lender in handling and processing
such delinquent payment, and such amount shall constitute a part of the Debt.




--------------------------------------------------------------------------------




Section 13.10. Recovery of Sums Required to Be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due and payable hereunder (after the
expiration of any grace period or the giving of any notice herein provided, if
any), without regard to whether or not the balance of the Debt shall be due, and
without prejudice to the right of Lender thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Borrower existing
at the time such earlier action was commenced.
Section 13.11. Marshalling and Other Matters. Borrower hereby waives, to the
fullest extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement, redemption (both equitable and statutory) and
homestead laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein. Nothing herein or in any other Loan Document shall be construed as
requiring Lender to resort to any particular Cross-collateralized Property for
the satisfaction of the Debt in preference or priority to any other
Cross-collateralized Property but Lender may seek satisfaction out of all the
Cross-collateralized Properties or any part thereof in its absolute discretion.
Further, Borrower hereby expressly waives any and all rights of redemption from
sale under any order or decree of foreclosure of this Security Instrument on
behalf of Borrower, whether equitable or statutory and on behalf of each and
every Person acquiring any interest in or title to the Property or any part
thereof subsequent to the date of this Security Instrument and on behalf of all
Persons to the fullest extent permitted by applicable law.
Section 13.12. Tax Reduction Proceedings. After an Event of Default, Borrower
shall be deemed to have appointed Lender as its attorney-in-fact to seek a
reduction or reductions in the assessed valuation of the Property for real
property tax purposes or for any other purpose and to prosecute any action or
proceeding in connection therewith. This power, being coupled with an interest,
shall be irrevocable for so long as any part of the Debt remains unpaid and any
Event of Default shall be continuing.
Section 13.13. General Provisions Regarding Remedies.
(a) Right to Terminate Proceedings. Lender may terminate or rescind any
proceeding or other action brought in connection with its exercise of the
remedies provided in Section 13.02 at any time before the conclusion thereof, as
determined in Lender’s sole discretion and without prejudice to Lender.
(b) No Waiver or Release. The failure of Lender to exercise any right, remedy or
option provided in the Loan Documents shall not be deemed a waiver of such
right, remedy or option or of any covenant or obligation contained in the Loan
Documents. No acceptance by Lender of any payment after the occurrence of an
Event of Default and no payment by Lender of any payment or obligation for which
Borrower is liable hereunder shall be deemed to waive or cure any Event of
Default. No sale of all or any portion of the Property, no forbearance on the
part of Lender, and no extension of time for the payment of the whole or any
portion of the Debt or any other indulgence given by Lender to Borrower or any
other Person, shall operate to release or in any manner affect the interest of
Lender in the Property or the liability of Borrower to pay the Debt. No waiver
by Lender shall be effective unless it is in writing and then only to the extent
specifically stated.
(c) No Impairment; No Releases. The interests and rights of Lender under the
Loan Documents shall not be impaired by any indulgence, including (i) any
renewal, extension or modification which Lender may grant with respect to any of
the Debt; (ii) any surrender, compromise, release, renewal, extension, exchange
or substitution which Lender may grant with respect to the Property or any
portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Debt.
(d) Effect on Judgment. No recovery of any judgment by Lender and no levy of an
execution under any judgment upon any Property or any portion thereof shall
affect in any manner or to any extent the lien of the other Cross-collateralized
Mortgages upon the remaining Cross-collateralized Properties or any portion
thereof, or any rights, powers or remedies of Lender hereunder or thereunder.
Such lien, rights, powers and remedies of Lender shall continue unimpaired as
before.
ARTICLE XIV: COMPLIANCE WITH REQUIREMENTS
Section 14.01. Compliance with Legal Requirements. (a) Borrower shall promptly
comply with all present and future Legal Requirements, foreseen and unforeseen,
ordinary and extraordinary, whether requiring structural or nonstructural
repairs or alterations including, without limitation, all zoning, subdivision,
building, safety and environmental protection, land use and development Legal
Requirements, all Legal Requirements which may be applicable to the curbs
adjoining the Property or to the use or manner of use thereof, and all rent
control, rent stabilization and all other similar Legal Requirements relating to
rents charged and/or collected in connection with the Leases. Borrower
represents and warrants that the Property is in compliance in all respects with
all Legal Requirements as of the date hereof, no notes or notices of violations
of any Legal Requirements have been entered or received by Borrower and there is
no basis for the entering of such notes or notices.
(b) Borrower shall have the right to contest by appropriate legal proceedings
diligently conducted in good faith, without cost or expense to Lender, the
validity or application of any Legal Requirement and to suspend compliance
therewith if permitted under applicable Legal Requirements, provided (i) failure
to comply therewith may not subject Lender to any civil or criminal liability,
(ii) prior to and during such contest, Borrower shall furnish to Lender security
reasonably satisfactory to




--------------------------------------------------------------------------------




Lender, in its reasonable discretion, against loss or injury by reason of such
contest or non-compliance with such Legal Requirement, (iii) no Event of Default
shall exist during such proceedings and such contest shall not otherwise violate
any of the provisions of any of the Loan Documents, (iv) such contest shall not
(unless Borrower shall comply with the provisions of clause (ii) of this
Section 14.01(b)) subject the Property to any lien or encumbrance the
enforcement of which is not suspended or otherwise affect the priority of the
lien of this Security Instrument; (v) such contest shall not affect the
ownership, use or occupancy of the Property; (vi) the Property or any part
thereof or any interest therein shall not be in any immediate danger of being
sold, forfeited or lost by reason of such contest by Borrower; (vii) Borrower
shall give Lender prompt notice of the commencement of such proceedings and,
upon request by Lender, notice of the status of such proceedings and/or
confirmation of the continuing satisfaction of the conditions set forth in
clauses (i) — (vi) of this Section
14.01(b); and (viii) upon a final determination of such proceeding, Borrower
shall take all steps necessary to comply with any requirements arising
therefrom.
(c) Borrower shall at all times comply with all applicable Legal Requirements
with respect to the construction, use and maintenance of any vaults adjacent to
the Property. If by reason of the failure to pay taxes, assessments, charges,
permit fees, franchise taxes or levies of any kind or nature, the continued use
of the vaults adjacent to Property or any part thereof is discontinued, Borrower
nevertheless shall, with respect to any vaults which may be necessary for the
continued use of the Property, take such steps (including the making of any
payment) to ensure the continued use of vaults or replacements.
Section 14.02. Compliance with Recorded Documents; No Future Grants. Borrower
shall promptly perform and observe or cause to be performed and observed, all of
the terms, covenants and conditions of all Property Agreements and all things
necessary to preserve intact and unimpaired any and all appurtenances or other
interests or rights affecting the Property.
ARTICLE XV: DEFEASANCE; PREPAYMENT
Section 15.01. Defeasance; Prepayment. (a) Except as set forth in this
Section 15.01, no prepayment or defeasance of the Debt may be made by or on
behalf of Borrower in whole or in part.
(b) Borrower may defease the Loan at any time subsequent to the earlier to occur
of (x) the second (2nd) anniversary of a Securitization or (y) the third (3rd)
anniversary of the date hereof and prior to the calendar month immediately
preceding the Maturity Date, in whole or, from time to time, in part, as of the
last day of an Interest Accrual Period, it being acknowledged that Borrower may
defease the Loan on a day other than the last day of an Interest Accrual Period,
provided that Borrower pays all interest which would otherwise be due to Lender
through the end of such Interest Accrual Period, in accordance with the
following provisions:
(i) Lender shall have received from Borrower, not less than thirty (30) days’,
nor more than ninety (90) days’, prior written notice specifying the date
proposed for such defeasance and the amount which is to be defeased, which
proposed date shall be as of a Payment Date (which notice shall be revocable by
Borrower three (3) times during the term of the Loan by giving Lender not less
than two (2) Business Days prior written notice of such revocation, provided
that Borrower shall remain obligated to pay Lender’s costs and expenses
including, without limitation, breakage costs incurred by Lender in connection
with such revocation).
(ii) Borrower shall also pay to Lender all interest due through and including
the last day of the Interest Accrual Period ending on the day prior to the
Payment Date in which such defeasance is being made, together with any and all
other amounts due and owing pursuant to the terms of the Note, this Security
Instrument or the other Loan Documents, including, without limitation, any costs
incurred in connection with a defeasance.
(iii) No Event of Default shall have occurred and be continuing.
(iv) Borrower shall (A) either pay the Defeasance Deposit, or if Borrower shall
elect, purchase the Federal Obligations and (B) deliver to Lender (1) a security
agreement, in form and substance reasonably satisfactory to Lender, creating a
first priority lien on the Defeasance Deposit (if applicable) and the Federal
Obligations purchased by or on behalf of Borrower in accordance with the terms
of this Section 15.01(b)(iv) (the “Security Agreement”); (2) an Officer’s
Certificate certifying that the requirements set forth in this
Section 15.01(b)(iv) have been satisfied; (3) an opinion of counsel for Borrower
in form and substance reasonably satisfactory to Lender stating, among other
things, that (x) Lender has a perfected security interest in the Defeasance
Deposit (if applicable) and a first priority perfected security interest in the
Federal Obligations purchased by Lender on behalf of Borrower or by Borrower, as
applicable, (y) the contemplated defeasance will not result in any deemed
exchange pursuant to Section 1001 of the Code of
the Note and will not adversely affect the Note’s or, if applicable, the
undefeased Note’s status as indebtedness for Federal income tax purposes and
(z) any trust formed as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code (“REMIC”) in connection with a
Securitization will not fail to maintain its status as a REMIC as a result of
such defeasance; (4) in the event that only a portion of the Loan is being
defeased, Borrower shall execute and deliver




--------------------------------------------------------------------------------




all necessary documents to split the Note into two substitute notes, one having
a principal balance equal to the defeased portion of the Note (the “Defeased
Note”) and one note having a principal balance equal to the undefeased portion
of the Note (the “Undefeased Note”), the amortization schedule for which notes
shall be calculated, in the case of a Defeased Note, or recalculated, in the
case of an Undefeased Note, to amortize the respective principal balances of
each on the same schedule as the Note (including, without limitation, the
payment of the Principal Amount due on the Maturity Date); (5) a certificate, in
form and substance reasonably satisfactory to Lender from a nationally
recognized Independent certified public accountant confirming that the
requirements of this Section 15.01(b) have been satisfied; and (6) such other
certificates, documents, opinions or instruments as Lender may reasonably
request. Borrower reserves the right to purchase Federal Obligations with and in
lieu of making the Defeasance Deposit which provide Scheduled Defeasance
Payments, and, if Borrower shall deliver the Defeasance Deposit to Lender,
appoints Lender as its agent and attorney-in-fact, coupled with an interest
(which appointment will not be exercised if Borrower notifies Lender in writing
in the notice provided for in Section 15.01(b)(i) that Borrower will purchase
the Federal Obligations), for the purpose of using the Defeasance Deposit to
purchase Federal Obligations which provide Scheduled Defeasance Payments, and
Lender shall, upon receipt of the Defeasance Deposit, purchase such Federal
Obligations on behalf of Borrower. Borrower, pursuant to the Security Agreement
or other appropriate document, shall authorize and direct that the payments
received from the Federal Obligations shall be made directly to Lender and
applied to satisfy the obligations of Borrower under the Defeased Note. The
Defeased Note and the Undefeased Note shall have identical terms as the Note,
except for the principal balance. A Defeased Note cannot be the subject of a
further defeasance.
(v) The Rating Agencies shall have confirmed in writing that any rating issued
by the Rating Agencies in connection with the Securitization will not, as a
result of the proposed defeasance, be downgraded, from the then current ratings
thereof, qualified or withdrawn.
(vi) If the Loan is to be defeased and Borrower is requesting a release of the
Property in connection with such defeasance, such defeasance shall be to
facilitate the disposition or refinancing of the Property or in connection with
any other customary transaction within the meaning of Treas. Reg.
1.860G-(2)(a)(8)(iii).
(vii) If Borrower shall continue to own any assets other than the Defeasance
Deposit, Borrower shall establish or designate a special-purpose
bankruptcy-remote successor entity reasonably acceptable to Lender (the
“Successor Borrower”), with respect to which a substantive nonconsolidation
opinion satisfactory in form and substance reasonably satisfactory to Lender has
been delivered to Lender and Borrower shall transfer and assign to the Successor
Borrower all obligations, rights and duties under the Note and the Security
Agreement, together with the pledged Defeasance Deposit. The Successor Borrower
shall assume the obligations of Borrower under the Note and the Security
Agreement and Borrower shall be relieved of its obligations hereunder and
thereunder. Borrower shall pay Ten and No/100 Dollars ($10.00) to the Successor
Borrower as consideration for assuming such Borrower obligations.
(viii) In the event the Loan is defeased in full in accordance with the terms
hereof, Lender shall release all reserves, escrows and guaranties relating to
the Loan to Borrower and in the event the Loan is defeased in part in connection
with a Release in accordance with the terms hereof, Lender shall release to
Borrower all reserves and escrows relating to the Property subject to the
Release.
(c) At any time subsequent to the Payment Date occurring in February, 2017 (the
“Lockout Expiration Date”), Borrower may prepay the Loan, in whole, but not in
part, as of the last day of an Interest Accrual
Period, it being acknowledged that Borrower may prepay the Loan on a day other
than the last day of an Interest Accrual Period, provided that Borrower pays all
interest which would otherwise be due to Lender through the end of such Interest
Accrual Period, in accordance with the following provisions:
(i) Lender shall have received from Borrower not less than thirty (30) days ,
nor more than ninety (90) days, prior written notice specifying the date
proposed for such prepayment and the amount which is to be prepaid (which notice
shall be revocable by Borrower up to two (2) times during the term of the Loan
by giving Lender not less than one (1) Business Day prior written notice of such
revocation, provided that Borrower shall remain obligated to pay Lender’s costs
and expenses including, without limitation, breakage costs incurred by Lender in
connection with such revocation).
(ii) Borrower shall also pay to Lender all interest due through and including
the last day of the Interest Accrual Period in which such prepayment is being
made, together with any and all other amounts due and owing pursuant to the
terms of the Note, this Security Instrument or the other Loan Documents.
(iii) Any partial prepayment shall be in a minimum amount not less than $25,000
and shall be in whole multiples of $1,000 in excess thereof.
(iv) No Event of Default shall have occurred and be continuing.




--------------------------------------------------------------------------------




(v) Any partial prepayment of the Principal Amount, including, without
limitation, Unscheduled Payments, shall be applied to the installments of
principal last due hereunder and shall not release or relieve Borrower from the
obligation to pay the regularly scheduled installments of principal and interest
becoming due under the Note.
Section 15.02. Release of Property. If Borrower prepays or defeases all or a
portion of the Loan pursuant to Section 15.01 hereof or if Lender applies Loss
Proceeds from the Property towards the repayment of the Debt or towards a
defeasance, Lender shall, promptly upon satisfaction of all the following terms
and conditions execute, acknowledge and deliver to Borrower a release of this
Security Instrument (a “Release”) in recordable form with respect to the
Property:
(a) If such prepayment or defeasance, as applicable, is a prepayment or
defeasance, as applicable, in part, but not in whole, Lender shall have received
on the date proposed for such prepayment or defeasance, as applicable, an amount
equal to the greater of (i) the amount which is necessary to defease a portion
of the Loan Amount equal to the Release Price Percentage multiplied by the
Allocated Loan Amount with respect to the Cross-collateralized Property which is
the subject of the Release, (ii) such amount as would cause the Debt Yield
subsequent to the contemplated Release to be equal to or greater than the Debt
Yield prior to the contemplated Release and (iii) such amount as would cause the
Debt Yield subsequent to the contemplated Release to be no less than the Debt
Yield as of the Closing Date (the “Release Price”).
(b) Borrower shall, at its sole expense, prepare any and all documents and
instruments necessary to effect the Release, all of which shall be subject to
the reasonable approval of Lender, and Borrower shall pay all costs reasonably
incurred by Lender (including, but not limited to, reasonable attorneys’ fees
and disbursements, title search costs or endorsement premiums) in connection
with the review, execution and delivery of the Release.
(c) No Event of Default has occurred and is continuing.
ARTICLE XVI: ENVIRONMENTAL COMPLIANCE
Section 16.01. Covenants, Representations and Warranties. (a) Borrower has not,
at any time, and, to Borrower’s best knowledge after due inquiry and
investigation, except as set forth in the Environmental Report, no other Person
has at any time, handled, buried, stored, retained, refined, transported,
processed, manufactured,
generated, produced, spilled, allowed to seep, leak, escape or leach, or pumped,
poured, emitted, emptied, discharged, injected, dumped, transferred or otherwise
disposed of or dealt with Hazardous Materials on, to or from the Premises or any
other real property owned and/or occupied by Borrower, and Borrower does not
intend to and shall not use the Property or any part thereof or any such other
real property for the purpose of handling, burying, storing, retaining,
refining, transporting, processing, manufacturing, generating, producing,
spilling, seeping, leaking, escaping, leaching, pumping, pouring, emitting,
emptying, discharging, injecting, dumping, transferring or otherwise disposing
of or dealing with Hazardous Materials, except for use and storage for use of
heating oil, cleaning fluids, pesticides and other substances customarily used
in the operation of properties that are being used for the same purposes as the
Property is presently being used, provided such use and/or storage for use is in
compliance with the requirements hereof and the other Loan Documents and does
not give rise to liability under applicable Legal Requirements or Environmental
Statutes or be the basis for a lien against the Property or any part thereof. In
addition, without limitation to the foregoing provisions, Borrower represents
and warrants that, to the best of its knowledge, after due inquiry and
investigation, except as previously disclosed in writing to Lender or in the
Environmental Report, there is no asbestos in, on, over, or under all or any
portion of the fire-proofing or any other portion of the Property.
(b) Borrower, after due inquiry and investigation, knows of no seepage, leak,
escape, leach, discharge, injection, release, emission, spill, pumping, pouring,
emptying or dumping of Hazardous Materials into waters on, under or adjacent to
the Property or any part thereof or any other real property owned and/or
occupied by Borrower, or onto lands from which such Hazardous Materials might
seep, flow or drain into such waters, except as disclosed in the Environmental
Report or as permitted by applicable Legal Requirements.
(c) Borrower shall not permit any Hazardous Materials to be handled, buried,
stored, retained, refined, transported, processed, manufactured, generated,
produced, spilled, allowed to seep, leak, escape or leach, or to be pumped,
poured, emitted, emptied, discharged, injected, dumped, transferred or otherwise
disposed of or dealt with on, under, to or from the Property or any portion
thereof at any time, except for use and storage for use of heating oil, ordinary
cleaning fluids, pesticides and other substances customarily used in the
operation of properties that are being used for the same purposes as the
Property is presently being used, provided such use and/or storage for use is in
compliance with the requirements hereof and the other Loan Documents and does
not give rise to liability under applicable Legal Requirements or be the basis
for a lien against the Property or any part thereof.
(d) Borrower represents and warrants that no actions, suits, or proceedings have
been commenced, or are pending, or to the best knowledge of Borrower, are
threatened with respect to any Legal Requirement governing the use, manufacture,
storage, treatment, transportation, or processing of Hazardous Materials with
respect to the Property or any part thereof. Borrower has received no notice of,
and, except as disclosed in the Environmental Report, after due inquiry, has no
knowledge of any fact,




--------------------------------------------------------------------------------




condition, occurrence or circumstance which with notice or passage of time or
both would give rise to a claim under or pursuant to any Environmental Statute
pertaining to Hazardous Materials on, in, under or originating from the Property
or any part thereof or any other real property owned or occupied by Borrower or
arising out of the conduct of Borrower, including, without limitation, pursuant
to any Environmental Statute.
(e) Borrower has not waived any Person’s liability with regard to Hazardous
Materials in, on, under or around the Property, nor has Borrower retained or
assumed, contractually or by operation of law, any other Person’s liability
relative to Hazardous Materials or any claim, action or proceeding relating
thereto.
(f) In the event that there shall be filed a lien against the Property or any
part thereof pursuant to any Environmental Statute pertaining to Hazardous
Materials, Borrower shall, within sixty (60) days or, in the event that the
applicable Governmental Authority has commenced steps to cause the Premises or
any part thereof to be sold pursuant to the lien, within fifteen (15) days, from
the date that Borrower receives notice of such lien, either (i) pay the claim
and remove the lien from the Property, or (ii) furnish (A) a bond reasonably
satisfactory to Lender in the amount of the claim out of which the lien arises,
(B) a cash deposit in the amount of the claim out of which the lien arises, or
(C) other security reasonably satisfactory to Lender in an amount sufficient to
discharge the claim out of which the lien arises.
(g) Borrower represents and warrants that (i) except as disclosed in the
Environmental Report, Borrower has no knowledge of any violation of any
Environmental Statute or any Environmental Problem in connection with the
Property, nor has Borrower been requested or required by any Governmental
Authority to perform any remedial activity or other responsive action in
connection with any Environmental Problem and (ii) to Borrower’s knowledge and
except as disclosed in the Environmental Report neither the Property nor any
other property owned by Borrower is included or, to Borrower’s best knowledge,
after due inquiry and investigation, proposed for inclusion on the National
Priorities List issued pursuant to CERCLA by the United States Environmental
Protection Agency (the “EPA”) or on the inventory of other potential “Problem”
sites issued by the EPA or has been identified by the EPA as a potential CERCLA
site or included or, to Borrower’s knowledge, after due inquiry and
investigation, proposed for inclusion on any list or inventory issued pursuant
to any other Environmental Statute, if any, or issued by any other Governmental
Authority. Borrower covenants that Borrower will comply with all Environmental
Statutes affecting or imposed upon Borrower or the Property.
(h) Borrower covenants that it shall promptly notify Lender of the presence
and/or release of any Hazardous Materials in amounts which are required by
applicable Legal Requirements to be reported to and Governmental Authority and
of any request for information or any inspection of the Property or any part
thereof by any Governmental Authority with respect to any Hazardous Materials
and provide Lender with copies of such request and any response to any such
request or inspection. Borrower covenants that it shall, in compliance with
applicable Legal Requirements, conduct and complete all investigations, studies,
sampling and testing (and promptly shall provide Lender with copies of any such
studies and the results of any such test) and all remedial, removal and other
actions necessary to clean up and remove all Hazardous Materials in, on, over,
under, from or affecting the Property or any part thereof in accordance with all
such Legal Requirements applicable to the Property or any part thereof to the
satisfaction of Lender.
(i) Following the occurrence of an Event of Default hereunder, and without
regard to whether Lender shall have taken possession of the Property or a
receiver has been requested or appointed or any other right or remedy of Lender
has or may be exercised hereunder or under any other Loan Document, Lender shall
have the right (but no obligation) to conduct such investigations, studies,
sampling and/or testing of the Property or any part thereof as Lender may, in
its discretion, determine to conduct, relative to Hazardous Materials. All costs
and expenses incurred in connection therewith including, without limitation,
consultants’ fees and disbursements and laboratory fees, shall constitute a part
of the Debt and shall, upon demand by Lender, be immediately due and payable and
shall bear interest at the Default Rate from the date so demanded by Lender
until reimbursed. Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all such investigations, studies, samplings and/or
testings including, without limitation, providing all relevant information and
making knowledgeable people available for interviews.
(j) Borrower represents and warrants that except in accordance with all
applicable Environmental Statutes and as disclosed in the Environmental Report,
(i) no underground treatment or storage tanks or pumps or water, gas, or oil
wells are or, to Borrower’s knowledge, have been located about the Property,
(ii) no PCBs or transformers, capacitors, ballasts or other equipment that
contain dielectric fluid containing PCBs are located about the Property,
(iii) no insulating material containing urea formaldehyde is located about the
Property and (iv) no asbestos-containing material is located about the Property.
Section 16.02. Environmental Indemnification. Borrower shall defend, indemnify
and hold harmless the Indemnified Parties for, from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, known or unknown, contingent or otherwise, whether
incurred or imposed within or outside the judicial process, including, without
limitation, reasonable attorneys’ and consultants’ fees and disbursements and
investigations and laboratory fees arising out of, or in any way related to any
Environmental Problem, including without limitation:




--------------------------------------------------------------------------------




(a) the presence, disposal, escape, seepage, leakage, spillage, discharge,
emission, release or threat of release of any Hazardous Materials in, on, over,
under, from or affecting the Property or any part thereof whether or not
disclosed by the Environmental Report;
(b) any personal injury (including wrongful death, disease or other health
condition related to or caused by, in whole or in part, any Hazardous Materials)
or property damage (real or personal) arising out of or related to any Hazardous
Materials in, on, over, under, from or affecting the Property or any part
thereof whether or not disclosed by the Environmental Report;
(c) any action, suit or proceeding brought or threatened, settlement reached, or
order of any Governmental Authority relating to such Hazardous Material whether
or not disclosed by the Environmental Report; and/or
(d) any violation of the provisions, covenants, representations or warranties of
Section 16.01 hereof or of any Legal Requirement which is based on or in any way
related to any Hazardous Materials in, on, over, under, from or affecting the
Property or any part thereof including, without limitation, the cost of any work
performed and materials furnished in order to comply therewith whether or not
disclosed by the Environmental Report.
Notwithstanding the foregoing provisions of this Section 16.02 to the contrary,
Borrower shall have no obligation to indemnify Lender for liabilities, claims,
damages, penalties, causes of action, costs and expenses relative to the
foregoing which result directly from (A) Lender’s willful misconduct or gross
negligence, or (B) Hazardous Materials initially placed in, on or under the
Property after Lender takes title to the Property after foreclosure or delivery
of a deed in lieu thereof. Any amounts payable to Lender by reason of the
application of this Section 16.02 shall be secured by this Security Instrument
and shall, upon demand by Lender, become immediately due and payable and shall
bear interest at the Default Rate from the date so demanded by Lender until
paid.
This indemnification shall survive the termination of this Security Instrument
whether by repayment of the Debt, foreclosure or deed in lieu thereof,
assignment, or otherwise. The indemnity provided for in this Section 16.02 shall
not be included in any exculpation of Borrower from personal liability provided
for in this Security Instrument or in any of the other Loan Documents. Nothing
in this Section 16.02 shall be deemed to deprive Lender of any rights or
remedies otherwise available to Lender, including, without limitation, those
rights and remedies provided elsewhere in this Security Instrument or the other
Loan Documents.
ARTICLE XVII: ASSIGNMENTS
Section 17.01. Participations and Assignments. Lender shall have the right to
assign this Security Instrument and/or any of the Loan Documents, and to
transfer, assign or sell participations and subparticipations (including blind
or undisclosed participations and subparticipations) in the Loan Documents and
the obligations hereunder to any Person; provided, however, that no such
participation shall increase, decrease or otherwise affect either Borrower’s or
Lender’s obligations under this Security Instrument or the other Loan Documents.
ARTICLE XVIII: MISCELLANEOUS
Section 18.01. Right of Entry. Lender and its agents shall have the right to
enter and inspect the Property or any part thereof at all reasonable times, and,
except in the event of an emergency, upon reasonable notice and to inspect
Borrower’s books and records and to make abstracts and reproductions thereof.
Section 18.02. Cumulative Rights. The rights of Lender under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled, subject to the terms of this Security
Instrument, to every right and remedy now or hereafter afforded by law.
Section 18.03. Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several.
Section 18.04. Exhibits Incorporated. The information set forth on the cover
hereof, and the Exhibits annexed hereto, are hereby incorporated herein as a
part of this Security Instrument with the same effect as if set forth in the
body hereof.
Section 18.05. Severable Provisions. If any term, covenant or condition of the
Loan Documents including, without limitation, the Note or this Security
Instrument, is held to be invalid, illegal or unenforceable in any respect, such
Loan Document shall be construed without such provision.
Section 18.06. Duplicate Originals. This Security Instrument may be executed in
any number of duplicate originals and each such duplicate original shall be
deemed to constitute but one and the same instrument.




--------------------------------------------------------------------------------




Section 18.07. No Oral Change. The terms of this Security Instrument, together
with the terms of the Note and the other Loan Documents, constitute the entire
understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Borrower and Lender with
respect to the Loan. This Security Instrument, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act on the part of Borrower or Lender, but only by an agreement
in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.
Section 18.08. Waiver of Counterclaim, Etc. BORROWER HEREBY WAIVES THE RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER OR
IN ANY COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY
BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY INSTRUMENT
OR THE DEBT.
Section 18.09. Headings; Construction of Documents; etc. The table of contents,
headings and captions of various paragraphs of this Security Instrument are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof. Borrower
acknowledges that it was represented by competent counsel in connection with the
negotiation and drafting of this Security Instrument and the other Loan
Documents and that neither this Security Instrument nor the other Loan Documents
shall be subject to the principle of construing the meaning against the Person
who drafted same.
Section 18.10. Sole Discretion of Lender. Whenever Lender exercises any right
given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide that arrangements or terms are satisfactory or not satisfactory shall be
in the sole discretion of Lender and shall be final and conclusive, except as
may be otherwise specifically provided herein.
Section 18.11. Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
the Loan Documents specifically and expressly provide for the giving of notice
by Lender to Borrower and except with respect to matters for which Borrower is
not, pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.
Section 18.12. Covenants Run with the Land. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises, shall be binding
upon Borrower and shall inure to the benefit of Lender, subsequent holders of
this Security Instrument and their successors and assigns. Without limitation to
any provision hereof, the term “Borrower” shall include and refer to the
borrower named herein, any subsequent owner of the Property, and its respective
heirs, executors, legal representatives, successors and assigns. The
representations, warranties and agreements contained in this Security Instrument
and the other Loan Documents are intended solely for the benefit of the parties
hereto, shall confer no rights hereunder, whether legal or equitable, in any
other Person and no other Person shall be entitled to rely thereon.
Section 18.13. Applicable Law. THIS SECURITY INSTRUMENT WAS NEGOTIATED IN NEW
YORK, AND MADE BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND
THE PROCEEDS OF THE NOTE WERE DISBURSED FROM NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. THIS SECURITY INSTRUMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY, ENFORCEMENT AND FORECLOSURE
OF THE LIENS AND SECURITY INTERESTS CREATED HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PREMISES ARE LOCATED,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS, AND THE DEBT OR OBLIGATIONS ARISING
HEREUNDER.
Section 18.14. Security Agreement. (a) (i) This Security Instrument is both a
real property mortgage, deed to secure debt or deed of trust, as applicable, and
a “security agreement” within the meaning of the UCC. The Property includes both
real and personal property and all other rights and interests, whether tangible
or intangible in nature, of Borrower in the Property. This Security Instrument
is filed as a fixture filing and covers goods which are or are to become
fixtures on the Property. Borrower by executing and delivering this Security
Instrument has granted to Lender, as security for the Debt, a security interest
in the Property to the full extent that the Property may be subject to the UCC
(said portion of the Property so subject to the UCC




--------------------------------------------------------------------------------




being called in this Section 18.14 the “Collateral”). If an Event of Default
shall occur, Lender, in addition to any other rights and remedies which it may
have, shall have and may exercise immediately and without demand, any and all
rights and remedies granted to a secured party upon default under the UCC,
including, without limiting the generality of the foregoing, the right to take
possession of the Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Collateral. Upon request or demand of Lender following an Event of
Default, Borrower shall, at its expense, assemble the Collateral and make it
available to Lender at a convenient place acceptable to Lender. Borrower shall
pay to Lender on demand any and all expenses, including reasonable legal
expenses and attorneys’ fees, incurred or paid by Lender in protecting its
interest in the Collateral and in enforcing its rights hereunder with respect to
the Collateral. Any disposition pursuant to the UCC of so much of the Collateral
as may constitute personal property shall be considered commercially reasonable
if made pursuant to a public sale which is advertised at least twice in a
newspaper in which sheriff’s sales are advertised in the county where the
Premises is located. Any notice of sale, disposition or other intended action by
Lender with respect to the Collateral given to Borrower in accordance with the
provisions hereof at least ten (10) days prior to such action, shall constitute
reasonable notice to Borrower. The proceeds of any disposition of the
Collateral, or any part thereof, may be applied by Lender to the payment of the
Debt in such priority and proportions as Lender in its discretion shall deem
proper. It is not necessary that the Collateral be present at any disposition
thereof. Lender shall have no obligation to clean-up or otherwise prepare the
Collateral for disposition.
(ii) The mention in a financing statement filed in the records normally
pertaining to personal property of any portion of the Property shall not
derogate from or impair in any manner the intention of this Security Instrument.
Lender hereby declares that all items of Collateral are part of the real
property encumbered hereby to the fullest extent permitted by law, regardless of
whether any such item is physically attached to the Improvements or whether
serial numbers are used for the better identification of certain items.
Specifically, the mention in any such financing statement of any items included
in the Property shall not be construed to alter, impair or impugn any rights of
Lender as determined by this Security Instrument or the priority of Lender’s
lien upon and security interest in the Property in the event that notice of
Lender’s priority of interest as to any portion of the Property is required to
be filed in accordance with the UCC to be effective against or take priority
over the interest of any particular class of persons, including the federal
government or any subdivision or instrumentality thereof. No portion of the
Collateral constitutes or is the proceeds of “Farm Products”, as defined in the
UCC.
(iii) If Borrower is at any time a beneficiary under a letter of credit now or
hereafter issued in favor of Borrower, Borrower shall promptly notify Lender
thereof and, at the request and option of Lender, Borrower shall, pursuant to an
agreement in form and substance satisfactory to Lender, either (A) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Lender of the proceeds of any drawing under the letter of credit
or (B) arrange for Lender to become the transferee beneficiary of the letter of
credit, with Lender agreeing, in each case, that the proceeds of any drawing
under the letter to credit are to be applied as provided in this Security
Instrument.
(iv) Borrower and Lender acknowledge that for the purposes of Article 9 of the
UCC, the law of the State of New York shall be the law of the jurisdiction of
the bank in which the Central Account is located.
(v) Lender may comply with any applicable Legal Requirements in connection with
the disposition of the Collateral, and Lender’s compliance therewith will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
(vi) Lender may sell the Collateral without giving any warranties as to the
Collateral. Lender may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. This procedure will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.
(vii) If Lender sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Lender
and applied to the indebtedness of Borrower. In the event the purchaser of the
Collateral fails to fully pay for the Collateral, Lender may resell the
Collateral and Borrower will be credited with the proceeds of such sale.
(b) Borrower hereby irrevocably appoints Lender as its attorney-in-fact, coupled
with an interest, to file with the appropriate public office on its behalf any
financing or other statements signed only by Lender, as secured party, or, to
the extent permitted under the UCC, unsigned, in connection with the Collateral
covered by this Security Instrument.
Section 18.15. Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property in its own
name or, if required by Legal Requirements or, if in Lender’s reasonable
judgment, it is necessary, in the name and on behalf of Borrower, which Lender
believes will adversely affect the Property or this Security Instrument and to
bring any action or proceedings, in its name or in the name and on behalf of
Borrower, which Lender, in its discretion, decides should be brought to protect
its interest in the Property.
Section 18.16. Usury Laws. This Security Instrument and the Note are subject to
the express condition, and it is the expressed intent of the parties, that at no
time shall Borrower be obligated or required to pay interest on the principal
balance due under the Note at a rate which could subject the holder of the Note
to either civil or criminal liability as a result of being in




--------------------------------------------------------------------------------




excess of the maximum interest rate which Borrower is permitted by law to
contract or agree to pay. If by the terms of this Security Instrument or the
Note, Borrower is at any time required or obligated to pay interest on the
principal balance due under the Note at a rate in excess of such maximum rate,
such rate of interest shall be deemed to be immediately reduced to such maximum
rate and the interest payable shall be computed at such maximum rate and all
prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of the principal balance of
the Note. No application to the principal balance of the Note pursuant to this
Section 18.16 shall give rise to any requirement to pay any prepayment fee or
charge of any kind due hereunder, if any.
Section 18.17. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender has acted unreasonably or unreasonably delayed acting in any
case where by law or under the Note, this Security Instrument or the Loan
Documents, it has an obligation to act reasonably or promptly, Lender shall not
be liable for any monetary damages, and Borrower’s remedies shall be limited to
injunctive relief or declaratory judgment.
Section 18.18. Offsets, Counterclaims and Defenses. Any assignee of this
Security Instrument, the Assignment and the Note shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Note,
the Assignment or this Security Instrument which Borrower may otherwise have
against any assignor of this Security Instrument, the Assignment and the Note
and no such unrelated counterclaim or defense shall be interposed or asserted by
Borrower in any action or proceeding brought by any such assignee upon this
Security Instrument, the Assignment or the Note and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.
Section 18.19. No Merger. If Borrower’s and Lender’s estates become the same
including, without limitation, upon the delivery of a deed by Borrower in lieu
of a foreclosure sale, or upon a purchase of the Property by Lender in a
foreclosure sale, this Security Instrument and the lien created hereby shall not
be destroyed or terminated by the application of the doctrine of merger and in
such event Lender shall continue to have and enjoy all of the rights and
privileges of Lender as to the separate estates; and, as a consequence thereof,
upon the foreclosure of the lien created by this Security Instrument, any Leases
or subleases then existing and created by Borrower shall not be destroyed or
terminated by application of the law of merger or as a result of such
foreclosure unless Lender or any purchaser at any such foreclosure sale shall so
elect. No act by or on behalf of Lender or any such purchaser shall constitute a
termination of any Lease or sublease unless Lender or such purchaser shall give
written notice thereof to such lessee or sublessee.
Section 18.20. Restoration of Rights. In case Lender shall have proceeded to
enforce any right under this Security Instrument by foreclosure sale, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, in every such case,
Borrower and Lender shall be restored to their former positions and rights
hereunder with respect to the Property subject to the lien hereof.
Section 18.21. Waiver of Statute of Limitations. The pleadings of any statute of
limitations as a defense to any and all obligations secured by this Security
Instrument are hereby waived to the full extent permitted by Legal Requirements.
Section 18.22. Advances. This Security Instrument shall cover any and all
advances made pursuant to the Loan Documents, rearrangements and renewals of the
Debt and all extensions in the time of payment thereof, even though such
advances, extensions or renewals be evidenced by new promissory notes or other
instruments hereafter executed and irrespective of whether filed or recorded.
Likewise, the execution of this Security Instrument shall not impair or affect
any other security which may be given to secure the payment of the Debt, and all
such additional security shall be considered as cumulative. The taking of
additional security, execution of partial releases of the security, or any
extension of time of payment of the Debt shall not diminish the force, effect or
lien of this Security Instrument and shall not affect or impair the liability of
Borrower and shall not affect or impair the liability of any maker, surety, or
endorser for the payment of the Debt.
Section 18.23. Application of Default Rate Not a Waiver. Application of the
Default Rate shall not be deemed to constitute a waiver of any Default or Event
of Default or any rights or remedies of Lender under this Security Instrument,
any other Loan Document or applicable Legal Requirements, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Default Rate may be invoked.
Section 18.24. Intervening Lien. To the fullest extent permitted by law, any
agreement hereafter made pursuant to this Security Instrument shall be superior
to the rights of the holder of any intervening lien.
Section 18.25. No Joint Venture or Partnership. Borrower and Lender intend that
the relationship created hereunder be solely that of mortgagor and mortgagee or
grantor and beneficiary or borrower and lender, as the case may be. Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common, or
joint tenancy relationship between Borrower and Lender nor to grant Lender any
interest in the Property other than that of mortgagee, beneficiary or lender.
Section 18.26. Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder.




--------------------------------------------------------------------------------




Section 18.27. Borrower’s Obligations Absolute. Borrower acknowledges that
Lender and/or certain Affiliates of Lender are engaged in the business of
financing, owning, operating, leasing, managing, and brokering real estate and
in other business ventures which may be viewed as adverse to or competitive with
the business, prospect, profits, operations or condition (financial or
otherwise) of Borrower. Except as set forth to the contrary in the Loan
Documents, all sums payable by Borrower hereunder shall be paid without notice
or demand, counterclaim, set-off, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any Taking of the Property or any portion thereof
or any other Cross-collateralized Property; (b) any restriction or prevention of
or interference with any use of the Property or any portion thereof or any other
Cross-collateralized Property; (c) any title defect or encumbrance or any
eviction from the Premises or any portion thereof by title paramount or
otherwise; (d) any bankruptcy proceeding relating to Borrower, any General
Partner, or any guarantor or indemnitor, or any action taken with respect to
this Security Instrument or any other Loan Document by any trustee or receiver
of Borrower or any other Cross-collateralized Borrower or any such General
Partner, guarantor or indemnitor, or by any court, in any such proceeding;
(e) any claim which Borrower has or might have against Lender; (f) any default
or failure on the part of Lender to perform or comply with any of the terms
hereof or of any other agreement with Borrower or any other Cross-collateralized
Borrower; or (g) any other occurrence whatsoever, whether similar or dissimilar
to the foregoing, whether or not Borrower shall have notice or knowledge of any
of the foregoing.
Section 18.28. Publicity. All promotional news releases, publicity or
advertising by Manager, Borrower or their respective Affiliates through any
media intended to reach the general public shall not refer to the Loan Documents
or the financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates without the prior written approval of Lender or such Affiliate, as
applicable, in each instance, such approval not to be unreasonably withheld or
delayed. Notwithstanding anything herein to the contrary, Borrower shall be
authorized to provide information relating to the Loan Documents or the
financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates, to rating agencies, underwriters, potential securities investors,
auditors, regulatory authorities and to any Persons which may be entitled to
such information by operation of law and without limiting the foregoing to issue
press releases and make Form 8-K and other securities filings containing the
above-described information as it or its counsel reasonably deems required by
law. Lender shall be authorized to provide information relating to the Property,
the Loan and matters relating thereto to rating agencies, underwriters,
potential securities investors, auditors, regulatory authorities and to any
Persons which may be entitled to such information by operation of law and may
use basic transaction information (including, without limitation, the name of
Borrower, the name and address of the Property and the Loan Amount) in press
releases or other marketing materials.
Section 18.29. Securitization Opinions. In the event the Loan is included as an
asset of a Securitization by Lender or any of its Affiliates, Borrower shall,
within ten (10) Business Days after Lender’s written request therefor, at
Lender’s sole cost and expense, deliver opinions in form and substance and
delivered by counsel reasonably acceptable to Lender and each Rating Agency, as
may be reasonably required by Lender and/or the Rating Agency in connection with
such securitization. Borrower’s failure to deliver the opinions required hereby
within such ten (10) Business Day period shall constitute an “Event of Default”
hereunder.
Section 18.30. Cooperation with Rating Agencies; etc. Borrower covenants and
agrees that in the event the Loan is to be included as an asset of a
Securitization, Borrower shall, at the sole cost and expense of Lender,
(a) gather any information reasonably required by each Rating Agency in
connection with such a Securitization, (b) at Lender’s request, meet with
representatives of each Rating Agency to discuss the business and operations of
the Property, and (c) cooperate with the reasonable requests of each Rating
Agency and Lender in connection with all of the foregoing as well as in
connection with all other matters and the preparation of any offering documents
with respect thereto, including, without limitation, entering into any
amendments or modifications to this Security Instrument or to any other Loan
Document which may be requested by Lender to conform to Rating Agency or market
standards for a Securitization provided that no such modification shall modify
(a) the interest rate payable under the Note, (b) the stated maturity of the
Note, (c) the amortization of principal under the Note, (d) Section
18.32 hereof, (e) any other material economic term of the Loan or (f) any
provision, the effect of which would materially increase Borrower’s obligations
or materially decrease Borrower’s rights under the Loan Documents. Borrower
acknowledges that the information provided by Borrower to Lender may be
incorporated into the offering documents for a Securitization and to the fullest
extent permitted, Borrower irrevocably waives all rights, if any, to prohibit
such disclosures including, without limitation, any right of privacy. Lender and
each Rating Agency shall be entitled to rely on the information supplied by, or
on behalf of, Borrower and Borrower indemnifies and holds harmless the
Indemnified Parties, their Affiliates and each Person who controls such Persons
within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act of 1934, as same may be amended from time to time, for,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, whether incurred or imposed within or outside
the judicial process, including, without limitation, reasonable attorneys’ fees
and disbursements that arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact




--------------------------------------------------------------------------------




contained in such information supplied by or on behalf of Borrower or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated in such information supplied by or on behalf
of Borrower or necessary in order to make the statements in such information, or
in light of the circumstances under which they were made, not misleading.
Section 18.31. Securitization Financials. Borrower covenants and agrees that,
upon Lender’s written request therefor in connection with a Securitization,
Borrower shall, at Lender’s sole cost and expense, deliver as soon as is
reasonably practicable (a) audited financial statements and related
documentation prepared by an Independent certified public accountant that
satisfy securities laws and requirements for use in a public registration
statement (which may include up to three (3) years of historical audited
financial statements) and (b) if, at the time one or more Disclosure Documents
are being prepared in connection with a Securitization, Lender expects that
Borrower alone or Borrower and one or more of its Affiliates collectively, or
the Property alone or the Property and any other parcel(s) of real property,
together with improvements thereon and personal property related thereto, that
is “related”, within the meaning of the definition of Significant Obligor, to
the Property (a “Related Property”) collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon request (i) the selected financial data
or, if applicable, net operating income, required under Item 1112(b)(1) of
Regulation AB and meeting the requirements thereof, if Lender expects that the
principal amount of the Loan, together with any loans made to an Affiliate of
Borrower or secured by a Related Property that is included in a Securitization
with the Loan (a “Related Loan”), as of the cut-off date for such Securitization
may, or if the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization and at any time during which the
Loan and any Related Loans are included in a Securitization does, equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the Securitization or (ii) the financial statements required
under Item 1112(b)(2) of Regulation AB and meeting the requirements thereof, if
Lender expects that the principal amount of the Loan together with any Related
Loans as of the cut-off date for such Securitization may, or if the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such Securitization and at any time during which the Loan and any Related Loans
are included in a Securitization does, equal or exceed twenty percent (20%) of
the aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the Securitization. Such financial data or financial
statements shall be furnished to Lender as soon as reasonably practicable but in
all events within twenty(20) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization
and, with respect to the data or financial statements required pursuant to
clause (b) hereof, (A) not later than thirty (30) days after the end of each
fiscal quarter of Borrower and (B) not later than seventy-five (75) days after
the end of each Fiscal Year; provided, however, that Borrower shall not be
obligated to furnish financial data or financial statements pursuant to clauses
(A) or (B) of this sentence with respect to any period for which a filing
pursuant to the Securities Exchange Act of 1934 in connection with or relating
to the Securitization is not required.
Section 18.32. Exculpation. Notwithstanding anything in this Security Instrument
or in any other Loan Document to the contrary, except as otherwise set forth in
this Section 18.32 to the contrary, Lender shall not enforce the liability and
obligation of Borrower or any Person holding a direct or indirect interest in
Borrower or (a) if Borrower or any of its direct or indirect owners is a
partnership, its or their direct or indirect constituent partners or any of
their respective partners, (b) if Borrower or any of its direct or indirect
owners is a trust, its or their beneficiaries or any of their respective
Partners (as hereinafter defined), (c) if Borrower or any of its direct or
indirect owners is a corporation, any of its or their direct or indirect
shareholders, directors, principals, officers or employees, or (d) if Borrower
or any of its direct or indirect owners is a limited liability company, any of
its or their direct or indirect members (the Persons described in the foregoing
clauses (a) — (d), as the case may be, are hereinafter referred to as the
“Partners”) to perform and observe the obligations contained in this Security
Instrument or any of the other Loan Documents by any action or proceeding,
including, without limitation, any action or proceeding wherein a money judgment
shall be sought against Borrower or the Partners, except that Lender may bring a
foreclosure action, action for specific performance, or other appropriate action
or proceeding (including, without limitation, an action to obtain a deficiency
judgment) against Borrower solely for the purpose of enabling Lender to realize
upon (i) Borrower’s interest in the Property, (ii) the Rent to the extent
received by Borrower during the existence of an Event of Default (all Rent
covered by this clause (ii) being hereinafter referred to as the “Recourse
Distributions”) and not applied towards Debt Service or the operation or
maintenance of the Property and (iii) any other collateral then subject to the
Loan Documents (the collateral described in the foregoing clauses (i) — (iii) is
hereinafter referred to as the “Default Collateral”); provided, however, that
any judgment in any such action or proceeding shall be enforceable against
Borrower and the Partners only to the extent of any such Default Collateral. The
provisions of this Section shall not, however, (a) impair the validity of the
Debt evidenced by the Note or in any way affect or impair the lien of this
Security Instrument or any of the other Loan Documents or the right of Lender to
foreclose this Security Instrument during the existence of an Event of Default
the cure of which has not been accepted by Lender; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for judicial
foreclosure and sale under this Security Instrument; (c) affect the validity or
enforceability of the Note, this Security Instrument, or any of the other Loan
Documents, or impair the right of Lender to seek a personal judgment against
Guarantor to the extent and for the obligations guaranteed in the Guaranty;




--------------------------------------------------------------------------------




(d) impair the right of Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Assignment; (f) impair the right of Lender to
bring suit for a monetary judgment against Borrower with respect to fraud or
material misrepresentation by Borrower, or any Affiliate of Borrower in
connection with this Security Instrument, the Note or the other Loan Documents,
and the foregoing provisions shall not modify, diminish or discharge the
liability of Borrower or Guarantor to the extent of Guarantor’s liability under
the Guaranty delivered by Guarantor with respect to same; (g) impair the right
of Lender to bring suit for a monetary judgment to obtain the Recourse
Distributions received by Borrower including, without limitation, the right to
bring suit for a monetary judgement to proceed against any Guarantor to the
extent of Guarantor’s liability under any guaranty delivered by Guarantor and
the foregoing provisions shall not modify, diminish or discharge the liability
of Borrower or Guarantor with respect to same; (h) impair the right of Lender to
bring suit for a monetary judgment against Borrower with respect to Borrower’s
misappropriation of tenant security deposits or Rent, and the foregoing
provisions shall not modify, diminish or discharge the liability of Borrower or
Guarantor to the extent of Guarantor’s liability under any guaranty delivered by
Guarantor with respect to same; (i) impair the right of Lender to obtain Loss
Proceeds due to Lender pursuant to this Security Instrument; (j) impair the
right of Lender to enforce the provisions of Sections 2.02(g) (other than the
provisions of clause (vii) thereof), 12.01, 16.01 or 16.02, 18.29, 18.30 or
18.31, inclusive of this Security Instrument, even after repayment in full by
Borrower of the Debt or to bring suit for a monetary judgment against Borrower
with respect to any obligation set forth in said Sections; (k) prevent or in any
way hinder Lender from exercising, or constitute a defense, or counterclaim, or
other basis for relief in respect of the exercise of, any other remedy against
any or all of the collateral securing the Note as provided in the Loan
Documents; (l) impair the right of Lender to bring suit for a monetary judgment
against Borrower with respect to any misapplication or conversion of Loss
Proceeds, and the foregoing provisions shall not modify, diminish or discharge
the liability of Borrower or Guarantor to the extent of Guarantor’s liability
under any guaranty delivered by Guarantor with respect to same; (m) impair the
right of Lender to sue for, seek or demand a deficiency judgment against
Borrower solely for the purpose of foreclosing the Property or any part thereof,
or realizing upon the Default Collateral; provided, however, that any such
deficiency judgment referred to in this clause (m) shall be enforceable against
Borrower and Guarantor only to the extent of any of the Default Collateral;
(n) impair the ability of Lender to bring suit for a monetary judgment against
Borrower with respect to arson or physical waste to or of the Property or damage
to the Property resulting from the gross negligence or willful misconduct of
Borrower or, to the extent that there is sufficient cash flow, failure to pay
any Imposition, or in lieu thereof, deposit a sum equal to any Impositions into
the Basic Carrying Costs Sub-Account; (o) impair the right of Lender to bring a
suit for a monetary judgment against Borrower in the event of the exercise of
any right or remedy under any federal, state or local forfeiture laws resulting
in the loss of the lien of this Security Instrument, or the priority thereof,
against the Property; (p) be deemed a waiver of any right which Lender may have
under Sections 506(a), 506(b), 1111(b) or any other provision of the Bankruptcy
Code to file a claim for the full amount of the Debt or to require that all
collateral shall continue to
secure all of the Debt; (q) impair the right of Lender to bring suit for
monetary judgment against Borrower with respect to any losses resulting from any
claims, actions or proceedings initiated by Borrower (or any Affiliate of
Borrower) alleging that the relationship of Borrower and Lender is that of joint
venturers, partners, tenants in common, joint tenants or any relationship other
than that of debtor and creditor; (r) impair the right of Lender to bring suit
for a monetary judgment against Borrower in the event of a Transfer in violation
of the provisions of Article IX hereof; (s) impair the right of Lender to bring
suit for a monetary judgment in the event that Borrower moves its principal
place of business or its books and records relating to the Property which are
governed by the UCC, or changes its name, its jurisdiction of organization, type
of organization or other legal structure or, if it has one, organizational
identification number, without first giving Lender thirty (30) days prior
written notice; (t) in the event Borrower is a tenancy-in-common, impair the
right of Lender to bring suit for monetary judgment against any TIC which
commences a partition action; (u) in the event Borrower is a tenancy-in-common,
impair the right of Lender to bring suit for monetary judgment against any TIC
or Guarantor in the event the TIC Agreement is modified or amended without
obtaining the prior written consent of Lender or if the Person appointed in the
TIC Agreement as manager is replaced or removed without the prior written
consent of Lender; or (v) impair the right of Lender to bring suit for a
monetary judgment in the event that Borrower changes its name or otherwise does
anything which would make the information set forth in any UCC Financing
Statements relating to the Property materially misleading without giving Lender
thirty (30) days prior written notice thereof. The provisions of this
Section 18.32 shall be inapplicable to Borrower if (a) any proceeding, action,
petition or filing under the Bankruptcy Code, or any similar state or federal
law now or hereafter in effect relating to bankruptcy, reorganization or
insolvency, or the arrangement or adjustment of debts, shall be (A) filed by
Borrower or Guarantor or (B) filed against Borrower or Guarantor and consented
to or acquiesced in by Borrower or Guarantor or if any Affiliate of Borrower or
Guarantor, or if Borrower or Guarantor or any Affiliate of either of them shall
institute any proceeding for Borrower’s dissolution or liquidation, or Borrower
or Guarantor shall make an assignment for the benefit of creditors, or
(b) Borrower or any Affiliate contests in bad faith or in any material way
interferes with in bad faith, directly or indirectly (collectively, a
“Contest”), any foreclosure action, UCC sale or other material remedy exercised
by Lender upon the occurrence of an Event of Default whether by making any
motion, bringing any counterclaim (other than a compulsory counterclaim),
claiming any defense, seeking any injunction or other restraint, commencing any
action, or otherwise in bad faith (provided that if any such Person obtains a
non-appealable order successfully asserting a Contest, Borrower shall have no
liability under this




--------------------------------------------------------------------------------




clause (b)), in which event Lender shall have recourse against all of the assets
of Borrower including, without limitation, any right, title and interest of
Borrower in and to the Property.
Section 18.33. Intentionally Omitted.
Section 18.34. Intentionally Omitted.
Section 18.35. Mezzanine Loan Option. (a) Lender shall have the right at any
time to divide the Loan into two or more parts (the “Mezzanine Option”): a
“mortgage loan” and one or more “mezzanine loans.” The principal amount of the
mortgage loan plus the principal amount of the mezzanine loan(s) shall equal the
outstanding principal balance of the Loan immediately prior to the creation of
the mortgage loan and the mezzanine loan(s). In effectuating the foregoing,
Lender will make one or more loans to one or more entities that will be the
direct or indirect equity owner(s) of Borrower as described in Section 18.35(b)
(collectively, the “Mezzanine Borrower”). The Mezzanine Borrower will contribute
the amount of the mezzanine loan(s) to Borrower (in its capacity as borrower
under the mortgage loan, “mortgage borrower”) and the mortgage borrower will
apply the contribution to pay down the Loan to the mortgage loan amount. The
mortgage loan and the mezzanine loan(s) will be on the same terms and subject to
the same conditions set forth in the Loan Documents except as follows. The
mezzanine loan(s) shall be made pursuant to Lender’s standard mezzanine loan
documents.
(b) Lender shall have the right to establish different interest rates and debt
service payments for the mortgage loan and the mezzanine loan(s) and to require
the payment of the mortgage loan and the mezzanine loan(s) in such order of
priority as may be designated by Lender; provided, that (i) the total loan
amounts for the mortgage loan and the mezzanine loan(s) shall equal the amount
of the Loan immediately prior to the creation of the mortgage loan and the
mezzanine loan(s), (ii) the weighted average interest rate of the mortgage loan
and the mezzanine loan(s) shall on the date created equal the interest rate
which was applicable to the Loan immediately prior to
creation of the mortgage loan and mezzanine loan(s) and (iii) the debt service
payments on the mortgage loan note and the mezzanine loan note(s) shall on the
date created equal the debt service payment which was due under the Loan
immediately prior to creation of a mortgage loan and a mezzanine loan(s).
(c) The Mezzanine Borrower shall be a special purpose, bankruptcy remote entity
pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of the mortgage borrower. The security for
the mezzanine loan(s) shall be a pledge of one hundred percent (100%) of the
direct and indirect ownership interests in the mortgage borrower.
(d) Borrower shall cooperate with all reasonable requests of Lender in order to
convert the Loan into a mortgage loan and one or more mezzanine loans and shall
execute and deliver such documents as shall reasonably be required by Lender in
connection therewith, including, without limitation, the delivery of
non-consolidation, enforceability, authorization and execution opinions and an
“Eagle 9” or “UCC plus” (or equivalent) UCC insurance policy and the
modification of organizational documents and loan documents and the transfer of
the membership interest in Borrower to the Mezzanine Borrower.
It shall be an Event of Default if Borrower fails to cooperate in all reasonable
respects in effectuating any of the terms, covenants or conditions of this
Section 18.35 after expiration of ten (10) Business Days notice of
non-cooperation.
Section 18.36. Component Notes. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right at any time to require Borrower to execute and deliver “component” notes
(including senior and junior notes), which notes may be paid in such order of
priority as may be designated by Lender, provided that (a) the aggregate
principal amount of such “component” notes shall equal the outstanding principal
balance of the Loan immediately prior to the creation of such “component” notes,
(b) the weighted average interest rate of all such “component” notes shall on
the date created equal the interest rate which was applicable to the Loan
immediately prior to the creation of such “component” notes (it being
acknowledged by Borrower that if an Event of Default occurs during the term of
the Loan, whether or not it is subsequently cured, the weighted average interest
rates of the “component” notes may increase (i.e. the Loan may have “rate
creep”)), (c) the debt service payments on all such “component” notes shall on
the date created equal the debt service payment which was and would be due under
the Loan immediately prior to the creation of such component notes (it being
acknowledged by Borrower that if an Event of Default occurs during the term of
the Loan, whether or not it is subsequently cured, the weighted average interest
rates of the “component” notes may increase (i.e. the Loan may have “rate
creep”)) and (d) the other terms and provisions of each of the “component” notes
shall be identical in substance and substantially similar in form to the Loan
Documents. Borrower shall cooperate with all reasonable requests of Lender in
order to establish the “component” notes and shall execute and deliver such
documents as shall reasonably be required by Lender in connection therewith, all
in form and substance reasonably satisfactory to Lender, including, without
limitation, the severance of security documents if requested. It shall be an
Event of Default if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 18.36 after the expiration of ten (10) Business Days
after notice thereof.
Section 18.37. Intentionally Omitted.




--------------------------------------------------------------------------------




Section 18.38. Certain Matters Relating to Property located in the State of
Florida. With respect to the Property which is located in the State of Florida,
notwithstanding anything contained herein to the contrary:
(a) It is agreed that, in addition to existing indebtedness, any future advances
made by the then holder of the Note to or for the benefit of Borrower or
Borrower’s permitted assignees, whether such advances are obligatory or are made
at the option of Lender, or otherwise, at any time within twenty (20) years from
the date of this Security Instrument, with interest thereon at the rate agreed
upon at the time of each additional loan or advance, shall be equally secured
with and have the same priority as the Debt and be subject to all of the terms
and provisions of this Security Instrument, whether or not such additional loan
or advance is evidenced by a promissory note of Borrower and whether or not
identified by a recital that it is secured by this Security Instrument; provided
that, although the total amount of the indebtedness that may be secured may
decrease to zero from time to time or may
increase from time to time, the aggregate amount of outstanding Debt so secured
at any one time shall not exceed the sum of the Loan Amount multiplied by two
(2), plus interest and disbursements made for the payment of taxes, levies or
insurance on the Property with interest on such disbursements. It is understood
and agreed that this future advance provision shall not be construed to obligate
Lender to make any such additional loans or advances. It is further agreed that
any additional note or notes executed and delivered under this future advance
provision shall be included in the words “Note” or “Debt” wherever either
appears in the context of this Security Instrument. Borrower, for itself and its
successors in title and its successors and permitted assigns, hereby expressly
waives and relinquishes any rights granted under Section 697.04 of the Florida
Statutes, or otherwise, to limit the amount of indebtedness that may be secured
by this Security Instrument at any time during the term of this Security
Instrument. Borrower further covenants not to file for record any notice
limiting the maximum principal amount that may be secured by this Security
Instrument and agrees that any such notice, if filed, shall be null and void;
and except as hereinafter provided, of no effect. In the event that,
notwithstanding the foregoing covenant, Borrower or its successor in title files
for record any notice limiting the maximum principal amount that may be secured
by this Security Instrument in violation of the foregoing covenant, the Debt
shall, at the option of Lender, become immediately due and payable.
(b) Notwithstanding anything to the contrary contained in this Security
Instrument, Lender shall comply with the requirements of Section 501.137.
Florida Statutes, as applicable, with respect to the payment of Impositions and
insurance premiums from the Basic Carrying Costs Sub-Account so that the maximum
tax discount available may be obtained with regard to the Premises and so that
insurance coverage on the Property does not lapse.
(c) The assignment of leases and rents contained in this Security Instrument is
intended to provide Lender with all the rights and remedies of lenders pursuant
to Section 697.07 of the Florida Statutes (hereinafter “Section 697.07”), as may
be amended from time to time. However, in no event shall this reference
diminish, alter, impair, or affect any other rights and remedies of Lender,
including but not limited to, the appointment of a receiver as provided herein,
nor shall any provision in this Section diminish, alter, impair or affect any
rights or powers of the receiver in law or equity or as set forth herein. In
addition, this assignment shall be fully operative without regard to value of
the Property or without regard to the adequacy of the Property to serve as
security for the obligations owed by Borrower to Lender, and shall be in
addition to any rights arising under Section 697.07. Further, except for the
notices required hereunder, if any, Borrower waives any notice of default or
demand for turnover of rents by Lender, together with any rights under
Section 697.07 to apply to a court to deposit the Rents into the registry of the
court or such other depository as the court may designate.
Section 18.39. Certain Matters Relating to Property Located in the State of
Georgia. With respect to the Property which is located in the State of Georgia,
notwithstanding anything contained herein to the contrary:
(a) The terms “mortgage” and “hypothecate” which are contained in the “NOW
THEREFORE” paragraph of the first page hereof and in Sections 2.02(q), 2.03,
2.05(b), 2.05(f), 8.01(d), 15.02 and 18.14 hereof shall be deleted.
(b) The terms “Borrower” and “Lender” contained in this Security Instrument
shall be deemed to be “Grantor” and “Grantee”, respectively.
(c) The “PROVIDED ALWAYS” paragraph on page 5 hereof shall be deleted in its
entirety and the following provisions shall be inserted in its place:
Grantor covenants that Grantor is lawfully seized and possessed of the Premises
as aforesaid, has good right to convey the same, and that the same are
unencumbered except for the Permitted Encumbrances. Grantor warrants and will
forever defend the title to the Premises against the claims of all persons
whomsoever, except as to the Permitted Encumbrances.
This Deed is intended to operate and is to be construed as a deed passing the
title to the Premises to Lender and is made under those provisions of the
existing laws of the State of Georgia relating to deeds to secure debt, and not
as a mortgage, and is given to secure the payment of the Note, the final payment
on
which is due on Maturity, unless otherwise extended pursuant to the terms of the
Note, together with any and all renewals, modifications, consolidations and
extensions of the indebtedness evidenced thereby, together with the Debt, and
together with




--------------------------------------------------------------------------------




any and all additional advances made by Lender to protect or preserve the
Property or the security interests created hereby on the Property, or for taxes,
assessments or insurance premiums as hereinafter provided or for the performance
of any of Grantor’s obligations hereunder or for any other purpose provided
herein (whether or not the original Grantor remains the owner of the Property at
the time of such advances).
Should the Debt be paid according to the tenor and effect thereof when the same
become due and payable, and should Grantor perform all covenants contained in
this Deed in a timely manner, then Grantee shall cancel and surrender this Deed
of record.
(d) The definition of “Security Instrument” in Section 1.01 hereof shall be
deleted in its entirety and the following shall be inserted in its place:
“Security Instrument” means this Deed to Secure Debt, Security Instrument and
Assignment of Rents as originally executed or as it may hereafter from time to
time be supplemented, amended, modified or extended by one or more indentures
supplemental hereto.
(e) The phrase “first mortgage” found in Section 2.06 hereof shall be deleted
and the phrase “first deed to secure debt” shall be inserted in its place.
(f) Subsection 13.02(a)(vi) shall be deleted in its entirety and the following
shall be inserted in its place:
(vi) sell the Property or any part of the Property at one or more public sale or
sales before the door of the courthouse of the county in which the Property or
any part of the Property is situated, to the highest bidder for cash, in order
to pay the Debt, and all expenses of sale and of all proceedings in connection
therewith, including reasonable attorney’s fees, after advertising the time,
place and terms of sale once a week for four (4) weeks immediately preceding
such sale (but without regard to the number of days) in a newspaper in which
Sheriff’s sales are advertised in said county. At any such public sale, Grantee
may execute and deliver to the purchaser a conveyance of the Premises or any
part of the Premises in fee simple, with full warranties of title and, to this
end, Grantor hereby constitutes and appoints Grantee the agent and
attorney-in-fact of Grantor to make such sale and conveyance, and thereby to
divest Grantor of all right, title and equity that Grantor may have in and to
the Premises and to vest the same in the purchaser of purchasers at such sale or
sales, and all the acts and doings of said agent and attorney-in-fact are hereby
ratified and confirmed and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding upon Grantor. The aforesaid
power of sale and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise, are granted as cumulative of the other
remedies provided hereby or by law for the collection of the Debt, and shall not
be exhausted by one exercise thereof, but may be exercised until full payment of
all of the Debt. In the event of any sale under this Security Instrument by
virtue of the exercise of the powers herein granted, or pursuant to any order in
any judicial proceedings or otherwise, the Premises may be sold as an entirety
or in separate parcels and in such manner or order as Lender, in its sole
discretion, may elect, and if Grantee so elects, Grantee may sell the personal
property covered by this Security Instrument at one or more separate sales in
any manner permitted by the Uniform Commercial Code, and one or more exercises
of the powers herein granted shall not extinguish nor exhaust such powers, until
the entire Property are sold or the Debt is paid in full.
(g) As this instrument is a deed passing legal title pursuant to the laws of the
State of Georgia, and is not a mortgage, whenever reference herein is made to
the “lien of this Security Instrument”, or words of similar import, such words
shall be construed as meaning the security title and interest created and
conveyed by this Deed.
(h) Whenever reference is made herein to “reasonable attorney’s fees” or similar
words, such reference shall mean attorney’s fees computed based upon the
attorney’s normal hourly rates and the amount of time expended, and not the
statutory attorney’s fees provided by Official Code of Georgia Annotated §
13-1-11.
(i) GRANTOR EXPRESSLY WAIVES THE FOLLOWING: (A) ANY RIGHT GRANTOR MAY HAVE UNDER
THE CONSTITUTION OF THE STATE OF GEORGIA OR THE CONSTITUTION OF THE UNITED
STATES OF AMERICA TO NOTICE OR TO A JUDICIAL HEARING PRIOR TO THE EXERCISE OF
ANY RIGHT OR REMEDY PROVIDED TO GRANTEE BY THIS “SECURITY INSTRUMENT” AND
GRANTOR WAIVES GRANTOR’S RIGHTS, IF ANY, TO SET ASIDE OR INVALIDATE ANY SALE
UNDER POWER DULY CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECURITY
INSTRUMENT ON THE GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS CONSUMMATED
WITHOUT PRIOR NOTICE OR JUDICIAL HEARING OR BOTH. ALL WAIVERS BY GRANTOR HEREIN
HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY BY GRANTOR, AFTER
GRANTOR HAS BEEN AFFORDED THE OPPORTUNITY TO BE INFORMED BY COUNSEL OF GRANTOR’S
CHOICE AS TO POSSIBLE ALTERNATIVE RIGHTS AND THE EFFECT OF SAID WAIVERS.
GRANTOR’S EXECUTION OF THIS SECURITY INSTRUMENT SHALL BE CONCLUSIVE EVIDENCE OF
THE MAKING OF SUCH WAIVERS AND THAT SUCH WAIVERS HAVE BEEN VOLUNTARILY,
INTELLIGENTLY AND KNOWINGLY MADE.
(j) The Maturity Date is the Payment Date occurring in April, 2017.




--------------------------------------------------------------------------------




Section 18.40. Intentionally Omitted.
Section 18.41. Intentionally Omitted.
Section 18.42. Certain Matters Relating to Property Located in the State of New
Jersey. With respect to the Property which is located in the State of New
Jersey, notwithstanding anything contained herein to the Contrary:
(a) Borrower represents and warrants that (i) all filings and submissions or
other action required pursuant to the New Jersey Industrial Site Recovery Act,
N.J.S.A. 13:1K-6, et seq., as modified (“ISRA”), if any, in connection with the
Loan, have been made or taken and (ii) the Property is not located within a
“freshwater wetlands” or a “transition area,” each as defined by N.J.S.A.
13:9B-3, and is not subject to the terms of the New Jersey Freshwater Wetlands
Protection Act, as amended, N.J.S.A. 13:9B-1 et. seq., or the rules and
regulations promulgated thereunder.
(b) This Security Instrument shall be governed by and construed in accordance
with the laws of the State of New York, provided, however, that (i) matters of
title to the Property located in New Jersey, (ii) matters of creation,
perfection and priority of the lien of this Security Instrument and (iii) those
procedural issues of foreclosure, deed in lieu of foreclosure or sale, which are
required to be governed by the laws of the State of New Jersey shall be governed
by the laws of New Jersey and construed in accordance therewith.
(c) Borrower shall not conduct or cause or permit to be conducted on the
Property any activity which constitutes an Industrial Establishment (as such
term is defined in ISRA) without the prior written consent of Lender. In the
event that the provisions of ISRA become applicable to the Property subsequent
to the date hereof, Borrower shall give prompt written notice thereof to Lender
and shall take immediate requisite action to insure full compliance therewith.
Borrower shall deliver to Lender copies of all correspondence, notices and
submissions that it sends to or receives from the New Jersey Department of
Environmental Protection in connection with such ISRA compliance. Borrower’s
obligation to comply with ISRA shall, notwithstanding its general applicability,
also specifically apply to sale, transfer, closure or termination of operations
associated with any foreclosure action, including, without limitation, a
foreclosure action brought with respect to this Security Instrument. In
connection with the purchase of the Property, Borrower required that the seller
of the Property comply with the provisions of ISRA and the seller did comply
therewith.
(d) The Property has not been and is not now being used as a Major Facility (as
defined in the Environmental Statutes), and Borrower shall not use the Property
as a Major Facility in the future without the prior written consent of Lender.
If Borrower ever becomes an owner or operator of a Major Facility, then Borrower
shall furnish the New Jersey Department of Environmental Protection with all the
information required by N.J.S.A. 58:10-23.11d, and shall duly file with the
Director of the Division of Taxation in the New Jersey Department of the
Treasury a tax report or return, and shall pay all taxes due therewith, in
accordance with N.J.S.A. 58:10-23, 11b.
(e) This Security Instrument is subject to “modification” as such term is
defined in P.L. 1985 c.353 (N.J.S.A. 46:9-8.1 et seq.) (the “Mortgage
Modification Act”) and shall be subject to the priority provisions of the
Mortgage Modification Act.
(f) Borrower represents and warrants that the loans or other financial
accommodations included as obligations secured by this Security Instrument were
obtained solely for the purpose of carrying on or acquiring a business or
commercial investment and not for residential, consumer or household purposes.
Section 18.43. Intentionally Omitted.
Section 18.44. Intentionally Omitted.
Section 18.45. Certain Matters Relating to Property Located in the Commonwealth
of Pennsylvania. With respect to the Property which is located in the
Commonwealth of Pennsylvania, notwithstanding anything contained herein to the
contrary:
(a) FOR THE PURPOSE OF OBTAINING POSSESSION OF THE PROPERTY AND EXERCISING THE
OTHER REMEDIES PROVIDED IN THIS SECTION, IN THE EVENT OF ANY DEFAULT HEREUNDER
OR UNDER THE NOTE, BORROWER HEREBY AUTHORIZES THE PROTHONOTARY OR ANY ATTORNEY
OF THE COURT OF RECORD WITHIN THE COMMONWEALTH OF PENNSYLVANIA TO APPEAR FOR
BORROWER TO FILE AN AGREEMENT FOR ENTERING IN ANY COURT OF COMPETENT
JURISDICTION ACTION FOR CONFESSION OF JUDGMENT IN EJECTMENT AGAINST BORROWER AND
ALL PERSONS CLAIMING UNDER BORROWER FOR POSSESSION OF THE PROPERTY, FOR WHICH
THIS SECURITY INSTRUMENT OR A TRUE CORRECT COPY THEREOF SHALL BE A SUFFICIENT
WARRANT, WHEREUPON, IF LENDER SO DESIRES, A WRIT OF POSSESSION MAY ISSUE
FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER, AND PROVIDED THAT
IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED THE SAME SHALL BE
TERMINATED AND POSSESSION REMAIN IN OR BE RESTORED TO BORROWER, LENDER SHALL
HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS TO BRING ONE OR MORE
ACTION OR ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION BY CONFESSION
OF JUDGMENT AS AFORESAID. THE AUTHORITY AND POWER TO APPEAR AND CONFESS JUDGMENT
IN EJECTMENT AGAINST BORROWER




--------------------------------------------------------------------------------




SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS
OFTEN AS LENDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS SECURITY
INSTRUMENT SHALL BE A SUFFICIENT WARRANT THEREFORE. IN THE EVENT OF ANY JUDGMENT
CONFESSED AGAINST BORROWER HEREUNDER IS STRICKEN OR OPENED UPON APPLICATION BY
OR ON THE COMPANY’S BEHALF FOR ANY REASON, LENDER IS HEREBY AUTHORIZED AND
EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT IN EJECTMENT AGAINST
BORROWER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS IN
SUCH PRIOR PROCEDURES.
BY SIGNING THIS INSTRUMENT, BORROWER HEREBY ACKNOWLEDGES THAT BORROWER HAS READ
THIS SECURITY INSTRUMENT (INCLUDING WITHOUT LIMITATION THE CONFESSION SET FORTH
HEREIN), HAS HAD THE OPPORTUNITY TO HAVE THE SAME REVIEWED BY LEGAL COUNSEL,
UNDERSTANDS THE SAME, AND AGREES TO THE PROVISIONS CONTAINED HEREIN, INCLUDING,
WITHOUT LIMITATION, THE CONFESSION OF JUDGMENT PROVISIONS AND UNDERSTANDS THAT A
CONFESSION OF JUDGMENT CONSTITUTES A WAIVER OR RIGHTS
BORROWER OTHERWISE WOULD HAVE TO PRIOR NOTICE AND A HEARING BEFORE A JUDGMENT IS
ENTERED AGAINST BORROWER AND WHICH MAY RESULT IN A COURT JUDGMENT AGAINST
BORROWER WITHOUT PRIOR NOTICE OR HEARING.
BORROWER HEREBY AUTHORIZES AND EMPOWERS THE PROTHONOTARY OR ANY ATTORNEY OR ANY
COURT OF RECORDS OR THE SHERIFF (OR THE LAWFUL DESIGNEE OF THE SHERIFF) WITHIN
ANY COUNTY OF THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE, TO TAKE ALL ACTION
ALLOWED BY OR PROVIDED FOR IN THE PENNSYLVANIA RULES OF CIVIL PROCEDURE OR OTHER
APPLICABLE RULES OF CIVIL PROCEDURE TO EXECUTE ON ANY JUDGMENT ENTERED AGAINST
BORROWER PURSUANT TO THE CONFESSION OF JUDGMENT SET FORTH ABOVE WITHOUT PRIOR
NOTICE OR HEARING OF ANY NATURE WHATSOEVER, WAIVING ALL LAWS EXEMPTING REAL OR
PERSONAL PROPERTY FROM EXECUTION TO THE EXTENT THAT SUCH LAWS MAY LAWFULLY BE
WAIVED. NO SINGLE EXERCISE OF THE FOREGOING POWER TO EXECUTE ON JUDGMENTS
WITHOUT A HEARING SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH
EXERCISE SHALL BE HELD BY ANY COURT TO BE VALID, VOIDABLE OR VOID, BUT THE POWER
SHALL CONTINUE UNDIMINISHED AND IT MAY BE EXERCISED FROM TIME TO TIME AS OFTEN
AS THE AGENT SHALL ELECT.
 
 
 
 
 
 
 
DAB
 
 
 
 
 
 
 
 
 
[Borrower’s Initials]                      
 
 

(b) This Security Instrument is an Open-End Mortgage. This Security Instrument
secures, and the Debt include, future advances. All advances and indebtedness
arising and occurring from time to time under this Security Instrument shall be
secured hereby. The maximum amount of indebtedness (as defined in 42 Pa. Stat.
§8143, which term excludes interest and excludes advances and expenses made by
Lender to protect its interest in the Property) outstanding at any time which is
secured by this Security Instrument is the Loan Amount multiplied by two (2).
Borrower hereby covenants and agrees that it will not exercise, and hereby
waives, its right under 42 Pa. Stat. §8143(c) to limit the indebtedness secured
by this Security Instrument.
(c) This Security Instrument secures, and the Debt include, (i) all advances
made by Lender with respect to any of the Property for the payment of Basic
Carrying Costs or other costs incurred for the protection of any of the Property
or the lien of this Security Instrument, (ii) all expenses incurred by Lender by
reason of an Event of Default hereunder and (iii) all advances made by Lender to
enable completion of construction of the Property. As provided in 42 Pa. Stat.
§8144, this Security Instrument shall constitute a lien on the Property from the
time this Security Instrument is left of record (or, if this is a purchase money
mortgage, from the time of delivery hereof to Lender) for, among other things,
all such advances and expenses, plus interest thereon, regardless of the time
when such advances are made or such expenses are incurred. All notices to be
given to Lender pursuant to 42 Pa. Stat. §8143 shall be given as set forth in
Section 11.01 hereof.
(d) Borrower further waives the right of inquisition on all Property levied upon
to collect the indebtedness hereby secured and does voluntarily condemn the same
and authorizes a Prothonotary of the Commonwealth of Pennsylvania to enter into
such condemnation.
* * * * *
IN WITNESS WHEREOF, Borrower has duly executed this Security Instrument the day
and year first above written.




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
Borrower’s Organizational Identification Number: 4306910
 
BORROWER:
 
 
 
 
ASHFORD EDISON LP, a Delaware limited partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Ashford Sapphire V GP LLC, a Delaware
limited liability company, its general
partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ David A. Brooks
 
 
 
 
 
 
 
 
 
Name: David A. Brooks
 
 
 
 
 
 
 
 
Title: Vice President
 
 

EXHIBIT A
LEGAL DESCRIPTION OF PREMISES
EXHIBIT B
SUMMARY OF RESERVES
See Cross-collateralization Agreement between Borrower and Lender of even date
herewith.
EXHIBIT C
CROSS-COLLATERALIZED PROPERTIES, INITIAL ALLOCATED LOAN AMOUNTS AND RELEASE


PRICE PERCENTAGE
See Cross-collateralization Agreement between Borrower and Lender of even date
herewith.
EXHIBIT D
REQUIRED ENGINEERING WORK
See Cross-collateralization Agreement between Borrower and Lender of even date
herewith.
EXHIBIT E
Intentionally Omitted.
EXHIBIT F
APPROVED MANAGERS
Starwood Hotels and Resorts Worldwide Inc.
Marriott International, Inc.
Hilton Hotels Corporation
Hyatt
Interstate Hotels and Resorts
Remington
APPROVED FRANCHISERS
Starwood Hotels and Resorts Worldwide Inc.
Marriott International, Inc.
Hilton Hotels Corporation
Hyatt




